UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10303 Buffalo Funds (Exact name of registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS 66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS 66205 (Name and address of agent for service) Registrant's telephone number, including area code: (913) 384-1513 Date of fiscal year end: March 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: Buffalo Jayhawk China Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date Shares Voted CUSIP Ticker BAOYE GROUP CO LTD 6/13/2007 172,000 6649667 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the report of the Board of Directors of the Company [Board] for the year 2006 For None 2.Approve the report of the Supervisory Committee of the Company for the year 2006 For None 3. Approve the audited consolidated financial statements of the Company and its subsidiaries [together, the Group] and the Auditors' report for the YE 31 DEC 2006 For None 4. Authorize the Board to decide the matters relating to the payment of final dividend for the year 2006 For None 5.A. Re-appoint PricewaterhouseCoopers as the Company's International Auditors and authorize the Board to fix their remuneration For None 5.B. Re-appoint Shine Wing CPAs as the Company's PRC Statutory Auditors and authorize the Board to fix their remuneration For None 6.A. Appoint Mr. Wang Rongfu as the Company's Executive Director For None 6.B. Appoint Mr. Sun Chuanlin as the Company's Independent Non-Executive Director For None 6.C. Authorize the Board to fix the remuneration of the Directors of the Company For None 7. Approve the resignation of Mr. Sun Guofan as the Company's Supervisor For None 8. Approve any motion proposed by any shareholder of the Company holding 5% or more of the shares with voting rights at such meeting, if any For None S.9. Authorize the Directors of the Company: pursuant to The Rules Governing the Listing of Securities on the Stock Exchange of Hong Kong Limited [the Listing Rules] and the Company Law of the PRC [PRC Company Law], to allot and issue new shares and dispose outstanding shares of the Company individually and collectively and to determine the terms and conditions for the Directors to exercise their allotment and issue of new shares include, inter alia: i) the type and number of new shares to be issued; ii) the issue price of the new shares; iii) the date for the commencement and closing of the issue; iv) the class and the number of new share to be issued to the existing shareholders; v) to make, execute or grant offer proposals, agreements and options as may be necessary in the exercise of such powers; to make or grant offer proposals, agreements and options as required or may be required in the exercise of such powers during the relevant period or after the expiry of the relevant period; the total nominal amount of overseas listed foreign shares, domestic shares and non-H foreign shares [other than those issued under the PRC Company Law and the Articles of Association of the Company by the capitalization of the statutory capital reserve fund] to be allotted shall not exceed 20% of such class of the shares of the Company existing in issue; the Directors of the Company shall comply with the PRC Company Law and the listing rules and obtain the approval from the China Securities regulatory Commission; [Authority expires the earlier of the conclusion of the AGM of the Company or 12 months]; subject to the approval by the relevant authorities of the PRC and pursuant to the PRC Company Law, to increase the registered capital of the Company to the required a mount respectively and attend to the relevant registration procedures with the relevant authorities in the PRC, Hong Kong or such other relevant place; and, subject to the approval by the relevant authorities of the PRC, to make appropriate and necessary amendments to the Articles of Association of the Company, so as to reflect the changes in the capital of the Company that may have arisen under this mandate For None S.10 Amend the Articles of Association of the Company by substituting existing Article 22 with the specified new Article as specified Company Name Meeting Date Shares Voted CUSIP Ticker BEIJING CAP INTL AIRPORT CL H 3/14/2007 118,000 6208422 BJCHF.PK Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1.Appoint Mr. Dong Zhiyi as an Executive Director of the Company [the Director] with the term of his office from the conclusion of this meeting until the date of the AGM of the Company for the year 2008, and authorize the Board of Directors [the Board] to determine his remuneration thereof and to arrange service contract to be entered into by the Company with Mr. Dong Zhiyi upon such terms and conditions as the Board shall think fit, and approve to do all such acts and things to effect such matters as specified For None 2. Appoint Mr. Jean-Marie Chevallier as a Non-Executive Director with the term of his office from the conclusion of this meeting until the date of the AGM of the Company for the year 2008, and authorize the Board to determine his remuneration thereof and to issue appointment letter by the Company to Mr. Jean-Marie Chevallier upon such terms and conditions as the Board shall think fit, and approve to do all such acts and things to effect such matters as specified For None S.1. Amend the Articles 117 and 118 of the Articles of Association of the Company as specified Company Name Meeting Date Shares Voted CUSIP Ticker BEIJING CAP INTL AIRPORT CL H 6/5/2007 118,000 6208422 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the report of the Board of Directors of the Company [the Board] for the YE 31 DEC 2006 For None 2. Approve the report of the Supervisory Committee of the Company for the YE 31 DEC 2006 For None 3. Approve the audited financial statements and the Auditors' report for the YE 31 DEC 2006 For None 4. Approve the profit appropriation and the relevant declaration and payment of a final dividends for the YE 31 DEC 2006 For None 5. Re-appoint PricewaterhouseCoopers Zhong Tian Certified Public Accountants Limited Company, and PricewaterhouseCoopers, respectively, as the Company's PRC and International Auditors for the YE 31 DEC 2007 and authorize the Board of Directors of the Company to determine their remuneration For None S.6. Approve the amendments of Item [H] of resolution regarding A shares issue, as specified Company Name Meeting Date Shares Voted CUSIP Ticker BEIJING CAP LAND 5/1/2007 240,000 6623360 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. APPROVE THE REPORT OF THE BOARD OF DIRECTORS OF THE COMPANY FOR THE YEAR OF 2006. For None 2. APPROVE THE REPORT OF THE SUPERVISORY COMMITTEE OF THE COMPANY FOR THE YEAR OF 2006. For None 3. APPROVE THE AUDITED FINANCIAL STATEMENTS AND THE AUDITORS' REPORT OF THE COMPANY FOR THE YEAR OF 2006. Company Name Meeting Date Shares Voted CUSIP Ticker BEIJING DATANG POWER GENERATION H 3/20/2007 614,000 6080716 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve and ratify the Investment Agreement entered into on 09 JAN 2007 between the Company, Beijing Energy Investment (Group) Company Limited, China Datang Corporation and Inner Mongolia Mengdian Huaneng Thermal Power Corporation Limited; and the investment of power plant project of Phases IV and V of Tuoketuo Power Plant contemplated thereunder For None S.1. Approve to change the registered share capital of the Company For None S.2. Amend the Articles of Association of the Company Company Name Meeting Date Shares Voted CUSIP Ticker BEIJING DATANG POWER GENERATION H 6/19/2007 614,000 6080716 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the report of the Board of Directors of the Company [the Board] for the year 2006 For None 2. Approve the report of the Supervisory Committee of the Company for the year 2006 For None 3. Approve the financial report of the Company for the year 2006 For None 4. Approve the Profit Distribution Plan for the year 2006 For None 5. Re-appoint PricewaterhouseCoopers Zhong Tian CPAs Company, Limited [PwC Zhong Tian], and PricewaterhouseCoopers Certified Public Accountants, Hong Kong [PwC] as the Company's domestic and international Auditors, respectively, and approve to fix their remunerations For None 6. Approve the Financial Services Agreement entered with China Datang Corporation Finance Company For None 7.i. Elect Mr. Zhai Ruoyu as a Non-Executive Director of the Company of the sixth session of the Board For None 7.ii.Elect Mr. Zhang Yi as a Executive Director of the Company of the sixth session of the Board For None 7.iii. Elect Mr. Hu Shengmu as a Non-Executive Director of the Company of the sixth session of the Board For None 7.iv. Elect Mr. Fang Qinghai as a Non-Executive Director of the Company of the sixth session of the Board For None 7.v. Elect Mr. Yang Hongming as a Executive Director of the Company of the sixth session of the Board For None 7.vi. Elect Mr. Liu Haixia as a Non-Executive Director of the Company of the sixth session of the Board For None 7.vii. Elect Ms. Guan Tiangang as a Non-Executive Director of the Company of the sixth session of the Board For None 7.viiI. Elect Mr. Su Tiegang as a Non-Executive Director of the Company of the sixth session of the Board For None 7.ix. Elect Mr. Ye Yonghui as a Non-Executive Director of the Company of the sixth session of the Board For None 7.x. Elect Mr. Li Gengsheng as a Non-Executive Director of the Company of the sixth session of the Board For None 7.xi. Elect Mr. Xie Songlin as an Independent Non-executive Director of the Company of the sixth session of the Board For None 7.xii. Elect Mr. Liu Chaoan as an Independent Non-executive Director of the Company of the sixth session of the Board For None 7.xiIi. Elect Mr. Yu Changchun as an Independent Non-executive Director of the Company of the sixth session of the Board For None 7.xiv. Elect Mr. Xia Qing as an Independent Non-executive Director of the Company of the sixth session of the Board For None 8.i. Elect Mr. Zhang Wantuo as a Supervisor of the Company of the sixth session of the Supervisory Committee For None 8.ii. Elect Mr. Fu Guoqiang as a Supervisor of the Company of the sixth session of the Supervisory Committee For None 9. Approve the remuneration for the Independent Non-executive Directors of the Company For None 10.Any other business For None S.1. Approve the 'Order of Meeting for the General Meeting of Datang International Power Generation Company Limited, which will form part of the appendices to the Articles of Association of the Company For None S.2. Approve the 'Order of Meeting for the Board of Directors of Datang International Power Generation Co., Ltd' which will form part of the appendices to the Articles of Association of the Company For None S.3. Approve the 'Order of Meeting for the Supervisory Committee of Datang International Power Generation Co., Ltd' which will form part of the appendices to the Articles of Association of the Company For None S.4. Approve the share capital expansion by utilizing the capital reserve fund For None S.5. Any other business Company Name Meeting Date Shares Voted CUSIP Ticker CHINA.COM INC 5/10/2007 1,386,000 6219305 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Receive and consider the audited financial statements and the reports of the Directors and the Auditors of the Company for the YE 31 DEC 2006 For None 2.A Re-elect Dr. Chen Xiaowei as a Director For None 2.B Re-elect Mr. Lam Lee G. as a Director For None 2.C Re-elect Mr. Wang Cheung Yue, Fred as a Director For None 2.D Re-elect Mr. Wong Sin Just as a Director For None 2.E Authorize the Board of Directors to fix the remuneration of the Directors For None 3. Re-appoint Deloitte Touche Tohmatsu as the Auditors of the Company and authorize the Board of Directors to fix their remuneration For None 4.A Authorize the Directors of the Company, subject to this resolution, and pursuant to the Rules Governing the Listing of Securities on the Growth Enterprise Market of The Stock Exchange of Hong Kong Limited, during the Relevant Period, to allot, issue and deal with additional shares in the capital of the Company or securities convertible into such shares in the capital of the Company of securities convertible into such shares or options, warrants or similar rights to subscribe for any shares or convertible securities and to make or grant offers, agreements and options which might require the exercise of such powers, to the aggregate nominal amount of share capital allotted or agreed conditionally or unconditionally to be allotted [whether pursuant to options or otherwise] by the Directors of the Company pursuant to this resolution, otherwise than pursuant to: i] a Rights Issue [as specified]; or ii] the grant or exercise of any option under the Share Option Scheme of the Company or any other option scheme or similar arrangement for the time being adopted for the grant or issue to Officers and/or employees of the Company and/or any of its subsidiaries of shares or rights to acquire shares of the Company; or iii] any scrip dividend or similar arrangement providing for the allotment of shares in lieu of the whole or part of a dividend on shares in accordance with the Articles of Association of the Company in force from time to time; or iv] any issue of shares in the Company upon the exercise of rights of subscription or conversion under the terms of any existing warrants of the Company or any existing securities of the Company which carry rights to subscribe for are convertible into shares of the Company, shall not exceed the aggregate of: 20% of the aggregate nominal amount of the share capital of the Company in issue on the date of the passing of this resolution; and [authorize the Directors separate ordinary resolution of the shareholders of the Company] the nominal amount of any share capital of the Company repurchased by the Company's subsequent to the passing of this resolution [up to a maximum equivalent to 10%of the aggregate nominal amount of the share capital of the Company in issue on the date of the passing of this resolution; [Authority expires the earlier of the conclusion of the next AGM of the Company or the period within which the next AGM of the Company is required by the Memorandum and Articles of association of the Company; or any other applicable Laws to be held] For None 4.B Authorize the Directors of the Company, subject to this resolution, by during the Relevant Period [as specified] and otherwise in accordance with the rules and regulations of the securities and Futures Commission of Hong Kong, the Stock Exchange of Hong Kong Limited or of any other stock exchange as amended from time to time and all applicable laws-in this regard, to repurchase securities on the Growth Enterprise Market of the Stock Exchange of Hong Kong Limited or any other stock exchange on which the securities of the Company may be listed and recognized by the Securities and Futures Commission of Hong Kong and The Stock Exchange of Hong Kong Limited for such purpose, b] the aggregate nominal amount of securities of the Company which may be repurchased by the Company pursuant to this resolution during the Relevant Period shall not exceed 10% of the aggregate nominal amount of the issued share capital of the Company us at the date or the passing of this resolution; [Authority expires the earlier of the conclusion of the next AGM of the Company or the period within which the next AGM of the company is required by the memorandum and articles of association of the Company, or any other applicable laws to be held] For None 4.C Authorize the Directors of the Company, subject to the passing of the Resolution No. 4A and 4B, to allot issue and deal with additional securities pursuant to Resolution No. 4A be and is hereby extended by the addition thereto of an amount representing the aggregate nominal amount of securities repurchased by the Company under the authority granted pursuant to Resolution No. 4B, provided that such amount of securities so repurchased shall not exceed 10% of the aggregate nominal amount of the share capital of the Company in issue all at the date of the passing of this resolution Company Name Meeting Date Shares Voted CUSIP Ticker CHINA LOTSYNERGY HOLDINGS LTD 4/12/2007 198,000 6418113 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Receive the audited financial statements of the Company and the reports of the Directors and the Auditors for the YE 31 DEC 2006 For None 2.i Re-elect Mr. HOONG Cheong Thard as a Director For None 2.iiRe-elect Mr. WANG Taoguang as a Director For None 2.iii Re-elect Mr. NG Man Fai, Matthew as a Director For None 2.iv Re-elect Mr. CHAN Ming Fai as a Director For None 2.v Re-elect Mr. LI Xiaojun as a Director For None 3. Authorize the Board of Directors to fix the remuneration of the Directors For None 4. Re-appoint HLB Hodgson Impey Cheng as the Auditors and authorize the Board of Directors to fix their remuneration For None 5. Approve the maximum number of Directors be fixed at 12 and authorize the Directors to appoint Directors up to such maximum number in addition to those in office at the close of the 2007 AGM For None 6. Authorize the Directors of the Company to purchase issued shares of HKD 0.01 each in the capital of the Company during the relevant period, the Growth Enterprise Market [GEM] of The Stock Exchange of Hong Kong Limited [the 'Stock Exchange'] or any other stock exchange recognized for this purpose by the securities and Future Commission of Hong Kong and the Stock Exchange under the Hong Kong Code on Share repurchase, subject to and in accordance with all applicable Laws and the requirements of the Rules Governing the Listing of Securities on GEM [the 'Gem Listing Rules'] or of any other applicable stock exchange, not exceeding 10% of the aggregate nominal amount of the share capital of the Company; [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM is to be held by Law] For None 7. Authorize the Directors of the Company to allot, issue or deal with additional shares in the share capital of the Company or securities convertible into shares, option, warrant or similar rights to subscribe for any shares, and to make or grant offers, agreements and options during and after the relevant period, not exceeding 20% of the aggregate nominal amount of the share capital of the Company, otherwise than pursuant to: a) a rights issue; b) any Share Option Scheme or similar arrangements of the Company, c) the exercise of rights of subscription or conversion under the terms of any warrants or convertible bonds issued by the Company or any securities which are convertible into shares of the Company; or d) any scrip dividend or similar arrangements; [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM is to be held by Law] For None 8. Approve, conditional upon the passing of the Resolutions 6 and 7 as specified, the aggregate nominal amount of the shares of the Company that the Directors may allot, issue or deal with additional shares or securities convertible into shares, option warrants or similar rights to subscribe for any shares, and to make or grant offers, agreements and options under the general mandate granted to the Directors pursuant to such Resolution Numbered 7 increased by the aggregate nominal amount of shares in the share capital of the Company repurchased by the Company pursuant to and in accordance Resolution 6, such amount does not exceed 10% of the aggregate nominal amount of the share capital of the Company at the date of passing this resolution For None S.9 Amend the Bye-laws 70, 97(A)(vi), 102(B), 104, and the margin note to Bye-law 104 of the Company, by deleting it entirely and substituting it with new Bye-Laws, as specified For None S.10 Approve, subject to the compliance with Section 46(2) of the Companies Act 1981 of Bermuda [as amended] and with effect from the date of the passing of this resolution, the share premium account of the Company be reduced by approximately HKD 87,346,000 from approximately HKD 1,346,562,000 to approximately HKD 1,259,216,000; authorize the Directors of the Company to utilize the credit arising from the reduction of share premium account set out in this resolution, to offset against the accumulated losses of the Company of approximately HKD 87,346,000 as at 31 DEC 2006, [this resolution collectively is referred to as the Share Premium Reduction]; and authorize the Directors of the Company to do all such things and acts and execute all such documents as they may, in their absolute discretion, consider necessary, desirable or expedient to give effect and/or implement the Share Premium Reduction For None 11Approve the existing scheme mandate limit in respect of the granting of options to subscribe for shares in the Company ['Shares'] under the share option scheme adopted by the Company on 30 JUL 2002 [the Share Option Scheme] and any other share option schemes of the Group be refreshed and renewed, provided that the total number of shares which may be allotted and issued upon exercise of the options to be granted under the Share Option Scheme, and any other share option schemes of the Group [excluding options previously granted, outstanding, cancelled, lapsed or exercised in accordance with the Share Option Scheme and any other share option schemes of the Company] [where such options hereinafter collectively referred to as 'Options'] shall not exceed 10% of the aggregate nominal amount of the share capital of the Company in issue as at the date of passing this resolution [the 'Refreshed Limit']; and subject to The Growth Enterprise Market [GEM] of The Stock Exchange of Hong Kong Limited [the Stock Exchange] granting the listing of and permission to deal in the Shares to be issued pursuant to the exercise of the Options to be granted under the Refreshed Limit and in compliance with the Rules Governing the Listing of Securities on GEM of the Stock Exchange; authorize the Directors of the Company to grant, Options and to allot and issue shares pursuant to the exercise of any Options up to the Refreshed Limit For None 12. Transact any other business Company Name Meeting Date Shares Voted CUSIP Ticker CHINA PETROLEUM & CHEMICAL CORP 5/17/2007 958,000 6291819 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the report of the Board of Directors of Sinopec Corporation for the YE 31 DEC 2006 For None 2. Approve the report of the Supervisory Board of the Sinopec Corporation for the YE 31 DEC 2006 For None 3. Approve the audited financial report and consolidated financial report of Sinopec Corporation for the YE 31 DEC 2006 For None 4. Approve the profit distribution plan and distribution of the final dividend of the Sinopec Corporation for the YE 31 DEC 2006 For None 5. Re-appoint KPMG Huazhen and KPMG as the domestic and overseas Auditors of Sinopec Corporation for the year 2007, respectively, and authorize the Board of Directors to determine their remunerations For None S.6. Authorize the Board of Directors, on the flexibility of issuance of new shares, the Board of Director proposes to obtain a general mandate from shareholders; to allot, issue and deal with shares not exceeding 20% of the existing domestic listed shares and overseas listed foreign shares of Sinopec Corporation, notwithstanding the obtaining of the general mandate, any issue of domestic shares need shareholders' approval at shareholders' meeting in accordance with the relevant PRC Laws and regulations: subject to below and pursuant to the Company Law [the Company Law] of the People Republic of China [PRC] and the listing rules of the relevant stock exchange [as amended from time to time], the exercised by the Board of Directors of Sinopec Corporation, of all the power of Sinopec Corporation, granted by the general and unconditional mandate to allot, issue and deal with shares during the relevant period and to determine the terms and condition for the allotment and issue of new shares including as specified a) class and number of new shares to be issued b) price determination method of new shares and/or issue price [including price range] c) the starting and closing dates for the issue d) class and number of the new shares to be issued to existing shareholders and e) the making or granting of offers, agreements and options which might require the exercise of such power; during the Relevant Period to make or grant offers, agreements and options which would or might require the exercise of such powers after the end of the Relevant Period; the aggregate nominal amount of new domestic listed shares and new overseas listed foreign shares allotted, issued and dealt with or agreed conditionally or unconditionally to be allotted, issued and dealt with [whether pursuant to an option or otherwise] by the Board of Directors of Sinopec Corporation, otherwise than pursuant to issue of shares by conversion of the surplus reserve into share capital in accordance with the Company Law of the PRC and the Articles of Association of Sinopec Corporation shall not exceed 20% of each class of the existing domestic listed shares and overseas listed foreign shares of Sinopec Corporation; authorize the Board of Directors of Sinopec Corporation must i) comply with the Company Law of the PRC and the relevant regulatory stipulations [as amended from time to time] of the places where Sinopec Corporation is listed; and ii) obtain approval from China Securities Regulatory Commission and other relevant PRC government departments; 'Relevant Period' means the period from the date of passing this resolution until whichever is the earliest of 12 months from the date of passing this resolution; the conclusion of the next AGM of Sinopec Corporation; and the revocation or variation of the mandate granted under this resolution by special resolution of the shareholders in general meeting; of Sinopec Corporation subject to the approval of the relevant authotities of the PRC and in accordeance with the Company Law of the PRC, to increase the registered capital of Sinopec Corporation to the required amount as specified; sign the necessary documents, complete the necessary formalities and take other necessary steps to complete the allotment and issue and listing of new shares, provided the same do not violate the relevant laws, administrative regulations, listing rules of the relevant Stock Exchanges and the Articles of Association; subject to the approval of the relevant PRC authorities, to make appropriate and necessary amendments to Article 20 and Article 23 of the Articles of Association after completion of the allotment and issue of new shares according to the method, type and number of the allotment and issue of new shares by Sinopec Corporation at time of completion of the allotment and issue of new shares in order to reflect the alteration of the share capital structure and registered capital of Sinopec Corporation, pursuant to the exercise of this mandate Company Name Meeting Date Shares Voted CUSIP Ticker CHINA PETROLEUM & CHEMICAL CORP 5/20/2007 958,000 6291819 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1.Approve the report of the Board of Directors of Sinopec Corporation for the YE 31 DEC 2006 For None 2. Approve the report of the Supervisory Board of the Sinopec Corporation for the YE 31 DEC 2006 For None 3. Approve the audited financial report and consolidated financial report of Sinopec Corporation for the YE 31 DEC 2006 For None 4. Approve the Profit Distribution Plan and distribution of the final dividend of the Sinopec Corporation for the YE 31 DEC 2006 For None 5. Re-appoint KPMG Huazhen and KPMG as the Domestic and Overseas Auditors of Sinopec Corporation for the year 2007, respectively, and authorize the Board of Directors to determine their remunerations For None 6. Approve the Sichuan-to-East China Gas Project [the Gas Project] and authorize the Board to take all necessary actions in relation to the Gas Project, including but not limited to the formulation and execution of all the necessary legal documents [as specified] For None S.7 Authorize the Board of Directors, on the flexibility of issuance of new shares, the Board of Director proposes to obtain a general mandate from shareholders; to allot, issue and deal with shares not exceeding 20% of the existing domestic listed shares and overseas listed foreign shares of Sinopec Corporation, notwithstanding the obtaining of the general mandate, any issue of domestic shares need shareholders' approval at shareholders' meeting in accordance with the relevant PRC Laws and regulations: subject to below and pursuant to the Company Law [the Company Law] of the People Republic of China [PRC] and the listing rules of the relevant stock exchange [as amended from time to time], the exercised by the Board of Directors of Sinopec Corporation, of all the power of Sinopec Corporation, granted by the general and unconditional mandate to allot, issue and deal with shares during the relevant period and to determine the terms and condition for the allotment and issue of new shares including as specified a) class and number of new shares to be issued b) price determination method of new shares and/or issue price [including price range] c) the starting and closing dates for the issue d) class and number of the new shares to be issued to existing shareholders and e) the making or granting of offers, agreements and options which might require the exercise of such power; during the Relevant Period to make or grant offers, agreements and options which would or might require the exercise of such powers after the end of the Relevant Period; the aggregate nominal amount of new domestic listed shares and new overseas listed foreign shares allotted, issued and dealt with or agreed conditionally or unconditionally to be allotted, issued and dealt with [whether pursuant to an option or otherwise] by the Board of Directors of Sinopec Corporation, otherwise than pursuant to issue of shares by conversion of the surplus reserve into share capital in accordance with the Company Law of the PRC and the Articles of Association of Sinopec Corporation shall not exceed 20% of each class of the existing domestic listed shares and overseas listed foreign shares of Sinopec Corporation; authorize the Board of Directors of Sinopec Corporation must i) comply with the Company Law of the PRC and the relevant regulatory stipulations [as amended from time to time] of the places where Sinopec Corporation is listed; and ii) obtain approval from China Securities Regulatory Commission and other relevant PRC government departments; 'Relevant Period' means the period from the date of passing this resolution until whichever is the earliest of 12 months from the date of passing this resolution; the conclusion of the next AGM of Sinopec Corporation; and the revocation or variation of the mandate granted under this resolution by special resolution of the shareholders in general meeting; of Sinopec Corporation subject to the approval of the relevant authotities of the PRC and in accordance with the Company Law of the PRC, to increase the registered capital of Sinopec Corporation to the required amount as specified; sign the necessary documents, complete the necessary formalities and take other necessary steps to complete the allotment and issue and listing new shares, provided the same do not violate the relevant laws, administrative regulations, listing rules of the relevant Stock Exchanges and the Articles of Association; subject to the approval of the relevant PRC authorities, to make appropriate and necessary amendments to Article 20 and Article 23 of the Articles of Association after completion of the allotment and issue of new shares according to the method, type and number of the allotment and issue of new shares by Sinopec Corporation at time of completion of the allotment and issue of new shares in order to reflect the alteration of the share capital structure and registered capital of Sinopec Corporation, pursuant to the exercise of this mandate For None S.8 Approve, subject to the passing of the Resolution S.9, to issue Corporate Bonds according to its actual funding requirements in compliance with the relevant PRC Laws and regulations, such approvals shall be valid from the date of approvals passed at the AGM until the date of the AGM for the year 2007; the maximum accumulated balance of the Bonds shall not exceed 40% of the net assets, which at the time of the issue of the Bonds in question will be calculated on the basis of the net assets contained in the latest audited consolidated financial statements of Sinopec Corp. prepared pursuant to the PRC Accounting Rules and Regulations [as specified] For None S.9 Approve, subject to the passing of the Resolution S.8, to consider and grant to the Board an unconditional and general mandate to deal with all matters in connection with the issue of Corporate Bonds, including but not limited to, determine the specified terms and conditions of the Corporate Bonds and other related matters in accordance with the needs of Sinopec Corp. and the market conditions, including the determination of the exact amount of corporate bonds within the upper limit as specified and the formulation and execution of all necessary legal documents for such purpose Company Name Meeting Date Shares Voted CUSIP Ticker CHINA PETROLEUM & CHEMICAL CORP SINOPEC 1/22/2007 702,000 6291819 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None S1. AUTHORIZE THE BOARD OF DIRECTORS OF SINOPEE CORPORATION TO ALLOT AND ISSUE AND DEAL WITH NEW DOMESTIC LISTED SHAERS AND NEW OVERSEAS LISTED FOREIGHN SHARES, DURING AND AFTER THE END OF THE RELEVANT PERIOD, SUBJECT TO THIS RESOLUTION AND PURSUANT TO THE COMPANY LAW [THE COMPANY LAW] OF THE PEOPLE'S REPUBLIC OF CHINA [THE PRC] AND THE LISTINGRULES OF THE RELEVANT STOCK EXCHANGE [AS AMENDED FROM TIME TO TIME], AND TO DETERMINE THE TERMS AND CONDITIONS FOR THE ALLOTMENT AND ISSUE OF NEW SHARES INCLUDING THE FOLLOWING TERMS: 1) TO ISSUE CLASS AND NUMBER OF NEW SHARES; 2) PRICE DETERMINATION METHOD OF NEW SHARES AND/OR ISSUE PRICE [INCLUDING PRICE RANGE]; 3)THE STARTING AND CLOSING DATES FOR THE ISSUE; 4) CLASS AND NUMBER OF THE NEW SHARES TO BE ISSUED TO EXISTING SHAREHOLDERS; AND 5) THE MAKINGOR GRANTING OF OFFERS, AGREEMENTS AND OPTIONS WHICH MIGHT REQUIRE THE EXERCISE OF SUCH POWERS; THE AGGREGATE NOMINAL AMOUNT OF NEW DOMESTIC LISTED SHARES AND NEW OVERSEAS LISTED FOREIGN SHARES ALLOTTED, ISSUED AND DEALT WITH OR WITHOUT OR AGREED CONDITIONALLY OR UNCONDITIONALLY TO BE ALLOTTED, ISSUED AND DEALT WITH [WHETER PURSUANT TO AN OPTION OR OTHERWISE] BY THE BOARD OF DIRECTORS OF THE SINOPEC CORP. PURSUANT TO THE SAID APPROVAL, OTHERWISE THAN PURSUANT TO ISSUE OF SHARES BY CONVERSION OF SURPLUS SERVICES INTO SHARE CAPITALIN ACCORDANCE WITH THE COMPANY LAW OF THE PRC AND THE ARTICLES OF ASSOCIATION OF SINOPEC CORP, NOT EXCEEDING 20% OF EACH CLASS OF THE EXISTING DOMESTIC LISTED SHARES AND OVERSEAS LISTED FOREIGN SHARES OF SINOPEC CORPORATION: 1) TO COMPLY WITH COMPANY LAW OF THE PRC AND TEH RELEVANT REGULATORY STIPULATIONS [AS AMENDED FROM TIME TO TIME] OF THE PLACES WHERE SINOPEC CORPORATION IS LISTED; AND 2) TO OBTAIN APPROVAL FROM CHINA SECURITIES REGULATORY COMMISSION AND OTHER RELEVANT PRC GOVERNMENT DEPARTMENTS; [AUTHORITY EXPIRES THE EARLIER AT THE CONCLUSION OF THE NEXT AGM OF SINOPEC CORPORATION OR 12 MONTHS]; AND AUTHORIZE THE BOARD OF DIRECTORS OF SINOPEC CORPORATION, SUBJECT TO THE APPROVAL OF THE RELEVANT AUTHORITIES, TO MAKE APPROPRIATE AND NECESSARY AMENDMENTS TO ARTICLES 20 AND 23 OF THE ARTICLES OF ASSOCIATION AFTER COMPLETION OF THE ALLOTMENT AND ISSUE OF NEW SHARES ACCORDING TO THE METHOD, TYPE, AND NUMBER OF THE ALLOTMENT AND ISSUE OF NEW SHARES BY SINOPEC CORPORATION AND THE ACTUAL SITUATION OF THE SHAREHOLDING STRUCTURE OF THE SINOPE CORPORATION AT THE ALTERATION OF THE SHARE CAPITAL STRUCTURE AND REGISTERED CAPITAL OF SINOPE CORPORATION PURSUANT TO THE EXERCISE OF THIS MANDATE. For None S.2 APPROVE, SUBJECT TO THE PASSING THIS RESOLUTIONS S.2 AND S.3: TO ISSUE UP TO USD 1.5 BILLION [OR APPROXIMATELY HKD 11.7] IN THE PRINCIPAL AMOUNT OF BONDS CONVERTIBLE IN TO SINOPEC CORPORATIONS' OVERSEAS LISTED FOREIGN SHARES WITHIN 12 MONTHS FROM THE DATE OF APPROVALS PASSED AT SINOPEC CORPORATION'S GENERAL MEETING; TO ISSUE FROM TIME TO TIME AND INACCORDANCE WITH THE TERMS AND CONDITIONS OF THE CONVERTIBLE BOND HOLDERS; TO INCREASE ITS CAPITAL AND TO MAKE ALL NECESSARY AMENDMENTS TO SINOPEC CORPORATION'S ARTICLES OF ASSOCIATION FOR THE PURPOSE OF REFLECTING THE CHANGES OF THE REGISTERED CAPITAL AND CAPITAL STRUCTURE OF SINOPEC CORPORATION RESULTING FROM THE ISSUE OF NEW OVERSEAS LISTED FOREIGN SHARES PURSUANT TO THE CONVERSION OF THE CONVERTIBLE BONDS. For None S.3 AUTHORIZE THE BOARD OF DIRECTORS OF SINOPE CORPORATION, TO DEAL WITH ALL MATTERS IN CONNECTION WITH THE ISSUE OF CONVERTIBLE BONDS, INCLUDING BUT NOT LIMITED TO: SUBJECT TO THE PASSING OF RESOLUTIONS S.2, TO DETERMINE THE TERMS AND CONDITIONS OF THE CONVERTIBLE BONDS AND THE RELEVANT MATTERS IN ACCORDANCE WITH THE NEED OF SINOPEC CORPORATION AND THE MARKET CONDITIONS, INCLUDING THE AMOUNT OF CONVERTIBLE BONDS WITH IN THE UPPER LIMIT AS MENTIONED IN RESOLUTION S.2, AND TO SIGN ALL NECESSARY LEGAL DOCUMENTS FOR SUCH PURPOSE; AUTHORIZE THE SECRETARY TO THE BOARD, SUBJECT TOTHE PASSING OF RESOLUTIONS S.2, TO ISSUE NEW OVERSEAS LISTED FOREIGN SHARES IN ACCORDANCE WITH THE PASSING OF RESOLUTION S.2 AND/OR INCREASE SHARE CAPITAL AND OR AMEND SINOPEC CORPORATION'S ARTICLES OF ASSOCIATION AS MENTIONED IN RESOLUTION S.2 AND TO DEAL WITH ALL NECESSARY PROCEDURES AND REGISTRATIONS IN RELATION THERETO. S.4 AUTHORIZE THE SINOPEC CORPORATION, SUBJECT TO THE PASSING OF THE RESOLUTION S.5, TO ISSUE UP TO RMB 10 BILLION IN PRINCIPAL AMOUNT OF DOMESTIC CORPORATE BONDS WITHIN 12 MONTHS FROM THE DATE OF APPROVALS PASSED AT SINOPEC CORPORATION'S GENERAL MEETING. S.5. AUTHORIZE THE BOARD OF DIRECTORS OF SINOPEC CORP TO DEAL WITH ALL MATTERS IN CONNECTION WITH THE ISSUE OF DOMESTIC BONDS, INCLUDING BUT ARE NOT LIMITED TO, SUBJECT TO THE PASSING OF RESOLUTION S.4, TO DETERMINE THE TERMS AND CONDITIONS OF THE DOMESTIC BONDS AND RELEVANT MATTERS IN ACCORDANCE WITH THE NEED OF SINOPEC CORP AND THE MARKET CONDITIONS, INCLUDING THE EXACT AMOUNT OF DOMESTIC CORPORATE BONDS WITHIN THE UPPER LIMITS AS MENTIONED IN RESOLUTION S.4, AND TO SIGN ALL NECESSARY LEGAL DOCUMENTS FOR SUCH PURPOSE. Company Name Meeting Date Shares Voted CUSIP Ticker CHINA RESOURCES ENTERPRISE LTD 5/20/2007 92,000 6972459 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Receive and approve the audited financial statements and the reports of the Directors and the Auditors for the YE 31 DEC 2006 For None 2. Declare a final dividend For None 3.a. Re-elect Mr. Wang Qun as a Director For None 3.b. Re-elect Mr. Lau Pak Shing as a Director For None 3.c. Re-elect Mr. Qiao Shibo as a Director For None 3.d. Re-elect Mr. Yan Biao as a Director For None 3.e. Re-elect Mr. Jiang Wei as a Director For None 3.f. Re-elect Dr. Chan Po Fun, Peter as a Director For None 3.g. Re-elect The Hon. Bernard Charnwut Chan as a Director For None 3.h. Re-elect Mr. Siu Kwing Chue, Gordon as a Director For None 3.i. Approve to fix the fee for all the Directors For None 4. Re-appoint the Auditors and authorize the Directors to fix their remuneration For None 5. Authorize the Directors of the Company, subject to this resolution, to repurchase shares of HKD 1.00 each in the capital of the Company on The Stock Exchange of Hong Kong Limited [the Stock Exchange] or on any other stock exchange on which the securities of the Company may be listed and recognized by the Securities and Futures Commission of Hong Kong and the Stock Exchange for this purpose, subject to and in accordance with all applicable laws and the requirements of the Rules Governing the Listing of Securities on the Stock Exchange or of any other stock exchange as amended from time to time, during the relevant period, shall not exceed 10% of the aggregate nominal amount of the issued share capital of the Company as at the date of this resolution and the said approval shall be limited accordingly; [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required by Law to be held] For None 6. Authorize the Directors of the Company, subject to this resolution and pursuant to Section 57B of the Companies Ordinance, to allot, issue and deal with additional shares of HKD 1.00 each in the capital of the Company and to make or grant offers, agreements and options [including bonds, warrants and debentures convertible into shares of the Company], during and after the relevant period, the aggregate nominal amount of share capital allotted or agreed conditionally or unconditionally to be allotted [whether pursuant to an option or otherwise] and issued by the Directors of the Company pursuant to the approval of this resolution, otherwise than i) a rights issue [as specified]; ii) an issue of shares under any option scheme or similar arrangement for the time being adopted for the grant or issue of shares or rights to acquire shares of the Company; iii) an issue of shares upon the exercise of the subscription or conversion rights under the terms of any warrants or any securities of the Company which are convertible into shares of the Company; or iv) an issue of shares as scrip dividends pursuant to the Articles of Association of the Company from time to time, shall not exceed 20% of the aggregate nominal amount of the issued share capital of the Company as at the date of passing this resolution and the said approval shall be limited accordingly; [Authority expires the earlier of the conclusion of the next AGM of the Company; or the expiration of the period within which the next AGM of the Company is required by Law to be held] For None 7. Approve, subject to the passing of the Resolutions 5 and 6, the general mandate granted to the Directors of the Company to allot, issue and deal with additional shares pursuant to the Resolution 6 be and extended by the addition thereto of an amount representing the aggregate nominal amount of shares in the capital of the Company repurchased by the Company under the authority granted pursuant to the Resolution 5, provided that such amount of shares so repurchased shall not exceed 10% of the aggregate nominal amount of the issued share capital of the Company as at the date of the said resolution Company Name Meeting Date Shares Voted CUSIP Ticker CHINA SHENHUA ENERGY CO CLH 5/3/2007 203,000 B09N7M0 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the report of the Board of Directors of the Company for the YE 31 DEC 2006 For None 2. Approve the report of the Board of Supervisors of the Company for the YE 31 DEC 2006 For None 3. Approve the audited financial statements of the Company for the YE 31 DEC 2006 For None 4. Approve the Company's Profit Distribution Plan for the YE 31 DEC 2006, namely: (1) the transfer of 10% of the combined net profits, calculated on the basis of the PRC accounting rules and regulations and Accounting Regulations for Business Enterprises, to the statutory surplus reserve in accordance with the Articles of Association, in the aggregate amount of RMB 1,614,000,000; (2) the Company's distribution of the final dividend of RMB O.34 per share [after tax] for 2006, in the aggregate amount of RMB 6, 151,000,000, and authorize a Committee appointed by the Board comprising Messrs. Chen Biting and Ling Wen, all being Directors of the Company, as appointed by the Board of Directors, to implement the aforesaid distribution For None 5. Approve the remuneration of the Directors and Supervisors of the Company, which shall be apportioned on the following basis: the aggregate remuneration of all Executive Directors shall be RMB 1,969,592, comprising basic salaries of RMB 530,96l, retirement scheme contributions of RMB 268,689; and performance remuneration of RMB 1,169,942; the aggregate remuneration of all Independent Non-Executive Directors shall be RMB 1,275,000; and the aggregate remuneration of all Supervisors shall be RMB 880,500, comprising basic salaries of RMB 308,496; retirement scheme contributions of RMB 196,283, and performance remuneration of RMB 375, 721; and authorize the Board of Directors of the Company to determine the remuneration of each Director and Supervisor in 2006 For None 6. Re-appoint KPMG Huazhen and KPMG as the PRC and International Auditors respectively of the Company for 2007; and authorize the Committee appointed by the Board comprising Messrs. Chen Biting and Ling Wen, all being Directors of the Company, to determine their remuneration For None 7. Approve to renew certain connected transaction agreements and approve the caps for the connected transitions from 2008 to 2010, and authorize the Board Committee appointed by the Board to make any appropriate and necessary changes to connected transaction agreements, to sign the connected transaction agreements and take all such actions as required by the listing rules of the place of listing For None 8. Approve the resolution for the adjustments to the annual cap for certain connected transactions in 2007, and authorize the Board Committee appointed by the Board to take all such action as required to amend the caps for the connected transactions For None 9. Approve Mr. Yun Gonghui as a Director of the first session of the Board, and elect Mr. Yun Gongmin as a Member of the Board shall be a Non-Executive Director of the Company For None S.1 Authorize the Board of Directors, subject to paragraph (c) and in accordance with the relevant requirements of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited, the Articles of Association of the Company and the applicable laws and regulations of the People's Republic of China, during and after the Relevant Period of all the powers of the Company to allot, issue and deal with, either separately or concurrently, additional Domestic Shares and H Shares of the Company and to make or grant offers, agreements, options and rights of exchange or conversion of shares which might require the exercise of such powers; not exceed 20% of each of the aggregate nominal amounts of Domestic Shares and H Shares of the Company in issue at the date of passing this resolution; and [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the 12 months from the date of granting the authority by a special resolution in the 2006 AGM]; authorize the Board of Directors to make corresponding amendments to the Articles of Association of the Company as it thinks fit so as to reflect the new capital structure upon the allotment or issuance of shares as provided in sub-paragraph (a) of paragraph (A) of this resolution; authorize the Directors of the Company may only exercise their authority as mentioned above in compliance with the relevant laws and regulations of the PRC, the Listing Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited, and with all necessary approvals from the relevant government authorities Company Name Meeting Date Shares Voted CUSIP Ticker CHINA SHIPPING CONTAINER LINES CO LTD 3/27/2007 1,313,000 B018L76 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. RATIFY THE REVISED 2 TRANSACTIONS ENTERED INTO UNDER THE MASTER SUPPLY AGREEMENT, THE FIRST MASTER LINER AND CARGO AGENCY AGREEMENT, THE SECOND MASTER LINER AND CARGO AGENCY AGREEMENT AND THE MASTER LINER SERVICES AGREEMENT RESPECTIVELY, AS SPECIFIED. For 2. APPROVE THE NON-EXEMPT CONTINUING CONNECTED TRANSACTIONS ENTERED INTO UNDER THE MASTER SUPPLY AGREEMENT, THE FIRST MASTER LINER AND CARGO AGENCY AGREEMENT, THE SECOND MASTER LINER AND CARGO AGENCY AGREEMENT, THE MASTER LINER SERVICES AGREEMENT, THE MASTER GROUND CONTAINER TRANSPORT AGREEMENT, THE FIRST MASTER CONTAINER MANAGEMENT AGREEMENT, THE SECOND MASTER CONTAINER MANAGEMENT AGREEMENT, THE MASTER TIME CHARTER AGREEMENT, THE FIRST MASTER LOADING AND UNLOADING AGREEMENT AND TEH SECOND MASTER LOADING AND UNLOADING AGREEMENT, TOGETHER WITH THEIR RESPECTIVE PROPOSED ANNUAL CAPS FOR EACH OF THE 3 YEARS ENDING 31 DEC 2007, 2008,AND 2009, AS SPECIFIED For 3. APPROVE THE REVISED MASTER PROVISION OF CONTAINERS AGREEMENT [THE AGREEMENT] TO BE ENTERED INTO BETWEEN THE COMPANY AND CHINA SHIPPING [GROUP] COMPANY [AS SPECIFIED], ALL TRANSACTIONS [INCLUDING ALL CONTINUING CONNECTED TRANSACTIONS] CONTEMPLATED THERE UNDER AND ITS PROPOSED ANNUAL CAPS FOR EACH OF THE THREE YEARS ENDING 31 DEC 2007, 2008 AND 2009, AS SPECIFIED, AND AUTHORIZE ANY 1 DIRECTOR OF THE COMPANY TO SIGN THE AGREEMENT FOR AND ON BEHALF OF THE COMPANY. For 4. AUTHORIZE ANY 1 DIRECTOR OF THE COMPANY TO DO ALL SUCH FURTHER ACTS AND THINGS AND EXECUTE ALL SUCH FURTHER DOCUMENTS AND TAKE ALL SUCH STEPS WHICH IN HIS DISCRETION MAY BE NECESSARY, DESIRABLE OR EXPEDIENT TO IMPLEMENT AND/OR GIVE EFFECT TO THE TERMS OF AND THE MATTERS CONTEMPLATED UNDER THE ABOVE MENTIONED RESOLUTIONS. Company Name Meeting Date Shares Voted CUSIP Ticker CHINA SHIPPING CONTAINER LINES CO LTD 6/14/2007 1,586,000 B018L76 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the report of the Board of Directors of the Company for the YE 31 DEC 2006 For None 2. Approve the report of the Supervisory Committee of the Company for the YE 31 DEC 2006 For None 3. Approve the audited financial statements and the Auditors' report of the Company and of the Group as at and for the YE 31 DEC 2006 For None 4. Approve the Profit Distribution Plan and the final dividend distribution plan of the Company for the YE 31 DEC 2006 and authorize the Board of Directors of the Company to distribute such dividend to its shareholders For None 5. Approve to determine the remuneration of the Directors and Supervisors of the Company for the year ending 31 DEC 2007 For None 6. Appoint Mr. Ma Zehua as a Non-Executive Director of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 7. Appoint Mr. Pan Zhanyuan as an Independent Non-Executive Director of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 8. Appoint Mr. Shen Kangchen as an Independent Non-Executive Director of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 9. Appoint Mr. Yao Guojian as a Supervisor of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUNE 2010 For None 10.a. Re-elect Mr. Li Shaode as a Director of the Company pursuant to Article 10.2 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 10.b. Re-elect Mr. Huang Xiaowen as a Director of the Company pursuant to Article 10.2 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 10.c. Re-elect Mr. Zhao Hongzhou as a Director of the Company pursuant to Article 10.2 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 10.d. Re-elect Mr. Zhang Jianhua as a Director of the Company pursuant to Article 10.2 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 10.e. Re-elect Mr. Wang Daxiong as a Director of the Company pursuant to Article 10.2 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 10.f. Re-elect Mr. Zhang Guofa as a Director of the Company pursuant to Article 10.2 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 10.g. Re-elect Mr. Yao Zuozhi as a Director of the Company pursuant to Article 10.2 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 10.h. Re-elect Mr. Xu Hui as a Director of the Company pursuant to Article 10.2 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 10.i. Re-elect Mr. Hu Hanxiang as a Director of the Company pursuant to Article 10.2 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 Issuer For None 10.j. Re-elect Mr. Wang Zongxi as a Director of the Company pursuant to Article 10.2 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 11.a. Re-elect Mr. Chen Decheng as a Supervisor of the Company pursuant to Article 13.3 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 11.b. Re-elect Mr. Tu Shiming as a Supervisor of the Company pursuant to Article 13.3 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 11.c. Re-elect Mr. Hua Min as a Supervisor of the Company pursuant to Article 13.3 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 11.d. Re-elect Ms. Pan Yingli as a Supervisor of the Company pursuant to Article 13.3 of the Articles of Association of the Company with effect from the conclusion of the AGM until the conclusion of the AGM of the Company for the year 2009, on or around JUN 2010 For None 12. Appoint PricewaterhouseCoopers, Hong Kong, Certified Public Accountants, and BDO Zhong Hua Certified Public Accountants as the Company's International and PRC Auditors, respectively, to hold office until the conclusion of the AGM, and authorize the Audit Committee of the Board of Directors of the Company to determine their remuneration For None 13.a. Amend parts of the H share Share Appreciation Rights Scheme [the Scheme] and the methods for the implementation of the Scheme [Methods] For None 13.b. Approve to grant the share appreciation rights under the amended scheme and methods For None 13.c. Approve all matters contemplated under the amended scheme and methods For None S.14. Authorize the Board of Directors of the Company: to issue, allot and deal with additional shares in the capital of the Company, whether Domestic Shares or H Shares, and to make or grant offers, agreements and options in respect thereof, in accordance with the Company Law of the PRC and the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited [as the same may be amended from time to time] and only if all necessary approvals from the China Securities Regulatory Commission and/or other relevant PRC government authorities are obtained the aggregate nominal amount of shares allotted will not exceed 20% of the aggregate nominal amount of Domestic Shares of the Company in issue; and/or 20% of the aggregate nominal amount of H Shares of the Company in issue; [Authority expires at the earlier of the conclusion of the next AGM of the Company following the passing of this resolution or the expiration of the 12-month period following the passing of this resolution]; and to approve, execute and do or procure to be executed and done, all such documents, deeds and things as it may consider necessary in connection with the issue of such new shares including, without limitation, the time and place of issue, making all necessary applications to the relevant authorities, entering into an underwriting agreement [or any other agreement]; to determine the use of proceeds and to make all necessary filings and registrations with the relevant PRC, Hong Kong and other authorities; and to increase the registered capital of the Company in accordance with the actual increase of capital by issuing shares; and to register the increased capital with the relevant authorities in the PRC and to make such amendments to the Articles of Association of the Company as it thinks fit so as to reflect the increase and any other resultant changes in the registered capital of the Company For None 15. Any other business Company Name Meeting Date Shares Voted CUSIP Ticker 6013693 CHINA SOUTHERN AIRLINES CO CL H 6/18/2007 440,000 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Receive the report of the Directors of the Company for the year 2006 Issuer For None 2. Receive the report of the Supervisory Committee of the Company for the year 2006 For None 3. Approve the audited consolidated financial statements of the Company for the year 2006 For None 4. Approve the profit distribution proposal for the year 2006 For None 5. Appoint KPMG Huazhen as the PRC Auditors of the Company for the year 2007 and KPMG as the International Auditors of the Company for the year 2007 and authorize the Board to determine their remuneration For None 6. Approve the change of the method of procuring one A330 aircraft For None 7. Authorize the Board to change the method of procuring aircraft in time according to actual operating conditions of the Company For None 8. Amend the Articles 16 and 18 of the Articles of Association of the Company, as specified For None 9. Appoint Mr. Liu Shao Yong as a Director of the fifth session of the Board and authorize the Board to determine his remuneration For None 10. Appoint Mr. Li Wen Xin as a Director of the fifth session of the Board and authorize the Board to determine his remuneration For None 11. Appoint Mr. Wang Quan Hua as a Director of the fifth session of the Board and authorize the Board to determine his remuneration For None 12. Appoint Mr. Zhao Liu An as a Director of the fifth session of the Board and authorize the Board to determine his remuneration For None 13. Appoint Mr. Si Xian Min as a Director of the fifth session of the Board and authorize the Board to determine his remuneration For None 14. Appoint Mr. Tan Wan Geng as a Director of the fifth session of the Board and authorize the Board to determine his remuneration For None 15. Appoint Mr. Xu Jie Bo as a Director of the fifth session of the Board and authorize the Board to determine his remuneration For None 16. Appoint Mr. Chen Zhen You as a Director of the fifth session of the Board and authorize the Board to determine his remuneration For None 17. Appoint Mr. Wang Zhi as an Independent Director of the fifth session of the Board and authorize the Board to determine his remuneration For None 18. Appoint Mr. Sui Guang Jun as an Independent Director of the fifth session of the Board and authorize the Board to determine his remuneration For None 19. Appoint Mr. Gong Hua Zhang as an Independent Director of the fifth session of the Board and authorize the Board to determine his remuneration For None 20. Appoint Mr. Ling Guang Yu as an Independent Director of the fifth session of the Board and authorize the Board to determine his remuneration For None 21.Approve the resignation of Mr. Wei Ming Hai and Mr. Peter Lok as the Independent Directors of the Board according to relative regulations, due to their acting as the Independent Directors of the Board for consecutive two sessions For None 22. Appoint Mr. Sun Xiao Yi as a Supervisor of the fifth session of the Supervisory Committee of the Company [the Supervisory Committee] and authorize the Supervisory Committee to determine his remuneration For None 23. Appoint Mr. Yang Guang Hua as a Supervisor of the fifth session of the Supervisory Committee and authorize the Supervisory Committee to determine his remuneration For None 24. Appoint Ms. Yang Yi Hua as a Supervisor of the fifth session of the Supervisory Committee and authorize the Supervisory Committee to determine her remuneration For None 25. Appoint Mr. Liu Biao as a Supervisor of the fifth session of the Supervisory Committee and authorize the Supervisory Committee to determine his remuneration For None 26. Appoint Mr. Liang Zhong Gao as a Supervisor of the fifth session of the Supervisory Committee and authorize the Supervisory Committee to determine his remuneration Company Name Meeting Date Shares Voted CUSIP Ticker CHINA TELECOM CORP LTD 5/17/2007 820,000 6559335 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the consolidated financial statements of the Company, the report of the Board of Directors, the report of the Supervisory Committee and the report of the international Auditor's for the YE 31 DEC 2007 and authorize the Board of Directors [the Board] to prepare the budget of the Company for the year 2007 Issuer For None 2. Approve the profit distribution and the declaration and payment of a final dividend for the YE 31 DEC 2006 For None 3. re-appoint KPMG and KPMG Huazhen as the International Auditor and Domestic Auditor of the Company for the YE 31 DEC 2007 and authorize the Board to fix the remuneration of the Auditors For None 4. Approve the Ms. Zhang Xiuqin's resignation from her position as a Supervisor of the Company For None 5. Approve the Mr. Li Jian's resignation from his position as a Supervisor of the Company For None 6. Appoint Mr. Xiao Jinxue's as a Supervisor of the Company and shall effect from the date of this resolution until 09 SEP 2008, and authorize any 1 of the Directors of the Company to sign a Service Agreement with Mr. Xiao Jinxue, as a Supervisory Committee and approve to fix their remuneration For None 7. Appoint Ma. Wang Haiyun's as a Supervisor of the Company and shall take effect from the date of this resolution until 09 SEP 2008, and authorize any 1 of the Directors of the Company to sign a Service Agreement with Mr. Wang Haiyun's as a Supervisory Committee and approve to fix their remuneration For None 8. Amend the Article 10, 13 Clause 2, 47 Clause 2, 94, 151, 152 Clause 1, 154 Clause 1, 155 and re-ordering of the sequence numbers of the Articles of Association of the Company as specified; and authorize any of the Directors of the Company [the Directors] to adopt all acts considered necessary or appropriate to complete the approval, and\or registration and filling of these amendments to the Articles of the Company in this above For None S.9.1 Authorize the Company to issue of debentures denominated in local or foreign currencies, in 1 or more tranches, including, but not limited to, short-term commercial paper, asset-backed notes, Company bonds, corporate debts and asset securitization products, from the date of this meeting until the date on which the AGM of the Company for the YE 2007 is held, with a maximum outstanding repayment amount RMB 40 billion [the issue] For None S.9.2 Authorize the Board or any 2 or more Directors of the Company [the Directors] duly authorized by the Board, taking into consideration the specific needs of the Company and other market conditions, to determine the specific terms, conditions and other matters of the issue [including, but not limited to, the determination of the type, actual aggregate amount, interest rate, rating, guarantee arrangements and use of proceeds of the issue]; do all such acts which are necessary and incidental to the issue [including, but not limited to, the securing of approve, the determination of underwriting arrangements, and dissemination of relevant application documents to the regulatory body, and the securing of approve from the regulatory body]; and take all such steps which are necessary for the purposes of executing the issue [including, but not limited to, the execution of all requisite documentation and the disclosure of relevant information in accordance with applicable laws], and to the extend that any of the forementioned acts and steps that have already been undertaken by the Board of Directors in connection with the issue For None S.10 Authorize the Company, allot, issue and deal with additional shares of the Company [Shares] and to make or grant offers, agreements and options during and after the relevant period, not exceeding the aggregate of 20% of the Company's existing domestic shares and H shares, otherwise than pursuant to: i) a rights issue; or ii) any scrip dividend or similar arrangement; and [Authority expires the earlier of the conclusion of the next AGM or the expiration of the 12 month period] For None S.11 Authorize the Board to increase the registered capital of the Company to reflect the issue of shares in the Company under Special Resolution S.10, and to make such appropriate and necessary amendments to the Article of Association of the Company as they think fit to reflect such increases in the registered capital of the Company and to take any other action and complete any formality required to effect such increase of the registered capital of the Company Company Name Meeting Date Shares Voted CUSIP Ticker CHINA UNICOM LIMITED 4/30/2007 244,000 6263830 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Receive and approve the financial statements and the reports of the Directors and of the Independent Auditor for the YE 31 DEC 2006 For None 2. Declare a final dividend for the YE 31 DEC 2006 For None 3.A.1 Elect/re-elect Mr. Shang Bing as a Director For None 3.A.2 Elect/re-elect Ms. Li Jianguo as a Director For None 3.A.3 Elect/re-elect Mr. Yang Xiaowei as a Director For None 3.A.4 Elect/re-elect Mr. Wu Jinglian as a Director For None 3.A.5 Elect/re-elect Mr. Shan Weijian as a Director For None 3.B Authorize the Directors to fix remuneration of the Directors for the YE 31 DEC 2007 For None 4. Re-appoint PricewaterhouseCoopers as the Auditors and authorize the Directors to fix their remuneration for the YE 31 DEC 2007 For None 5. Authorize the Directors of the Company to purchase shares of HKD 0.10 each in the capital of the Company including any form of depositary receipts representing the right to receive such shares [Shares] on The Stock Exchange of Hong Kong Limited [the Stock Exchange] or any other stock exchange recognized by the Securities and Futures Commission of Hong Kong and the Stock Exchange in accordance with all applicable laws including the Hong Kong Code on share repurchases and the Rules Governing the Listing of Securities on the Stock Exchange as amended during the relevant period, not exceeding 10% of the aggregate nominal amount of the share capital of the Company at the date of passing of this resolution; [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM is to be held by the Company's Articles of Association [Articles of Association] or the Companies Ordinance] For None 6. Authorize the Directors of the Company to allot, issue and dealt with additional shares and make or grant offers, agreements and options during and after the relevant period, not exceeding the aggregate of aa) 20% of the aggregate nominal amount of the share capital of the Company at the date of passing of this resolution; plus bb) the aggregate nominal amount of share capital of the Company repurchased by the Company [up to 10% of the aggregate nominal amount of the share capital as at the date of passing of this resolution], otherwise than pursuant to i) a rights issue; ii) the exercise of options granted under any share option scheme adopted by the Company; or iii) any scrip dividend or similar arrangement; [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM is to be held by the Company's Articles of Association [Articles of Association] or the Companies Ordinance] For None 7. Authorize the Directors to exercise the powers of the Company referred to in Resolution 6 in respect of the share capital of the Company referred to in such resolution For None 8. Approve the amendments to the rules of the Share Option Scheme and the Pre-Global Offering Share Option Scheme of the Company [the Share Option Schemes] as specified, subject to such modifications of those amendments to the rules of the Share Option Schemes as the Directors of the Company may consider necessary to take into account the requirements of the Stock Exchange and authorize the Directors of the Company to adopt the amendments to the rules of the Share Option Scheme and do all such acts and things necessary to carry such amendments and modifications [if any] into effect For None 9. Approve the amendments to certain terms of options granted under the Share Option Schemes as specified, subject to such modifications of those amendments to the terms of options granted under the Share Option Schemes as the Directors of the Company may consider necessary to take into account the requirements of the Stock Exchange and authorize the Directors of the Company to adopt the amendments to the terms of options granted under the Share Option Schemes and do all acts and things necessary to carry such amendments and modifications [if any] into effect Company Name Meeting Date Shares Voted CUSIP Ticker CNOOC LTD 3/19/2007 850,000 B00G0S5 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve, the deposit services and the proposed cap and authorize the Directors of the Company to do all such further acts and things and execute such further documents and take all such steps which in their opinion may be necessary, desirable or expedient to implement and/or give effect to the terms of such transactions Company Name Meeting Date Shares Voted CUSIP Ticker CNOOC LTD 5/14/2007 972,000 B00G0S5 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None A.1 Receive and approve the audited statement of accounts together with the reports of the Directors and the Auditors thereon for the YE 31 DEC 2006 For None A.2 Declare a final dividend for the YE 31 DEC 2006 For None A.3.1 Re-elect Mr. Luo Han as a Non-Executive Director For None A.3.2 Re-elect Mr. Wu Guangqi as an Executive Director For None A.3.3 Re-elect Mr. Chiu Sung Hong as a Independent Non-Executive Director For None A.3.4 Re-elect Mr. Tse Hau Yin, Aloysius as a Independent Non-Executive Director For None A.3.5 Authorize the Board of Directors to fix the remuneration of each of the Directors For None A.4 Re-appoint the Auditors and authorize the Board of Directors to fix their remuneration For None B.1 Approve, subject to paragraph (b) below, the exercise by the Directors during the Relevant Period [as hereinafter defined] of all the powers of the Company to repurchase shares in the capital of the Company on The Stock Exchange of Hong Kong Limited [the Stock Exchange] or on any other exchange on which the shares of the Company may be listed and recognized by the Securities and Futures Commission of Hong Kong and the Stock Exchange for this purpose [Recognized Stock Exchange], subject to and in accordance with all applicable laws, rules and regulations and the requirements of the Rules Governing the Listing of Securities on the Stock Exchange of Hong Kong Limited [the Listing Rules], or of any other Recognized Stock Exchange and the Articles of Association [the Articles] of the Company; the aggregate nominal amount of shares of the Company which the Company is authorized to repurchase pursuant to the approval in paragraph (a) above shall not exceed 10'%of the aggregate nominal amount of the share capital of the Company in issue as at the date of the passing of this resolution; and [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required by any applicable laws or the Articles of the Company to be held] For None B.2 Approve, subject to the following provisions of this resolution, the exercise by the Directors during the Relevant Period [as hereinafter defined] of all the powers of the Company to allot, issue and deal with additional shares in the capital of the Company and to make or grant offers, agreements and options [including bonds, notes, warrants, debentures and securities convertible into shares of the Company] which would or might require the exercise of such powers; authorize the Directors, the approval in paragraph (a) above during the Relevant Period to make or grant offers, agreements and options [including bonds, notes, warrants, debentures and securities convertible into shares of the Company] which would or might require the exercise of such powers after the end of the Relevant Period; the aggregate nominal amount of share capital of the Company allotted or agreed conditionally or unconditionally to be allotted, issued or dealt with [whether pursuant to an option or otherwise] by the Directors pursuant to the approval in paragraph (a) above, otherwise than pursuant to: (i) a Rights Issue [as hereinafter defined]; (ii) an issue of shares pursuant to any specific authority granted by shareholders of the Company in general meeting, including upon the exercise of rights of subscription or conversion under the terms of any warrants issued by the Company or any bonds, notes, debentures or securities convertible into shares of the Company; (iii) an issue of shares pursuant to the exercise of any option granted under any share option scheme or similar arrangement for the time being adopted by the Company and/or any of its subsidiaries; (iv) any scrip dividend or similar arrangement providing for the allotment of shares in lieu of the whole or part of a dividend on shares of the Company in accordance with the Articles of the Company; or (v) any adjustment, after the date of grant or issue of any options, rights to subscribe or other securities referred to above, in the price at which shares in the Company shall be subscribed, and/or in the number of shares in the Company which shall be subscribed, on exercise of relevant rights under such options, warrants or other securities, such adjustment being made in accordance with, or as contemplated by the terms of such options, rights to subscribe or other securities shall not exceed 20% of the aggregate nominal amount of the share capital of the Company in issue as at the date of the passing of this resolution; and [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required by any applicable Laws or the Articles of the Company to be held] For None B.3 Approve, subject to the passing of the resolutions B1 and B2 as set out in the notice convening this meeting, the general mandate granted to the Directors to allot, issue and deal with additional shares or the Company pursuant to resolution B2 set out in this notice by the addition to it of an amount representing the aggregate nominal amount of the shares in the capital of the Company which are repurchased by the Company pursuant to and since the granting to though Company of the general mandate to repurchase shares in accordance with resolution B1 set out in this notice, provided that such extended amount shall not exceed 10% of the aggregate nominal amount of the share capital of the Company in issue as at the date of the passing of this resolution Company Name Meeting Date Shares Voted CUSIP Ticker COSCO INTL HOLDINGS 3/5/2007 204,000 6806280 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve and ratify the Agreement, as specified, and all transactions contemplated there under and in connection therewith; and authorize any 1 Director of the Company for and on behalf of the Company to execute all such other documents and agreement and to do all such acts or things deemed by him to be incidental to, ancillary to or in connection with the matters contemplated under the Agreement Company Name Meeting Date Shares Voted CUSIP Ticker COSCO INTL HOLDINGS 5/17/2007 204,000 6806280 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Receive the audited financial statements for the YE 31 DEC 2006 together with the Directors' report and the Auditor's report thereon For None 2. Declare final dividend for the YE 31 DEC 2006 For None 3.i. Re-elect Mr. Wei Jiafu as a director of the Company For None 3.ii. Re-elect Mr. Liu Guoyuan as a Director of the Company For None 3.iii. Re-elect Mr. Li Jianhong as a Director of the Company For None 3.iv. Re-elect Mr. Wang Futian as a Director of the Company For None 3.v. Re-elect Mr. Jia Lianjun as a Director of the Company For None 3.vi. Re-elect Mr. Wang Xiaoming as a Director of the Company For None 3.vii. Re-elect Mr. Liang Yanfeng as a Director of the Company For None 3.viii. Re-elect Mr. Meng Qinghui as a Director of the Company For None 3.ix. Re-elect Mr. Chen Xuewen as a Director of the Company For None 3.x. Re-elect Mr. Lin Libing as a Director of the Company For None 3.xi. Re-elect Mr. Wang Xiaodong as a Director of the Company For None 3.xii. Re-elect Mr. Lin Wenjin as a Director of the Company For None 3.xiii. Re-elect Mr. Kwong Che Keung, Gordon as a Director of the Company For None 3.xiv.Re-elect Mr. Tsui Yiu Wa, Alec as a Director of the Company For None 3.xv. Re-elect Mr. Jiang, Simon X as a Director of the Company For None 3.xvi. Authorize the Directors of the Company to fix their remuneration For None 4. Re-appoint the Auditor of the Company and authorize the Directors of the Company to fix the remuneration of the Auditor For None 5.A. Authorize the Directors of the Company to repurchase shares of HKD 0.10 each in the Company during the relevant period, on The Stock Exchange of Hong Kong Limited [Stock Exchange] or any other Stock Exchange on which the shares of the Company have been or may be listed and recognized by the Securities and Futures Commission and the Stock Exchange for this purpose, subject to an subject to and in accordance with all applicable laws and requirements of the Rules Governing the Listing of Securities on the Stock Exchange or of any other Stock Exchange as amended form time to time, not exceeding 10% of the aggregate nominal amount of the issued share capital of the Company; [Authority expires the earlier of the conclusion of the AGM of the Company or the expiration of the period within which the next AGM of the Company is required by the Bye-Laws of the Company or any applicable laws to held] For None 5.B. Authorize the Directors of the Company to allot, issue and deal with additional shares in the capital of the Company and make or grant offers, agreements and options [including warrants, bonds, debentures, notes and other securities which carry rights to subscribe for or any convertible into shares of the Company] during and after the relevant period, not exceeding the aggregate of 20% of the aggregate nominal amount of the issued share capital of the Company; otherwise than pursuant to a) a Rights Issue or b) the exercise of subscription or conversion rights under the terms of any warrants and securities or c) the exercise of options or similar arrangement or d) any scrip dividend or similar arrangement; [Authority expires the earlier of the conclusion of the next AGM or the expiration of the period within which the next AGM is required by the Bye-Laws of the Company or any applicable Laws to be held] For None 5.C. Approve, conditional upon the passing of Resolutions 5.A and 5.B, to extend the general mandate granted to the Directors to allot, issue and deal with the shares pursuant to Resolution 5.A, by an amount representing the aggregate nominal amount of the share capital repurchased pursuant to Resolution 5.B, provided that such amount does not exceed 10% of the aggregate nominal amount of the issued share capital of the Company at the date of passing this Resolution Company Name Meeting Date Shares Voted CUSIP Ticker HC INTERNATIONAL INC 4/11/2007 3,235,000 6725363 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Receive and approve the audited financial statements and the reports of the Directors and the Auditors of the Company and its subsidiaries for the YE 31 DEC 2006 For None 2. Re-elect the Directors and authorize the Board of Directors to fix their remuneration For None 3. Re-appoint the Auditors and authorize the Board of Directors to fix their remuneration For None 4.A. Approve, subject to this resolution and the requirements of the Rules Governing the Listing of Securities on the Growth Enterprise Market of the Stock Exchange of Hong Kong Limited [the GEM Listing Rules], the exercise by the Directors of the Company during the relevant period as hereinafter defined] of all the powers of the Company to allot, issue and deal with additional shares or securities convertible into shares in the capital of the Company and to make or grant offers, agreements and options which might require the exercise of such power; authorize the Directors of the Company, to make or grant offers, agreements, and options which would or might require the exercise of such power during or after the end of the Relevant Period as hereinafter defined]; the aggregate nominal amount of share capital allotted, issued or dealt with or agreed conditionally or unconditionally to be allotted, issued or dealt with [whether pursuant to the exercise of options or otherwise] by the Directors of the Company pursuant to the approval of this resolution, otherwise than pursuant to: (a) a Rights Issue; (b) the grant or exercise of any option under any share option scheme or similar arrangement of the Company for the time being adopted for the grant or issue to officers and/or Employees of the Company and/or any of its subsidiaries of shares or rights to acquire shares of the Company; or (c) any scrip dividend or similar arrangement providing for the allotment of shares in lieu of the whole or part of a dividend on shares of the Company in accordance with the Articles of Association of the Company in force from time to time; or (d) the exercise of rights of subscription or conversion under the terms of any warrants issued by the Company or any securities which are convertible into shares shall not exceed 20% of the aggregate nominal amount of the share capital of the Company in issue as at the date of passing this resolution; [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required by the Articles of Association of the Company] For None 4.B. Approve, subject to this resolution, the exercise by the Directors of the Company during the Relevant Period [as hereinafter defined] of all the powers of the Company to repurchase its shares in the capital of the Company on The Stock Exchange of Hong Kong Limited [the Stock Exchange] or any other stock exchange on which the shares of the Company may be listed and which are recognized for this purpose by the Securities and Futures Commission of Hong Kong and the Stock Exchange, in accordance with all applicable Laws and/or the requirements of the Stock Exchange or of any other stock exchange and the Hong Kong Code on share repurchases as amended from time to time; the aggregate nominal amount of shares of the Company which are authorized to be repurchased by the Company pursuant to the approval above during the Relevant Period shall not exceed 10% of the aggregate nominal amount of the issued share capital of the Company as at the date of passing this resolution, and the authority granted shall be limited accordingly; [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required by the Articles of Association of the Company, or any applicable Laws to be held] For None 4.C. Approve, conditional upon resolutions 4.A and 4.B, the general mandate granted to the Directors of the Company to exercise the powers of the Company to allot, issue and deal with additional shares pursuant to the said resolution 4.A by the addition to the aggregate nominal amount of the share capital of the Company which may be allotted or agreed conditionally or unconditionally to be allotted and issued by the Directors of the Company pursuant to such general mandate of an amount representing the aggregate nominal amount of the share capital of the Company repurchased by the Company under the authority granted to the Directors of the Company pursuant to the said resolution 4.B, provided that such an amount shall not exceed 10% of the aggregate nominal amount of the issued share capital of the Company as at the date of passing this resolution Company Name Meeting Date Shares Voted CUSIP Ticker HUADIAN POWER INTERNATIONAL CORPORATION 2/5/2007 1,156,000 6142780 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None S1. APPROVE THE RESOLUTION CONCERNING AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF THE COMPANY. For None S2. APPROVE THE RESOLUTION CONCERNING ISSUANCE OF SHORT-TERM DEBENTURES BY THE COMPANY. For None 3. ELECT MR. CAO PEIXI AS A DIRECTOR OF THE COMPANY. Company Name Meeting Date Shares Voted CUSIP Ticker HUADIAN POWER INTERNATIONAL CORPORATION 5/31/2007 1,680,000 6142780 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the report of the Board for the year 2006 For None 2. Approve the report of the Supervisory Committee for the year 2006 For None 3.Approve the audited financial statements for the year 2006 For None 4.Approve the profit distribution proposal for the year 2006 For None 5. Re-appoint KPMG and KPMG Huazhen as an International Auditors and Domestic Auditors of the Company, respectively, for the FYE 31 DEC 2007 and authorize the Board to determine their remunerations For None 6. Approve the report of the Independent Non-Executive Directors for the year 2006 For None 7.1 Elect Mr. Chen Bin as a Director of the Company For None 7.2 Elect Mr. Zhong Tonglin as a Director of the Company For None S.8 Approve the resolution concerning the issuance of short-term debentures Company Name Meeting Date Shares Voted CUSIP Ticker HUANENG POWER INTERNATIONAL INC. 3/20/2007 700,000 6099671 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. APPROVE THE COAL PURCHASE AND COAL TRANSPORTATION FRAMEWORK AGREEMENT ENTERED INTO BETWEEN THE COMPANY AND HUANENG ENERGY & COMMUNICATIONS HOLDING CO. LTD., THE CONTINUING CONNECTED TRANSACTION AS CONTEMPLATED THEREBY AND THE TRANSACTION CAP FOR 2007 THEREOF. Company Name Meeting Date Shares Voted CUSIP Ticker HUANENG POWER INTERNATIONAL INC H 5/10/2007 876,000 6099671 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the working report from the Board of Directors of the Company for the year 2006 For None 2. Approve the working report from the Supervisory Committee of the Company for the year 2006 For None 3. Approve the audited financial statements of the Company for the year 2006 For None 4. Approve the Profit Distribution Plan of the Company for the year 2006 was a cash dividend of RMB 2.8 [tax inclusive] for every 10 share of the Company, which is on the basis of the total share capital of the Company, it was estimated that the total amount of cash to be paid as dividends will be RMB 3,375,507,363.20 For None 5. Re-appoint PricewaterhouseCoopers Zhong Tian CPA's Company Limited as the PRC Auditors of the Company and PricewaterhouseCoopers as the Company's International Auditors for 2007 with a total remuneration of not more than RMB 42.92 million For None 6. Authorize the Company to take out liability insurance for its Directors and senior Management at its expenses, and to enter into an insurance contract with AIU Insurance Company [Shanghai Branch] for a term of 1 year with an insured amount of USD 10 million at annual premium of not more than USD 200,000; and authorize the Company's Board of Directors or any 2 or more Directors to execute all necessary legal documents and conduct the appropriate information disclosures [if required], and to handle the matters relating to the renewal of the liability insurance contracts upon or before its expiration with AIU Insurance Company [Shanghai Branch] For None S.7. Authorize the Company to issue within the PRC short-term debentures of a principal amount up to RMB 5 billion [in either 1 or multiple tranches] within 12 months from the date on which Shareholders' approval is obtained; and authorize the Company's Board of Directors or any 2 or more Directors to determine the terms and conditions and other relevant matters in relation to the respective tranches of the issue of short-term debentures in accordance with the need of the Company and the market conditions, including but not limited to the final principal amount of the short-term debentures to be issued and the term thereof within the prescribed scope as specified, the execution of all necessary legal documents and the conduct of appropriate information disclosures Company Name Meeting Date Shares Voted CUSIP Ticker JIANGXI COOPER COMPANY LTD CL H 3/22/2007 734,000 6000305 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. APPROVE AND RATIFY THE CONSOLIDATED INDUSTRIAL SERVICES AGREEMENT [THE CONSOLIDATED INDUSTRIAL SERVICES AGREEMENT] ENTERED INTO BETWEEN THE COMPANY AND JIANGXI COPPER CORPORATION [JCC] ON 24 JAN 2007 IN RESPECT OF THE PROVISION OF VARIOUS INDUSTRIAL SERVICES AND THE TRANSACTIONS CONTEMPLATED THEREUNDER; APPROVE THE MAXIMUM LIMIT OF THE AMOUNT INVOLVED UNDER THE CONSOLIDATED INDUSTRIAL SERVICES AGREEMENT FOR THE PERIOD FROM THE DATE ON WHICH THIS RESOLUTION IS PASSED TO 31 DEC 2007 AND THE 2 FYE 31 DEC 2,603,000 , RMB 768,779, ,518,000 RESPECTIVELY; AND AUTHORIZE THE DIRECTORS OF THE COMPANY TO SIGN, SEAL, EXECUTE, PERFECT, DELIVER AND DO ALL SUCH DOCUMENTS, DEEDS, ACTS, MATTERS AND THINGS AS THEY MAY IN THEIR DISCRETION CONSIDER NECESSARY OR DESIRABLE OR EXPEDIENT FOR THE PURPOSE OF OR IN CONNECTION WITH THE CONSOLIDATED INDUSTRIAL SERVICES AGREEMENT AND TO MAKE AND AGREE SUCH VARIATIONS OF A NON-MATERIAL NATURE IN OR TO THE TERMS OF THE CONSOLIDATED INDUSTRIAL SERVICES AGREEMENT AS THEY MAY IN THEIR DISCRETION CONSIDER TO BE DESIRABLE AND IN THE INTERESTS OF THE COMPANY. For 2. APPROVE AND RATIFY THE CONSOLIDATED SUPPLY AGREEMENT [THE CONSOLIDATED SUPPLY AGREEMENT] ENTERED INTO BETWEEN THE COMPANY AND JIANGXI COOPER CORPORATION [JCC] ON 24 JAN 2, INTER ALIA, VARIOUS MATERIALS AND SERVICES BETWEEN JCC AND THE COMPANY SUBJECT TO OTHER TERMS AND CONDITIONS SET OUT IN THE CONSOLIDATED SUPPLY AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREUNDER; APPROVE THE MAXIMUM LIMIT OF THE AMOUNT INVOLVED UNDER THE CONSOLIDATED SUPPLY AGREEMENT FOR THE PERIOD FROM THE DATE ON WHICH THIS RESOLUTION IS PASSED TO 31 DEC 2007 AND THE 2 FYE 31 DEC 2,361, 217, 000, RMB 11,844,362,,937,821,000 RESPECTIVELY; AND AUTHORIZE THE DIRECTORS OF THE COMPANY TO SIGN, SEAL, EXECUTE, PERFECT, DELIVER, AND DO ALL SUCH DOCUMENTS, DEEDS, ACTS, MATTERS, AND THINGS AS THEY MAY IN THEIR DISCRETION CONDSIDER NECESSARY OR DESIRABLE OR EXPEDIENT FOR THE PURPOSE OF OR IN CONNECTION WITH THE CONSOLIDATED SUPPLY AGREEMENT AND TO MAKE AND AGREE SUCH VARIATIONS OF A NON-MATERIAL NATURE IN OR TO THE TERMS OF THE CONSOLIDATED SUPPLY AGREEMENT AS THEY MAY IN THEIR DISCRETION CONSIDER TO BE DESIRABLE AND IN THE INTERESTS OF THE COMPANY. For 3. APPROVE AND RATIFY THE CONSOLIDATED MISCELLANEOUS SERVICES AGREEMENT [THE CONSOLIDATED MISCELLANEOUS SERVICES AGREEMENT] ENTERED INTO BETWEEN THE COMPANY AND JIANGXI COPPER CORPORATION [JCC] ON 24 JAN 2007 IN RESPECT OF THE PROVISION OF, INTER ALIA, VARIOUS MISCELLANEOUS SERVICES BETWEEN JCC AND THE COMPANY AND THE TRANSACTIONS CONTEMPLATED THEREUNDER; APPROVE THE MAXIMUM LIMIT OF THE AMOUNT INVOLVED UNDER THE CONSOLIDATED MISCELLANEOUS SERVICES FOR THE PERIODFROM THE DATE ON WHICH THE RESOLUTION IS PASSED TO 31 DEC 2 2009 SHALL NOT EXCEED RMB 314,384,000, RMB 331,816,,409,000 RESPECTIVELY; AND AUTHORIZE THE DIRECTORSOF THE COMPANY TO SIGN, SEAL, EXECUTE, PERFECT, DELIVER AND DO ALL SUCH DOCUMENTS, DEEDS, ACTS, MATTERS AND THINGS AS THEY MAY IN THEIR DISCRETION CONSIDER NECESSARY OR DESIRABLE OR EXPEDIENT FOR THE PURPOSE OF OR IN CONNECTION WITH THE CONSOLIDATED MISCELLANEOUS SERVICES AGREEMENT AND TO MAKE AND AGREE SUCH VARIATIONS OF A NON-MATERIAL NATURE IN OR TO THE TERMS OF THE CONSOLIDATED MISCELLANEOUS SERVICES AGREEMENT AS THEY MAY IN THEIR DISCRETION CONSIDER TO BE DESIRABLE AND IN THE INTERESTS OF THE COMPANY. For 4. APPROVE AND RATIFY THE INTER-GROUP CONSOLIDATED SUPPLY AND INDUSTRIAL SERVICES AGREEMENT [THE INTER-GROUP CONSOLIDATED SUPPLY AND INDUSTRIAL SERVICES AGREEMENT] ENTERED INTO BETWEEN THE COMPANY, JIANGXI COPPER ALLOY COMPANY LIMITED [THE COPPER ALLOY COMPANY] AND JIANGXI COPPER PRODUCTS COMPANY LIMITED [THE COPPER PRODUCT COMPANY] ON 24 JAN 2007 IN RESPECT OF THE PROVISION OF VARIOUS SUPPLY AND PROCESSING SERVICES BETWEEN THE COPPER ALLOY COMPANY, THE COPPER PRODUCT COMPANY, AND THE COMPANY AND THE TRANSACTIONS CONTEMPLATED THEREUNDER; APPROVE THE MAXIMUM LIMIT OF THE AMOUNT INVOLVED UNDER THE INTER-GROUP CONSOLIDATED SUPPLY AND INDUSTRIAL SERVICES AGREEMENT FOR THE THREE FYE 31 DEC 2 RMB 504,329,000, RMB 498,829,,829,000 RESPECTIVELY; AND AUTHORIZE THE DIRECTORS OF THE COMPANY TO SIGN, SEAL, EXECUTE, PERFECT, DELIVER AND DO ALL SUCH DOCUMENTS, DEEDS, ACTS, MATTERS, AND THINGS AS THEY MAY IN THEIR DISCRETION CONSIDER NECESSARY OR DESIRABLE OR EXPEDIENT FOR THE PURPOSE OF OR IN CONNECTION WITH THE INTER-GROUP CONSOLIDATED SUPPLY AND INDUSTRIAL SERVICES AGREEMENT AND TO MAKE AND AGREE SUCH VARIATIONS OF A NON-MATERIAL NATURE IN OR TO THE TERMS OF THE INTER-GROUP CONSOLIDATED SUPPLY AND INDUSTRIAL SERVICES AGREEMENT AS THEY MAY IN THEIR DISCRETION CONSIDER TO BE DESIRABLE AND IN THE INTERESTS OF THE COMPANY. For 5. APPROVE AND RATIFY THE JCC GROUP CONSOLIDATED SUPPLY AND INDUSTRIAL SERVICES AGREEMENT [THE JCC GRUP CONSOLIDATED SUPPLY AND INDUSTRIAL SERVICES AGREEMENT] ENTERED INTO BETWEEN JIANGXI COPPER CORPORATION [JCC], JIANGXI COPPER ALLOY COMPANY LIMITED AND JIANGXI COPPER PRODUCTS COMPANY LIMITED ON 24 JAN 2 INDUSTRIAL SERVICES AND MATERIALS BETWEEN THE COPPER ALLOY COMPANY, THE COPPER PRODUCT COMPANY AND THE JCCAND ITS SUBSIDIARIES AND THE TRANSACTIONS CONTEMPLATED THEREUNDER; APPROVE THE MAXIMUM LIMIT OF THE AMOUNT INVOLVED UNDER THE JCC GROUP CONSOLIDATED SUPPLY AND INDUSTRIAL SERVICES AGREEMENT FOR THE THREE FYE 31 DEC 2,022,000, RMB 83,522,,522,000 RESPECTIVELY; AND AUTHORIZE THE DIRECTORS OF THE COMPANY TO APPROVE THE SIGNING, SEALING, EXECUTING, PERFECTING, DELIVERY AND DOING ALL SUCH DOCUMENTS, DEEDS, ACTS, MATTERS AND THINGS AS THEY MAY IN THEIR DISCRETION CONSIDER NECESSARY OR DESIRABLE OR EXPEDIENT FOR THE PURPOSE OF OR IN CONNECTION WITH THE JCC GROUP CONSOLIDATED SUPPLY AND INDUSTRIAL SERVICES AGREEMENT AND TO MAKE SURE AND AGREE SUCH VARIATIONS OF A NON-MATERIAL NATURE IN OR TO THE TERMS OF THE JCC GROUP CONSOLIDATED SUPPLY AND INDUSTRIAL SERVICES AGREEMENT AS THEY MAY IN THEIR DISCRETION CONSIDER TO BE DESIRABLE AND IN THE INTERESTS OF THE COMPANY. For 6. APPROVE THE RESIGNATION OF MR. HE CHANGMING AS AN EXECUTIVE DIRECTOR OF THE COMPANY, WITH EFFECT FROM THE DATE ON WHICH THIS RESOLUTION IS PASSED; AND AUTHORIZE THE BOARD OF DIRECTORS OF THE COMPANY TO SIGN ALL DOCUMENTS, AGREEMENTS AND TO DO ALL SUCH ACTS AND THINGS TO GIVE EFFECT TO SUCH MATTERS For 7. APPROVE THE RESIGNATION OF MS. QI HUAIYING AS AN EXECUTIVE DIRECTOR OF THE COMPANY, WITH EFFECT FROM THE DATE ON WHICH THIS RESOLUTION IS PASSED; AND AUTHORIZE THE BOARD OF DIRECTORS OF THE COMPANY TO SIGN ALL DOCUMENTS, AGREEMENTS AND TO DO ALL SUCH ACTS AND THINGS TO GIVE EFFECT TO SUCH MATTERS. For 8. ELECT MR. LI BOAMIN AS AN EXECUTIVE DIRECTOR OF THE COMPANY TO HOLD OFFICE FROM THE DATE ON WHISH THIS RESOLUTION IS PASSED UNTIL THE DATE OF THE AGM OF THE COMPANY FOR THE YE 31 DEC 2008;AND AUTHORIZE THE BOARD OF DIRECTORS OF THE COMPANY TO ENTER INTO A SERVICE CONTRACT WITH MR. LI BAOMIN ON AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD OF DIRECTORS OF THE COMPANY SHALL THINK FIT AND TO DO ALL SUCH ACTS AND THINGS TO GIVE EFFECT TO SUCH MATTERS. For 9. ELECT MR. LONG ZIPING AS AN EXECUTIVE DIRECTOR OF THE COMPANY TO HOLD OFFICE FROM THE DATE ON WHICH THIS RESOLUTION IS PASSED UNTIL THE DATE OF THE AGM OF THE COMPANY FOR THE YE 31 DEC 2008; AND AUTHORIZE THE BOARD OF DIRECTORS OF THE COMPANY TO ENTER INTO A SERVICE CONTRACT WITH MR. LONG ZIPING ON AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD OF DIRECTORS OF THE COMPANY SHALL THINK FIT AND TO DO ALL SUCH ACTS AND THINGS TO GIVE EFFECT TO SUCH THINGS. Company Name Meeting Date Shares Voted CUSIP Ticker JIANGXI COPPER COMPANY LTD CL H 5/7/2007 734,000 6000305 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None S.1.1 Approve the issue of A shares by the Company: Class of shares to be issued and the nominal value: domestic-listed renminbi denominated ordinary shares of RMB 1.00 each [A shares] For None S.1.2 Approve the issue of A shares by the Company: Number of A shares to be issued: not exceeding 290,000,000 A shares For None S.1.3 Approve the issue of A shares by the Company: Target subscribers and subscription method: not exceeding 10 subscribers including Jiangxi Copper Corporation [JCC]; the A Shares will be issued by way of settlement of consideration and subscribed by cash For None S.1.4 Approve the issue of A shares by the Company: place for listing of the A shares to be issued: Shanghai Stock Exchange For None S.1.5 Approve the issue of A shares by the Company: Determination of issue price: will not be less than 90% of the average trading price of the A Shares on the Shanghai Stock Exchange for 20 trading days immediately before the date of the issue of the announcement relating to the 6th meeting of the 4th session of the Board Of Directors of the Company [i.e. 20 MAR 2007] and authorize the Directors of the Company to determine the final issue price in accordance with the market conditions For None S.1.6 Approve the issue of A shares by the Company: Method of issue: the A Shares will be issued i) to JCC as consideration under the Acquisition Agreement dated 16 MAR 2007 entered into between the Company and JCC [the Agreement] and ii) to institutional investors by placing For None S.1.7 Approve the issue of A shares by the Company: Use of proceeds of the A Share Issue : to satisfy the consideration under the agreement and to finance the following projects: i) RMB 498,000,000 to be invested to finance the expansion of the expansion of phase II of Chengmenshan Copper Mine; ii) RMB 387,520,000 to be invested to finance the renovation of technology for mining method of Yongping Copper Mine; iii) RMB 300,560,000 to be invested to finance the technology renovation of the Fujiawu Copper Mine; iv) RMB 120,240,000 to be invested to finance the expansion of the processing capacity of Wushan Copper Mine to 5,000 tonnes per day; v) RMB189,530,000 to be invested in the expansion of copper recovering from slag; vi) RMB 194,270,000 to be invested in the expansion of anode mud treatment and comprehensive utilisation; and vii) RMB 272,610,000 to be invested in the utilization of the heat recovered from smelting process For None S.1.8 Approve the issue of A shares by the Company: Sharing of accumulated profits: the accumulated profits after completion of the A Share Issue will be shared among the existing and prospective shareholders of the Company For None S.1.9 Approve the issue of A shares by the Company: Validity period of this resolution: 1 year after approval in this EGM For None S.110 Approve the issue of A shares by the Company: Authorize the Board Of Directors of the Company [the Board] [or the Committee of the Directors as may be appointed by the Board] to deal with all matters relating to the A share issue including but not limited to the following matters [the term of authorization is 1 year from the day of this EGM]: i) to deal with the issue and listing with respect of the A share issue and other related application procedures and other formalities; ii) to confirm the appropriate manner of issue, and to determine the final issue price and issue quantity according to the market conditions and in compliance with the relevant regulations upon sufficient negotiations with investors; iii) to approve each of the documents and contracts relating to the A share issue; iv) to make appropriate and necessary amendments to the relevant provisions of the Articles Of Association of the Company in order to reflect the changes in the registered capital and shareholding structure of the Company as a result of the A share issue; v) to deal with the registration procedures in respect of the change in the registered capital and the amendment in the Articles Of Association of the Company upon completion of the A share issue; and vi) to deal with all procedures relating to the A share issue according to Laws including all the procedures that are required to be followed under the Laws, regulation and listing rules of the places where shares of the Company are listed For None 2. Approve and ratify the Acquisition Agreement entered into between the Company and Jiangxi Copper Corporation [JCC] dated 16 MAR 2007 [as specified] pursuant to which JCC agreed to sell and the Company agreed to purchase the mining rights and the related operating assets and liabilities of the Chengmenshan Copper Mine, operating assets and related liabilities of the Xiangsi Railway, 40% equity interest of the Jiangxi Copper Alloy Company Limited, 40% equity interest of the Jiangxi Copper Products Company Limited, 100% equity interest of Jiangxi Copper Group Chemical Company Limited and 100% equity interest of the Jiangxi Copper Group (Dexing) Transportation Company Limited at the aggregate consideration of RMB1,785,335,700 [subject to adjustment] [the Agreement]; and the issuance of new A Shares [as specified] to JCC as payment for the consideration under the agreement; and authorize the Directors of the Company to sign, seal, execute, perfect, deliver and do all such documents, deeds, acts, matters and things as they may in their discretion consider necessary or desirable or expedient for the purpose of or in connection with the agreement and to make and agree such variations of a non-material nature in or to the terms of the agreement as they may in their discretion consider to be desirable and in the interests of the Company For None 3. Approve the report relating to the private issue of shares involving material connected transaction of the Company [the Report] [as specified] which contains details of the A share issue [as specified] and the details of the assets to be acquired and the transaction under the agreement [as specified] and authorize the Directors of the Company to do all things and acts and sign all documents which they consider desirable or expedient to implement or give effect to any matters relating to or in connection with the report For None 4.A Approve the feasibility report for the use of proceeds from the A share issue [as specified] [Feasibility Report] [as specified]; the proceeds from the A Share Issue will be used to satisfy: 1) the consideration under the agreement [as specified in Resolution 3] including the followings: a) the mining rights and the related operating assets and liabilities of the Chengmenshan Copper Mine; b) operating assets and related liabilities of the Xiangsi Railway; c) 40% equity interest of Jiangxi Copper Alloy Company Limited; d) 40% equity interest of Jiangxi Copper Products Company Limited; e) 100% equity interest of Jiangxi Copper Group Chemical Company Limited; and f) 100% equity interest of the Jiangxi Copper Group (Dexing) Transportation Company Limited For None 4.B Approve the feasibility report for the use of proceeds from the A share issue [as specified] [Feasibility Report] [as specified]; the proceeds from the A Share Issue will be used to satisfy: the cash proceeds from the A Share Issue will be used to finance the following projects: g) the expansion of phase II of Chengmenshan Copper Mine; h) the renovation of technology for mining method of Yongping Copper Mine; i) the technology renovation of the Fujiawu Copper Mine; j) the expansion of the processing capacity of Wushan Copper Mine to 5,000 tonnes per day; k) the expansion of copper recovering from slag; l) the expansion of anode mud treatment and comprehensive utilisation; and m) the utilization of the heat recovered from smelting process and authorize the Directors of the Company to do all things and acts and sign all documents which they consider desirable or expedient to implement or give effect to any matters relating to or in connection with the feasibility report For None 5. Approve the use of the previous proceeds of the Company the total proceeds from the issue of 230,000,000 A shares of the Company amounted to RMB 510,140,000 [after deductions of expenses for underwriting, publicity campaigns and fee for issue on the internet amounting to RMB 11,960,000] was received on 28 DEC 2001; the net amount of RMB 494,850,000 after deduction of issuing expenses amounting to RMB15,290,000 which was all received on 28 DEC 2001 and a specific report on capital verification as verified by Deloitte Touche Tohmatsu Shanghai Certified Public Accountants Ltd was issued; subsequently, the proceeds was invested in the 3rd phase project of technological renovation of Guixi Smelter, the acquisition of the net operating assets of Wushan Copper Mine from Jiangxi Copper Corporation and the technological renovation for open-pit mining of Fujiawu Copper Mine; the use of proceeds was completed on 31 DEC 2002 as specified For None 6. Approve the waiver [the Waiver] for Jiangxi Copper Corporation [JCC] from its obligations which may arise under the relevant rules and regulations under the Laws of the People's Republic of China to make a mandatory general offer to the shareholders of the Company for all the issued shares of the Company not already owned by it as a result of the issue of renminbi-denominated domestic shares of RMB1.00 each [A Shares] in the ordinary share capital of Jiangxi Copper Company Limited [the Company] to JCC as consideration under the acquisition agreement dated 16 MAR 2007 entered into between the Company and JCC [Consideration Shares] and authorize the Directors of the Company to do all things and acts and sign all documents which they consider desirable or expedient to implement or give effect to any matters relating to or in connection with the Waiver Company Name Meeting Date Shares Voted CUSIP Ticker JIANGXI COOPER COMPANY LTD 6/14/2007 578,000 B018L76 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the report of the Board of Directors of the Company for the year 2006 For None 2. Approve the report of the Supervisory Committee of the Company for the year 2006 For None 3. Approve the audited financial statements and Auditors' report for the year 2006 For None 4. Approve the distribution of profit of the Company for the year 2006 For None 5. Approve the remuneration and annual bonus of the Executive Directors and Supervisors and the allowance of Independent Non-Executive Directors and annual bonus of senior Management for the year 2006 For None 6. Approve the remuneration of Directors and Supervisors for the two years 2007 and 2008, the increment thereof and authorize the Remuneration Committee to determine the increment for the years of 2007 and 2008 For None 7. Adopt the rules of Management on Use of Proceeds For None S.8. Authorize the Directors of the Company to issue new H shares not more than 20% of the total H shares in issue as at the date of the AGM For None S.9.Amend the Article 13 of the Articles of Association and authorize any Director or Secretary to the Board of Directors to do all such things as necessary in respect of the amendments to the Articles of Association pursuant to the requirements [if any] of the relevant PRC authorities [including but not limited to all applications, filings and registrations with the relevant authorities] Company Name Meeting Date Shares Voted CUSIP Ticker JIANGXI COOPER COMPANY LTD CL H 6/26/2007 384,000 6000305 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the report of the Board of Directors of the Company for the year 2006 For None 2. Approve the report of the Supervisory Committee of the Company for the year 2006 For None 3. Approve the audited financial statements and the Auditors' report of the Company for the year 2006 For None 4. Approve the distribution of profit of the Company for the year 2006 For None 5. Approve the remuneration and annual bonus of the Executive Directors and the Supervisors and the allowance of the Independent Non-Executive Directors and annual bonus of the Senior Management for the year 2006 For None 6. Approve the remuneration of the Directors and the Supervisors of the Company for the 2 years 2007 and 2008, the increment thereof; and authorize the Remuneration Committee to determine the aanual increment of the remuneration of the Directors and the Supervisors of the Company provided that the increment for each year shall not exceed 30% of the preceding year For None 7. Adopt the Rules for the Management on Use of Proceeds For None S.8. Authorize the Board of Directors of the Company, subject to the limitations imposed by this resolution and in accordance with the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited [the Listing Rules], the Company Law of the People's Republic of China [the Company Law], and other applicable rules and regulations of the People's Republic of China [the PRC] [in each case as amended from time to time], to allot and issue new overseas foreign listed shares of the Company [H Shares] on such terms and conditions as the Board of Directors may determine and that, in the exercise of their power to allot and issue shares, the authority of the Board of Directors shall include [without limitation]: i) the determination of the number of the H Shares to be issued; ii) the determination of the issue price of the new H Shares; iii) the determination of the opening and closing dates of the issue of new H Shares; iv) the determination of the number of new H Shares [if any] to be issued to the existing shareholders; v) the making or granting offers, agreements and options which might require the exercise of such powers; upon the exercise of the powers pursuant to this resolution, during and after the relevant period, the aggregate nominal amount of the H Shares to be allotted or conditionally or unconditionally agreed to be allotted and issued [whether pursuant to the exercise of options or otherwise] by the Board of Directors pursuant to the authority granted under this resolution [excluding any shares which may be allotted and issued upon the conversion of the capital reserve fund into capital in accordance with the Company Law or the Articles of Association of the Company] shall not exceed 20% of the aggregate nominal amount of the H Shares in issue as at the date of passing of this resolution; the Board of Directors of the Company in exercising the mandate granted under this resolution shall i) comply with the Company Law, other applicable laws and regulations of the PRC, the Listing Rules and the rules of the stock exchanges and regulation authority of the relevant places where the shares of the Company are listed [in each case, as amended from time to time] and ii) be subject to the approval of the China Securities Regulatory Commission and relevant authorities of the PRC; [Authority expires the earlier of the conclusion of the next AGM of the Company or 12 months from the date of passing of the resolution]; and the Board of Directors shall, subject to the relevant approvals being obtained from the relevant authorities and to the compliance with the Company Law and other applicable laws and regulations of the PRC, increase the Company's registered share capital corresponding to the relevant number of shares allotted and issued upon the exercise of the mandate given pursuant to this resolution; authorize the Board, subject to the Listing Committee of The Stock Exchange of Hong Kong Limited granting listing of, and permission to deal in, the H shares of the Company's share capital proposed to be issued by the Company and to the approval of the China Securities Regulatory Commission for the issue of shares being granted, to amend, as it may deem appropriate and necessary, the Articles of Association of the Company to reflect the change in the share capital structure of the Company in the event of an exercise of the authority granted under this resolution to allot and issue new H Shares; authorize any 2 Directors to sign the necessary documents, complete the necessary procedures and take other necessary steps to complete the allotment and issue and listing of the new H Shares For None S.9. Amend the Article 13 of the Company's Articles of Association as specified and authorize any 1 Director of the Company to deal with on behalf of the Company the relevant application, approval, registration and filing procedures and other related issues arising from the above mentioned changes and the amendments to the Articles of Association of the Company For None 10. Appoint Ernst & Young Hua Ming and Ernst & Young as the Company's Domestic Auditors and International Auditors for the year 2007 and authorize the Board of Directors of the Company to determine their remunerations and any 1 Executive Director of the Company to enter into the Service Agreement and any other related document with Ernst & Young Hua Ming and Ernst & Young Company Name Meeting Date Shares Voted CUSIP Ticker JOLIMARK HOLDINGS LTD 5/21/2007 8,890,000 B09V520 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Receive and adopt the audited consolidated financial statements of the Company and its subsidiaries and the reports of the Directors and the Auditors for the YE 31 DEC 2006 For None 2.a. Re-elect Mr. Lai Ming, Joseph as an Independent Non-Executive Director For None 2.b. Re-elect Mr. Au Kwok Lun as an Executive Director For None 2.c. Re-elect Mr. Ou Guo Liang as an Executive Director For None 3. Authorize the Board of Directors to fix the remuneration of the Director For None 4. Re-appoint Messrs. PricewaterhouseCoopers as the Auditors and authorize the Board of the Directors to fix their remuneration For None 5. Declare a final dividend for the YE 31 DEC 2006 For None 6.a. Authorize the Directors of the Company [Directors], to allot, issue and deal with additional shares of the Company and make or grant offers, agreements and options, including warrants to subscribe for any shares, during and after the relevant period, not exceeding 20% of the aggregate nominal amount of the issued share capital of the Company otherwise than pursuant to: i) a rights issue; or ii) the exercise of rights of subscription or conversion under the terms of any warrants issued by the Company or any securities which are convertible into shares; iii) the exercise of the subscription rights under any option scheme or similar arrangement for the time being adopted for the grant or issue to eligible persons of Shares or rights to acquire shares of the Company; or iv) any scrip dividend or similar arrangement providing for the allotment of Shares in lieu of the whole or part of a dividend on Shares in accordance with the Articles of Association of the Company; [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required by Articles of Association of the Company or any applicable Laws to be held] For None 6.b.Authorize the Directors of the Company, to repurchase its own shares of the Company during the relevant period, on The Stock Exchange of Hong Kong Limited [the Stock Exchange] or any other stock exchange on which the shares of the Company may be listed and recognized by the Securities and Futures Commission under the Hong Kong Code on share repurchases for such purposes, subject to and in accordance with all applicable laws and/or the requirements of the Stock Exchange and regulations, at such price as the Directors may at their discretion determine in accordance with all applicable laws and regulations, not exceeding 10% of the aggregate nominal amount of the issued share capital of the Company; [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required by Articles of Association of the Company or any applicable Laws to be held] For None 6.c. Approve, conditional upon the passing of Resolutions 6A and 6B, to extend the general mandate granted to the Directors of the Company to allot, issue and deal with additional shares pursuant to Resolution 6A as specified, by an amount representing the aggregate nominal amount of the share capital repurchased by the Company pursuant to Resolution 6B as specified, provided that such amount does not exceed 10% of the aggregate nominal amount of the issued share capital of the Company at the date of passing this resolution Company Name Meeting Date Shares Voted CUSIP Ticker KWANG SUNG ELECTRONICS 5/7/2007 3,836,000 6652472 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Receive the audited financial statements and the reports of the Directors and the Auditors for the YE 31 DEC 2006 For None 2. Declare a final dividend For None 3.A. Re-elect Mr. Yang Jai Sung as a Director For None 3.B. Re-elect Mr. Yang Ho Sung as a Director For None 3.C. Re-elect Mr. Woo Nam Jin as a Director For None 3.D. Re-elect Mr. Lee Kyu Young as a Director For None 4. Authorize the Board of Directors to fix the Directors' remuneration For None 5. Re-appoint KPMG as the Auditors and authorize the Directors to fix their remuneration For None 6.Authorize the Directors of the Company, subject to this resolution, during the relevant period [as specified] of all the powers of the Company to repurchase shares of HKD 0.10 each in the capital of the Company on The Stock Exchange of Hong Kong Limited [the Stock Exchange] or on any other stock exchange on which the shares of the Company may be listed and which is recognized by the Securities and Futures Commission and the Stock Exchange for this purpose, subject to and in accordance with all applicable laws and the requirements of the Rules Governing the Listing of Securities on the Stock Exchange [the Listing Rules] or of any other stock exchange [as amended from time to time], the aggregate nominal amount of shares which the Company is authorized to repurchase pursuant to the approval of this resolution shall not exceed 10% of the aggregate nominal amount of the issued share capital of the Company at the date of passing this resolution, and the said approval shall be limited accordingly; and [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required by Law or by the Articles of Association of the Company to be held] For None 7. Authorize the Directors of the Company, subject to this resolution, during the relevant period [as specified] of all the powers of the Company to allot, issue and deal with additional shares of HKD 0.10 each in the capital of the Company and to make or grant offers, agreements and options [including bonds, warrants and debentures convertible into shares of the Company] which would or might require the exercise of such power, subject to and in accordance with the requirements of the Listing Rules; the aggregate nominal amount of share capital allotted or agreed conditionally or unconditionally to be allotted [whether pursuant to an option or otherwise] and issued by the Directors of the Company pursuant to the approval to this resolution, otherwise than pursuant to: (i) a rights issue [as specified], (ii) an issue of shares as scrip dividends pursuant to the Articles of Association of the Company from time to time, (iii) an issue of shares under any option scheme or similar arrangement for the time being adopted and approved by the shareholders of the Company for the grant or issue to employees of the Company and/or any of its subsidiaries of shares or rights to acquire shares of the Company, (iv) an issue of shares in the Company upon the exercise of the subscription rights attaching to any warrant which may be issued by the Company provided that the issue of such warrant [and the consequent obligation to issue shares] has been approved by the shareholders of the Company, either by specific resolution or as part of a general approval, or (v) after the date of grant or issue of any options or rights to subscribe or other securities referred to in paragraphs (iii) or (iv) above, any adjustment in the price at which shares in the Company shall be subscribed, and/or in the number of shares in the Company which shall be subscribed, on exercise of relevant rights under such options, warrants or other securities, such adjustment being made in accordance with, or as contemplated by, the terms of such options, rights to subscribe or other securities, shall not exceed 20% of the aggregate nominal amount of the issued share capital of the issued share capital of the Company at the date of passing this Resolution, and the said approval shall be limited accordingly; [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required by Law or by the Articles of Association of the Company to be held] For None S.9. Authorize the Directors of the Company: pursuant to The Rules Governing the Listing of Securities on the Stock Exchange of Hong Kong Limited [the Listing Rules] and the Company Law of the PRC [PRC Company Law], to allot and issue new shares and dispose outstanding shares of the Company individually and collectively and to determine the terms and conditions for the Directors to exercise their allotment and issue of new shares include, inter alia: i) the type and number of new shares to be issued; ii) the issue price of the new shares; iii) the date for the commencement and closing of the issue; iv) the class and the number of new share to be issued to the existing shareholders; v) to make, execute or grant offer proposals, agreements and options as may be necessary in the exercise of such powers; to make or grant offer proposals, agreements and options as required or may be required in the exercise of such powers during the relevant period or after the expiry of the relevant period; the total nominal amount of overseas listed foreign shares, domestic shares and non-H Company Name Meeting Date Shares Voted CUSIP Ticker LAUNCH TECH COMPANY LTD CL H 5/16/2007 3,465,000 6459013 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the report of the Directors for the year 2006 For None 2. Approve the report of the Supervisory Committee's for the year 2006. For None 3. Approve the audited consolidated financial statements of the Company and its subsidiaries for the year 2006 For None 4. Approve the final dividend distribution for the year 2006 For None 5. Approve to make the appropriation of Statutory Surplus Reserve and Statutory Public Welfare Fund for the year 2006 For None 6. Re-appoint Grant Thornton as an Independent Auditors of the Company for the year 2007 and authorize the Board of Directors to fix their remunerations For None 7. Transact any other matters For None S.1 Authorize the Board of Directors, subject to the approval of China Securities Regulatory Commission and/or other relevant statutory authorities in the People's Republic of China and/or the Growth Enterprise Market of the Stock Exchange of Hong Kong Limited for the proposed allotment and issue of new H shares and/or domestic shares: a) to issue and/or place H shares and/or domestic shares within a period of 12 months from the date of this resolution, provided that the total number of H shares and/or domestic shares to be placed and/or issued shall not exceed 20% [the 20% limit] of the number of H shares and/or domestic shares of the Company in issue respectively, b) subject to the 20% limit, to decide the number of H shares and/or domestic shares to be placed and/or issued and to deal with any matter arising from or related to the placing or issue of the new shares mentioned, c) to amend, in accordance with the increase in registered capital of the Company, the relevant Articles contained in the Articles of Association in relation to te registered capital of the Company and any other Articles that require corresponding amendments and d) if any chronological variation of the wordings or numbering of the Articles contained in the Articles of Association of the Company is necessary upon application to the companies examination and approval authority authorized by the State Council and China Securities Regulatory Commission for examination and approval, to make corresponding amendments to the Articles of Association as required by such authority and China Securities Regulatory Commission Company Name Meeting Date Shares Voted CUSIP Ticker MATSUNICHI COMMUNICATION 5/9/2007 130,000 6680440 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve and ratify, the conditional sale and purchase agreement dated 15 FEB 2007 [the 'Acquisition Agreement'] entered into between [Tianjin Hi-Tech Holding Group Company Limited] as vendor and the Company as purchaser in relation to the sale and purchase of the entire equity interests in [Tianjin Hi-Tech New Star Investment Company Limited] and [Tianjin Hi-Tech Sun Investment Company Limited] [as specified] and the transactions contemplated by the Acquisition Agreement; and authorize the Directors of the Company to sign, seal, execute, perfect and deliver all such documents and do all such deeds, acts, matters and things as they may in their discretion consider necessary or desirable for the purpose of or in connection with the implementation of the Acquisition Agreement Company Name Meeting Date Shares Voted CUSIP Ticker PETRO CHINA CO LTD H 5/6/2007 710,000 6226576 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the report of the Board of the Company of the Company for the year 2006 For None 2. Approve the report of the Supervisory Committee of the Company for the year 2006 For None 3. Approve the audited financial statements of the Company for the year 2006 For None 4. Approve to declare and pay the final dividends for the FYE 31 DEC 2006 in the amount and in the manner recommended by the Board For None 5. Authorize the Board to determine the distribution of interim dividends for the year 2007 For None 6. Appoint PricewaterhouseCoopers, Certified Public Accountants, as the International Auditors of the Company and PricewaterhouseCoopers Zhong TianCPAs Company Limited, Certified Public Accountants, as the Domestic Auditors of the Company, for the year 2007 and authorise the Board of Directors to fix their remuneration For None 7. Re-elect Mr. Jiang Jiemin as a Director of the Company For None 8. Re-elect Mr. Zhou Jiping as a Director of the Company For None 9. Re-elect Mr. Duan Wende as a Director of the Company For None 10. Re-elect Mr. Sun Xianfeng as a Supervisor of the Company For None 11. Elect Mr. Zhang Jinzhu as a Supervisor of the Company For None S.12 Authorize the Board of Directors, to make such amendments to the Articles of Association of the Company to increase the registered share capital of the Company and reflect the new capital structure of the Company upon the allotment and issuance of shares of the Company as specified, to separately or concurrently issue, allot and deal with additional domestic shares and Overseas Listed Foreign Shares of the Company and to make or grant offers, agreements and options during and after the relevant period, not exceeding 20% of each of each of its existing the domestic shares and overseas listed foreign shares of the Company in issue as at the date of this resolution; otherwise than pursuant to x) a rights issue; or y) any option scheme or similar aggangement adopted by the Company from time to time for the grant or issue to officers and/or employees of the Company and/or any of its subsidiaries of shares or rights to acquire shares of the Company; [Authority expires the earlier of the conclusion of the next mandate in accordance with the Company Law of the PRC and the Rules governing the Listing of Securities on the Stock Exchange of Hong Kong Limited and only if all necessary approvals from the China Securities Regulatory Commission and/or other relevant PRC government authorities are obtained; and authorize the Board of Directors to approve, execute and do or procure to be executed and done, all such documents, deeds and things as it may deem necessary in connection with the issue of such new shares [including, without limitation, determining the size of the issue, the issue price, the use of proceeds from the issue, the target of the issue and the place and time of the issue, making all necessary applications to the relevant authorities, entering into an underwriting agreement [or any other agreements], and making all necessary filings and registrations with the relevant PRC, Hong Kong and other authorities, including but not limited to registering the increased registered capital of the Company with the relevant authorities in the PRC in accordance with the actual increase of capital as a result of the issuance of shares pursuant to this resolution; and the purpose of issuance of shares in accordance with this Resolution, the Board of Directors be and is hereby authorized to establish a special committee of the Board or a special executioncommittee of the Board and to authorise such committee to execute Board Resolutions and sign on behalf of the Board all relevant documents For None 13. Approve the Equity Interest Transfer Agreement dated 18 MAR 2007 in relation to the connected transaction arising as a result of the disposal of a 70% equity interest in China National United Oil Corporation by PetroChina Company Limited to China National Petroleum Corporation [the Disposal], as specified For None 14. Other matters Company Name Meeting Date Shares Voted CUSIP Ticker SHANGHAI FORTE LAND CO LTD 6/18/2007 396,000 6589525 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the report of the Board of Directors [the Board] of the Company for the YE 31 DEC 2006 For None 2. Approve the report of the Supervisory Committee of the Company for the YE 31 DEC 2006 For None 3. Approve the audited financial statements and the report of the Auditors for the YE 31 DEC 2006 For None 4. Approve the profit distribution for the year 2006 and to declare a final dividend for the YE 31 DEC 2006 of RMB 0.04 per share For None 5. Re-appoint Ernst & Young and Ernst & Young Hua Ming as the International Auditors and the PRC Auditors of the Company respectively and authorize the Board to fix their remuneration For None 6.Authorize the Board to decide the matters relating to the payment of interim dividend for the 6 months ending 30 JUN 2007 For None 7. Approve the adoption of the [Principal on identification of related party transaction] which is modified by the Company pursuant to the [Company Law of the People's Republic of China] [the Company Law of the PRC] [Accounting Standard for Enterprises No. 36 related party disclosure] [Cai Hui [2006] No. 3] and [Procedures on the Administration of Information disclosure of Listed Companies] for the purpose of the issue of A shares by the Company For None S.8. Authorize the Board: to allot, issue and otherwise deal with shares in the share capital of the Company, whether Domestic Shares, Unlisted Foreign Shares or H Shares, and to make or grant offers agreements, and options in respect thereof subject to the following conditions: a) such mandate shall not extend beyond the relevant period save that the Board may during the relevant period make or grant offers, agreements or options which might require the exercise of such powers after the end of the relevant period; b) the aggregate nominal amount of shares, whether Domestic Shares, Unlisted Foreign Shares H Shares, allotted, issued and otherwise dealt with or agreed conditionally or unconditionally to be allotted, issued and dealt otherwise with by the Board pursuant to such mandate shall not exceed 20% of the aggregate nominal amount of Domestic Shares and Unlisted Foreign Shares in issue; and 20% of the aggregate nominal amount of H Shares in issue; in each case as the date of this resolution; and c) the Board shall only exercise its power under such mandate in accordance with the Company Law of he PRC and the Rules Governing the Listing of Securities on the Stock Exchange of Hon Kong Limited [as amended from time to time] and only if all necessary approvals from the China Securities Regulatory Commission and/or other relevant PRC authorities are obtained; and contingent on the Board resolving the issue of shares pursuant to this resolution: a) approve, executed and done, all such documents, deeds and things as it may consider necessary in connection with the issue of new shares, including without limitation the class and number of shares to be issued, the issue price, the period of issue and the number of new shares to be issued to existing shareholders (if any); b) to determine the use of proceeds and to make all necessary filings and registrations with the relevant PRC. Hong Kong and other authorities; and c) following the increase of the registered capital of the Company in accordance with the actual increase of capital by issuing shares pursuant this resolution, to register the increase of the registered capital of the Company with the relevant authorities in the PRC and to make such amendments to the Articles of Association as it thinks fit so as to reflect the increase in the registered capital of the Company; for the purpose of this resolution: Domestic Shares means ordinary shares in the share capital of the Company, with a nominal value of RMB 0.20 each or ordinary shares with a nominal value of RMB 1.00 each after the consolidation of the shares, which are subscribed for and credited as fully paid up in Renminbi by PRC nationals and/or PRC incorporated entities; H shares means overseas-listed foreign shares in the ordinary share capital of the Company, with a nominal value of RMB 0.20 each or ordinary shares with a nominal value of RMB 1.00 each after the consolidation of the shares, which arc subscribed for and traded in Hong Kong dollars; Unlisted Foreign Shares means ordinary shares in the share capital of the Company, with a nominal value of RMB 0.20 each or ordinary shares with a nominal value of RMB 1.00 each after the consolidation of the shares, which are subcribed for and credited as fully paid up in foreign currencies by foreign investors; and [Authority expires at the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM after that date is required the Articles of Association or law to be held Company Name Meeting Date Shares Voted CUSIP Ticker SINOFERT HOLDINGS 6/18/2007 182,000 B0CJMD1 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Receive and approve the audited financial statements and the reports of the Directors and the Auditors for the YE 31 DEC 2006 For None 2.A. Re-elect Mr. Song Yu Qing as a Director For None 2. B. Re-elect Mr. Du Ke Ping as a Director For None 2.C. Re-elect Mr. Chen Guo Gang as a Director For None 2.D. Re-elect Mr. Stephen Francis Dowdle as a Director For None 2.E. Authorize the Board of Directors to fix the remuneration of the Directors For None 3.A. Appoint Mr. Tse Hau Yin, Aloysius as an Independent Non-Executive Director For None 3.B. Authorize the Board of Directors to fix his remuneration For None 4. Re-appoint Deloitte Touche Tohmatsu as the Auditors of the Company to hold office until the conclusion of the next AGM of the Company and authorize the Board of Directors to fix their remuneration For None 5.Declare a final dividend for the YE 31 DEC 2006 For None 6.Authorize the Directors of the Company ['Directors'] to allot, issue and otherwise deal with additional ordinary shares of the Company ['Shares'] or securities convertible into Shares or options, warrants or similar rights to subscribe for shares or such convertible securities and to make or grant offers, agreements and options which would or might require, during and after the relevant period; shall not exceed 20% of the aggregate nominal amount of the ordinary share capital of the Company in issue as at the date of passing of this resolution, otherwise than pursuant to: i) a rights issue [as specified]; ii) the exercise of rights of subscription or conversion under the terms of any warrants issued by the Company or any securities which are convertible into shares; iii) the exercise of any option granted under any Option Scheme or similar arrangement for the time being adopted for the grant or issue to officers and/or employees of the Company and/or any of its subsidiaries of shares or right to acquire shares; oriv) any scrip dividend or similar arrangement providing for the allotmen shares in lieu of the whole or part of a dividend on the shares in accordance with the Byelaws of the Company from time to time; [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required By-law or the Bye-laws of the Company to be held] For None 7.Authorize the Directors of Company ['Directors'] during the relevant period [as specified] to repurchase ordinary shares of the Company ['Shares'] on The Stock Exchange of Hong Kong Limited or on any other stock exchange on which the shares may be listed and recognised by the Securities and Futures Commission and The Stock Exchange of Hong Kong Limited for this purpose, and subject to and in accordance with all applicable laws and the requirements of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited or of any other stock exchange as amended from time to time; shall not exceed 10% of the aggregate nominal amount of the ordinary share capital of the Company in issue as at the date of passing of this resolution; and Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required By-law or the Bye-laws of the Company to be held] For None 8. Approve, subject to the passing of Resolutions Numbered 6 and 7 as specified, the general mandate granted to the Directors of the Company ['Directors'] to allot, issue and otherwise deal with ordinary shares of the Company pursuant to the Resolution 6 as specified and is extended by the addition to the aggregate nominal amount of the ordinary share capital of the Company which may be allotted by the Directors pursuant to such general mandate, an amount representing the aggregate nominal amount of the ordinary share capital of the Company repurchased by the Company under the authority granted pursuant to the Resolution 7 as specified, provided that such amount shall not exceed 10% of the aggregate nominal amount of the ordinary share capital of the Company in issue as at the date of passing of this Resolution For None 9. Approve, conditional on the Listing Committee of The Stock Exchange of Hong Kong Limited [the 'Stock Exchange'] granting listing of, and permission to deal in, the ordinary shares in the capital of the Company ['Shares'] which may fall to be issued pursuant to the Share Option Scheme [as specified] ['New Share Option Scheme'] up to the General Scheme Limit [as specified], the New Share Option Scheme adopted by the Company and, with effect from the date of the New Share Option Scheme becoming unconditional and coming into effect, the existing Share Option Scheme of the Company which was adopted by the Company on 26 AUG 2002 be terminated there from, but without prejudice to the validity of those provisions therein to the extent necessary to give effect to the exercise of outstanding options granted prior to such termination or otherwise as may be required in accordance with the provisions thereof; and authorize the Directors of the Company ['Directors'] to allot and issue shares pursuant to the exercise of any options which may be granted under the New Share Option Scheme and permissible under the Bye-laws of the Company, the Rules Governing the Listing of Securities on the Stock Exchange and the rules of the New Share Option Scheme, the Directors may vote in respect of any resolution(s) under or affecting the New Share Option Scheme [including the granting of options there under or approving the allotment and issue of shares upon exercise of options there under] notwithstanding any interests of any Director(s) Company Name Meeting Date Shares Voted CUSIP Ticker TACK FAT GROUP INTERNATIONAL LTD 4/4/2007 6,736,000 6522917 TAGFF.PK Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. APPROVE, SUBJECT TO THE PASSING OF ORDINARY RESOLUTION 2 BELOW AND THE FULFILLMENT OR WAIVER OF THE TERMS AND CONDITIONS SET OUT IN THE AGREEMENT DATED 12 FEB 2007 [THE SUBSCRIPTION AGREEMENT] AND SUPPLEMENTED BY THE SUPPLEMENTAL AGREEMENT DATED 26 FEB 2007 [THE SUPPLEMENTAL AGREEMENT] [COLLECTIVELY, THE AGREEMENT] ENTERED INTO BETWEEN THE COMPANY AND EFULFILMENT ENTERPRISES LIMITED [EFULFILLMENT] IN RESPECT OF THE PORTION OF SUBSCRIPTION OF 12, 734,[THE SUBSCRIPTION SHARES] OF HKD 0.10 EACH AT A SUBSCRIPTION PRICE OF HKD 1.09 EACH [THE SUBSCRIPTION]: (I) TO APPROVE AND RATIFY THE AGREEMENT ENTERED INTO IN RELATION TO THE SUBSCRIPTION AND THE MATTERS CONTEMPLATED; (II) APPROVE TO ISSUE OF THE SUBSCRIPTION SHARES TO EFULFILMENT PURSUANT TO THE SUBSCRIPTION AND AUTHORIZE THE DIRECTORS OF THE COMPANY [THE DIRECTORS] TO ALLOT AND ISSUE THE SUBSCRIPTION SHARES PURSUANT TO THE AGREEMENT; AND (III) AUTHORIZE THE DIRECTORS TO DO ALL SUCH ACTS AND THINGS AND EXECUTE ALL SUCH DOCUMENTS, INCLUDING UNDER SEAL WHERE APPLICABLE, AS THEY CONSIDER NECESSARY OR EXPEDIENT IN CONNECTION WITH AND TO GIVE EFFECT TO THE SUBSCRIPTION. For None 2. APPROVE TO INCREASE THE AUTHORIZED SHARE CAPITAL OF THE COMPANY FROM HKD 200,000,,000,000, THE HKD 0.10 EACH [THE SHARES] TO HKD 400,000, TO DO ALL SUCH ACTS AND THINGS AND EXECUTE ALL SUCH DOCUMENTS, INCLUDING UNDER SEAL WHERE APPLICABLE, AS THEY CONSIDER NECESSARY OR EXPEDIENT TO GIVE EFFECT TO THE INCREASE IN THE AUTHORIZED SHARE CAPITAL OF THE COMPANY. Company Name Meeting Date Shares Voted CUSIP Ticker YANZHOU COAL MINING CO LTD 6/5/2007 544,000 6109893 Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. Approve the working report of the Board of Directors of the Company [the Board] for the YE 31 DEC 2006 For None 2. Approve the working report of the Supervisory Committee of the Company for the YE 31 DEC 2006 For None 3. Approve the audited financial statements of the Company as at and for the YE 31 DEC 2006 For None 4. Approve the Profit Distribution Plan [the cash dividend and the special cash dividend distribution plans] for the year 2006 of the Company for the YE 31 DEC 2006 and authorize the Board to distribute such dividend to shareholders For None 5. Approve to determine the remuneration of the Directors and the Supervisors of the Company for the YE 31 DEC 2007 For None 6.Approve the appointment of Deloitte Touche Tohmatsu [Certified Public Accountants in Hong Kong] and Deloitte Touche Tohmatsu Certified Public Accountants Limited; [certified public accountants in the PRC [excluding Hong Kong]] as the Company's International and Domestic Auditors for the year 2007, respectively, until the conclusion of the next AGM and approve to fix their remuneration For None S.7. Amend the Article 12(2) of the Articles of Association of the Company [the Article] and authorize the Board to do all such things as necessary in connection with such amendments as specified For None S.8.A. Authorize the Board, to issue, allot and deal with additional H shares in the share capital of the Company and to make or grant offers, agreements and options in respect thereof, subject to the following terms: i) such mandate shall not extend beyond the relevant period save that the Board may during the relevant period make or grant offers, agreements or options which might require the exercise of such powers after the end of the relevant period; ii) the number of shares allotted or agreed conditionally or unconditionally to be allotted [whether pursuant to an option or otherwise] by the Board shall not exceed 20 % of the number of H shares in issue as at the date of the this resolution; and iii) the Board will only exercise its power under such mandate in accordance with the Company Law of the PRC and the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited [as amended from time to time] and only if all necessary approvals from the China Securities Regulatory Commissio and/or other relevant PRC government authorities are obtained For None S.8.B. Approve that the H shares means the overseas-listed foreign invested shares in the share capital of the Company with a par value of RMB 1.00 each, and which are held and traded in Hong Kong dollars; [Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the 12 month period following the passing of the resolution] For None S.8.C.Authorize the Directors to issue shares pursuant to Subparagraph [a] of this resolution, authorize the Board to execute and do or procure to be executed and done, all such documents, deeds and things as it may consider relevant in connection with the issue of such new shares including, but not limited to, determining the time and place of issue, making all necessary applications to the relevant authorities and entering into an underwriting agreement [or any other agreement], to determine the use of proceeds and to make all necessary filings and registrations with the relevant PRC, Hong Kong and other authorities, and to make such amendments to the Articles as it thinks fit so as to reflect the increase in registered capital of the Company and to reflect the new share capital structure of the Company under the intended allotment and issue of the shares of the Company pursuant to the resolution under paragraph [a] of this resolution Company Name Meeting Date Shares Voted CUSIP Ticker ZIJIN MINING GROUP CO LTD CL H 4/18/2007 146,000 6725299 ZIJMF.PK Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None 1. APPROVE THE REPORT OF THE BOARD OF DIRECTORS OF THE COMPANY FOR 2006. For None 1.2 APPROVE THE REPORT OF THE SUPERVISORY COMMITTEE OF THE COMPANY FOR 2006. For None 1.3 APPROVE THE CONSOLIDATED AUDITED FINANCIAL STATEMENTS AND THE REPORT OF THE INTERNATIONAL AUDITORS OF THE COMPANY FOR THE YE 31 DEC 2006. For None 2. APPROVE THE PROFIT DISTRIBUTION PROPOSAL OF THE COMPANY AND THE RELEVANT DECLARATION AND PAYMENT OF A FINAL DIVIDEND FOR THE YE 31 DEC 2006. For None 3. APPROVE THE REMUNERATION OF THE DIRECTORS AND THE SUPERVISORS OF THE COMPANY FOR THE YE 31 DEC 2006. For None 4. RE-APPOINT ERNST & YOUNG HUA MING AND ERNST & YOUNG AS THE COMPANY'S DOMESTIC AND INTERNATIONAL AUDITORS RESPECTIVELY FOR THE YEAR ENDING 31 DEC 2 REMUNERATION. For None 5. APPROVE AND ADOPT THE MANAGEMENT POLICY OF CONNECTED TRANSACTIONS [MANAGEMENT POLICY OF CONNECTED TRANSACTIONS] [AS SPECIFIED] IN SUBSTITUTION AND TO THE EXCLUSION OF THE EXISTING MANAGEMENT POLICY, SUCH MANAGEMENT POLICY OF CONNECTED TRANSACTIONS SHALL TAKE EFFECT CONDITIONAL UPON THE LISTINGOF A SHARES; AND AUTHORIZE AND EMPOWER THE BOARD TO MAKE FURTHER AMENDMENTS FO THE MANAGEMENT POLICY OF CONNECTED TRANSACTIONS IN ORDER TO FULFILL THE LISTING RULES [CHANGES FROM TIME TO TIME] OF SHAGHAI STOCK EXCHANGE AND THE STOCK EXCHANGE OF HONG KONG LIMITED. For None S.6 APPROVE TO CONVERT A SUM OF RMB 262,826,'S RESERVE FUND INTO 2,628,261,; ON THE BASIS OF THE ISSUED SHARE CAPITAL OF 10,513,047, END OF 2006, SHAREHOLDERS WILL BE OFFERED ADDITIONAL 2.5 ORDINARY SHARES FOR EACH 10 ORDINARY SHARES THEY HOLD. For None S.7 AMEND CERTAIN PROVISIONS OF THE ARTICLES OF ASSOCIATION OF THE COMPANY, AS SPECIFIED. For None S.8 AUTHORIZE THE BOARD OF DIRECTORS OF THE COMPANY TO ISSUE, ALLOT AND DEAL WITH ONCE OR MORE THAN ONCE DURING THE RELEVANT PERIOD [AS SPECIFIED] ADDITIONAL SHARES, WHETHER DOMESTIC SHARES OR H SHARES, WHICH SHALL NOT EXCEED 20% OF THE AGGREGATE NOMINAL AMOUNT OF DOMESTIC SHARES OR H SHARES OF THE COMPANY IN ISSUE AS OF THE DATE OF PASSING THIS RESOLUTION, SUBJECT TO OBTAINING APPROVAL FROM ANY GOVERNMENT AND/OR REGULATORY AUTHORITIES IN ACCORDANCE WITH THE APPLICABLE LAWS; IN THE EXERCISE OF THEIR POWER TO ALLOT AND ISSUE SHARES, THE AUTHORITY OF THE BOARD OF DIRECTORS SHALL INCLUDE [BUT NOT LIMITED TO]: I)THE DETERMINATION OF THE ISSUE PRICE OF ADDITIONAL SHARES TO BE ISSUED, II) THE DETERMINATION OF THE ISSUE PRICE OF ADDITIONAL SHARES; III) THE DETERMINATION OF THE OPENING AND CLOSING DATES FOR THE ISSUE OF ADDITIONAL SHARES; IV) THE DETERMINATION OF THE NUMBER OF ADDITIONAL SHARES [IF ANY] TO BE ISSUED TO EXISTING SHAREHOLDERS; V) TO GRANT OR GIVE AUTHORIZATION TO GRANT OFFERS, TO ENTER INTO OR GIVE AUTHORIZATION TO ENTER INTO AGREEMENTS AND TO EXERCISE OPTIONS FOR THE PURPOSE OF EXERCISING THE SAID POWERS; UPON THE EXERCISE OF THE POWERS PURSUANT TO THIS RESOLUTION ABOVE, AUTHORIZE THE BOARD OF DIRECTORS DURING THE RELEVANT PERIOD TO GRANT OFFERS,TO ENTER INTO OR GIVE AUTHORIZATION TO ENTER INTO AGREEMENTS AND TO EXERCISE OR GIVE AUTHORIZATION TO EXERCISE OPTIONS AND THAT THE RELEVANT ADDITIONAL SHARES RELATING THERETO MAY ONLY BE ALLOTTED AND ISSUED AFTER THE EXPIRY OF THE RELEVANT PERIOD; AND AMEND THE ARTICLES OF ASSOCIATION, IF APPLICABLE, SUBJECT TO THE RULES GOVERNING THE LISTING OF SECURITIES ON THE STOCK EXCHANGE OF HONG KONG LIMITED AND THE COMPANY LAW OF THE PEOPLE'S REPUBLIC OF CHINA AND THAT ALL NECESSARY APPROVALS FROM THE RELEVANT PRC GOVERNMENT AUTHORITIES ARE OBTAINED; [AUTHORITY EXPIRES THE EARLIER OF THE CONCLUSION OF THE NEXT AGM OF THE COMPANY OR 12 MONTHS]. For None S.9 AUTHORIZE THE BOARD OF DIRECTORS OF THE COMPANY, FOR THE PURPOSE OF RESOLUTIONS S.6, S.7 AND S.8, TO APPROVE, EXECUTE AND MAKE ALL SUCH DOCUMENTS, DEEDS AND MATTERS AS IT MAY CONSIDER NECESSARY IN CONNECTION THEREWITH; TO MAKE SUCH AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF THE COMPANY AS IT THINKS FIT; AND TO MAKE ALL NECESSARY FILINGS AND REGISTRATIONS WITH THE RELEVANT PRC, HONG KONG AND/OR OTHER AUTHORITIES. For None S.10 APPROVE THE PROPOSAL BY ANY SHAREHOLDER HOLDING 3% OR ABOVE OF THE TOTAL NUMBER OF SHARES HAVING THE VOTING RIGHTS AT THE GENERAL MEETING. Name of Fund: Buffalo Mid Cap Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date Shares Voted CUSIP Ticker A.G. EDWARDS, INC. 6/21/2007 114,175 281760108 AGE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT L. BAGBY For EUGENE CARTER PETER B. MADOFF For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING FEBRUARY 29, 2008. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ABERCROMBIE & FITCH CO. 6/13/2007 80,100 2896207 ANF Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN A. GOLDEN For EDWARD F. LIMATO For For 2. TO APPROVE THE ABERCROMBIE & FITCH CO. INCENTIVE COMPENSATION PERFORMANCE PLAN. Issuer For For 3. TO APPROVE THE ABERCROMBIE & FITCH CO. 2007 LONG-TERM INCENTIVE PLAN. Issuer For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ALTERA CORPORATION 5/8/2007 373,800 21441100 ALTR Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: JOHN P. DAANE. Issuer For For 1B. ELECTION OF DIRECTOR: ROBERT W. REED Issuer For For 1C. ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR. Issuer For For 1D. ELECTION OF DIRECTOR: KEVIN MCGARITY Issuer For For 1E. ELECTION OF DIRECTOR: JOHN SHOEMAKER Issuer For For 1F. ELECTION OF DIRECTOR: SUSAN WANG Issuer Against For 2. TO APPROVE AN AMENDMENT TO THE 1 TO INCREASE BY 1,000, FOR ISSUANCE UNDER THE PLAN. Issuer For For 3.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker AMYLIN PHARMACEUTICALS, INC. 5/23/2007 265,400 32346108 AMLN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVEN R. ALTMAN For TERESA BECK For DANIEL M. BRADBURY For JOSEPH C. COOK, JR. For KARIN EASTHAM For JAMES R. GAVIN III For GINGER L. GRAHAM For HOWARD E. GREENE, JR. For JAY S. SKYLER For JOSEPH P. SULLIVAN For JAMES N. WILSON Against For 2. TO APPROVE AN INCREASE OF 250,000, OF SHARES OF THE COMPANY'S COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Issuer Against For 3. TO APPROVE AN INCREASE OF 1,000, OF SHARES OF THE COMPANY'S COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE COMPANY'S 2 Issuer For For 4. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker AUTOLIV, INC 5/3/2007 106,000 52800109 ALV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT W. ALSPAUGH For LARS WESTERBERG For WALTER KUNERTH For LARS NYBERG For For 2. APPROVAL OF ERNST & YOUNG AB AS INDEPENDENT AUDITORS OF THE COMPANY. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BARNES & NOBLE, INC. 5/30/2007 146,861 67774109 BKS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For LEONARD RIGGIO For MICHAEL J. DEL GUIDICE For WILLIAM SHELUCK, JR. For LAWRENCE S. ZILAVY For For 2. RATIFICATION OF THE APPOINTMENT OF BDO SEIDMAN, LLP, AS THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2008. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BARR PHARMACEUTICALS 11/9/2006 161,600 68306109 BRL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRUCE L. DOWNEY For PAUL M. BISARO Withheld GEORGE P. STEPHAN For HAROLD N. CHEFITZ For RICHARD R. FRANKOVIC For PETER R. SEAVER For JAMES S. GILMORE, III For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE SIX MONTH PERIOD ENDING DECEMBER 31, 2006. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BARR PHARMACEUTICALS 5/17/2007 161,600 68306109 BRL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRUCE L. DOWNEY For PAUL M. BISARO Withheld GEORGE P. STEPHAN For HAROLD N. CHEFITZ For RICHARD R. FRANKOVIC For PETER R. SEAVER For JAMES S. GILMORE, III For For 2. TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer For For 3. TO APPROVE THE BARR PHARMACEUTICALS, INC. 2 AWARD PLAN. Issuer For For 4. TO APPROVE THE BARR PHARMACEUTICALS, INC. 2 INCENTIVE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BEA SYSTEMS 7/19/2006 447,900 73325102 BEAS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For L. DALE CRANDALL For WILLIAM H. JANEWAY For R.T. SCHLOSBERG III Against For 2. TO APPROVE THE ADOPTION OF THE BEA SYSTEMS, INC. 2 PLAN IN REPLACEMENT OF THE COMPANY'S 1 COMPANY'S 2000 NON-QUALIFIED STOCK INCENTIVE PLAN. Issuer Against For 3. TO RATIFY AND APPROVE THE BEA SYSTEMS, INC. SENIOR EXECUTIVE BONUS PLAN IN CONFORMITY WITH THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. Issuer For For 4. TO RATIFY AND APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING JANUARY 31, 2007. Issuer Against Against 5. STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER PROPOSAL PROTOCOL. Security Holder For Against 6. STOCKHOLDER PROPOSAL REGARDING REPEAL OF THE CLASSIFIED BOARD OF DIRECTORS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker BRUNSWICK CORPORATION 5/2/2007 102,800 117043109 BC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For NOLAN D. ARCHIBALD For JEFFREY L. BLEUSTEIN For GRAHAM H. PHILLIPS For LAWRENCE A. ZIMMERMAN For For 2. RATIFICATION OF AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CADENCE DESIGN SYSTEMS, INC. 5/9/2007 211,450 127387108 CDNS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHAEL J. FISTER For DONALD L. LUCAS For A.S. VINCENTELLI For GEORGE M. SCALISE For JOHN B. SHOVEN For ROGER S. SIBONI For LIP-BU TAN For JOHN A.C. SWAINSON For For 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CADENCE DESIGN SYSTEMS, INC. 1 Issuer For For 3. APPROVAL OF AMENDMENT TO THE AMENDED AND RESTATED CADENCE DESIGN SYSTEMS, INC. 1 Issuer For Against 4. STOCKHOLDER PROPOSAL REGARDING ELECTION OF DIRECTORS BY A MAJORITY VOTE. Security Holder For For 5. RATIFICATION OF SELECTION OF KPMG LLP AS INDEPENDENT AUDITORS OF CADENCE FOR ITS FISCAL YEAR ENDING DECEMBER 29, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CHARLES RIVER LABORATORIES INTERNATIONAL, INC. 5/8/2007 215,800 159864107 CRL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES C. FOSTER For STEPHEN D. CHUBB For GEORGE E. MASSARO For GEORGE M. MILNE, JR. For DOUGLAS E. ROGERS For SAMUEL O THEIR For WILLIAM H. WALTRIP Against For 2. PROPOSAL TO APPROVE THE COMPANY'S 2 THE ISSUANCE OF UP TO 6,300, Issuer For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CHECKFREE CORPORATION 11/1/2006 175,200 162813109 CKFR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARK A. JOHNSON For EUGENE F. QUINN For For 2. APPROVAL OF THE CHECKFREE CORPORATION 2 PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CHICO'S FAS, INC. 6/26/2007 189,000 168615102 CHS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For VERNA K. GIBSON For BETSY S. ATKINS For DAVID F. DYER For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CHOICEPOINT 5/1/2007 115,800 170388102 CPS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RAY M. ROBINSON For DEREK V. SMITH For M. ANNE SZOSTAK For For 2. PROPOSAL TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION AND THE AMENDED AND RESTATED BYLAWS TO PROVIDE FOR MAJORITY VOTING FOR DIRECTORS IN UNCONTESTED ELECTIONS. Issuer Against For 3. PROPOSAL TO APPROVE AN AMENDMENT TO THE CHOICEPOINT INC. 2006 OMNIBUS INCENTIVE PLAN TO INCREASE THE SHARES AVAILABLE FOR GRANT FROM 1,500,000 TO 2,700,000. Issuer For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR CHOICEPOINT FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker DADE BEHRING HOLDINGS, INC 5/3/2007 92,800 23342J206 DADE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For N. LEIGH ANDERSON, PH.D For JAMES G. ANDRESS For For 2. INCENTIVE COMPENSATION PLAN AMENDMENT: TO APPROVE AN AMENDMENT AND RESTATEMENT TO DADE BEHRING'S 2 WHICH AUTHORIZES ADDITIONAL SHARES AND MAKES CERTAIN TECHNICAL REVISIONS AND IMPROVEMENTS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker DENTSPLY INTERNATIONAL, INC. 5/15/2007 130,000 249030107 XRAY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For PAULA H. CHOLMONDELEY For MICHAEL J. COLEMAN For JOHN C. MILES II Withheld W. KEITH SMITH For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT ACCOUTANTS, TO AUDIT THE BOOKS AND ACCOUNTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer For For 3. PROPOSAL TO APPROVE AMENDMENTS TO THE 2 PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker DEVRY INC 11/15/2006 230,000 251893103 DV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld DANIEL HAMBURGER Withheld CHARLES A. BOWSHER Withheld WILLIAM T. KEEVAN Withheld ROBERT C. MCCORMACK Withheld JULIA A. MCGEE For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ENDO PHARMACEUTICALS HOLDINGS INC 5/30/2007 289,900 29264F205 ENDP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN J. DELUCCA For MICHEL DE ROSEN For GEORGE F. HORNER, III Withheld MICHAEL HYATT For ROGER H. KIMMEL For PETER A. LANKAU For C.A. MEANWELL, MD, PHD For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Against For 3. TO APPROVE THE COMPANY'S 2 Issuer Company Name Meeting Date Shares Voted CUSIP Ticker F5 NETWORKS, INC 3/22/2007 121,000 315616102 FFIV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DEBORAH L. BEVIER For ALAN J. HIGGINSON For JOHN MCADAM Against For 2. PROPOSAL TO APPROVE AN AMENDMENT TO 2 PLAN. Issuer For For 3. PROPOSAL TO RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR 2007. Issuer For Against 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker FISHER SCIENTIFIC INTERNATIONAL INC. SPECIAL MEETING 8/30/2006 76,200 338032204 FSH Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1a. Director Issuer For For 1. APPROVAL AND ADOPTION OF THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 7, 2006, BY AND AMONG THERMO ELECTRON CORPORATION, THRUMPET MERGER CORPORATION AND FISHER. Issuer For For 2. ADJOURNMENT OF THE FISHER SPECIAL MEETING, IF NECESSARY TO SOLICIT ADDITIONAL PROXIES. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker GARMIN LTD. 7/21/2006 42,400 G37260109 GRMN Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1a. APPROVAL OF PROPOSAL TO EFFECT A TWO-FOR- ONE STOCK SPLIT OF THE COMPANY'S COMMON SHARES AS DESCRIBED IN THE PROXY STATEMENT OF THE COMPANY DATED JUNE 8, 2006. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker GARMIN 6/8/2007 108,000 G37260109 GRMN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GENE M. BETTS For THOMAS A. MCDONNELL Company Name Meeting Date Shares Voted CUSIP Ticker GENTEX CORPORATION 5/10/2007 446,800 371901109 GNTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withold JOHN MULDER For FREDERICK SOTOK For WALLACE TSUHA For JAMES WALLACE For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker HEWITT ASSOCIATES, INC. 1/31/2007 288,800 42822Q100 HEW Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld STEVEN A. DENNING For MICHAEL E. GREENLEES For STEVEN P. STANBROOK For For 2. TO AMEND AND RESTATE THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE PROVISIONS RELATING TO THE COMPANY'S CLASS B AND CLASS C COMMON STOCK. Issuer For For 3. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker IMS HEALTH INCORPORATED 5/4/2007 333,600 449934108 RX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES D. EDWARDS For WILLIAM C. VAN FAASEN For BRET W. WISE For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Against Against 3. APPROVAL OF THE SHAREHOLDER PROPOSAL RELATING TO THE ELECTION OF EACH DIRECTOR ANNUALLY. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker IRON MOUNTAIN INC. 5/24/2007 303,150 462846106 IRM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CLARKE H. BAILEY For CONSTANTIN R. BODEN For KENT P. DAUTEN For ARTHUR D. LITTLE For C. RICHARD REESE For VINCENT J. RYAN For LAURIE A. TUCKER For For 2. RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker JANUS CAPITAL GROUP INC 5/1/2007 330,700 47102X105 JNS Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1a. Director Issuer For For 1A. ELECTION OF DIRECTOR: G. ANDREW COX Issuer For For 1B. ELECTION OF DIRECTOR: DEBORAH R. GATZEK Issuer For For 1C. ELECTION OF DIRECTOR: ROBERT T. PARRY Issuer For For 1D. ELECTION OF DIRECTOR: JOCK PATTON Issuer For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITORS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker KLA-TENCOR CORPORATION 3/29/2007 108,300 482480100 KLAC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For H. RAYMOND BINGHAM** For ROBERT T. BOND** For DAVID C. WANG ** For ROBERT M. CALDERONI+* For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker LEGG MASON, INC 7/18/2006 41,250 524901105 LM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CARL BILDT For JOHN E. KOERNER III For CHERYL GORDON KRONGARD For JAMES E. UKROP For W. ALLEN REED For For 2. AMENDMENT OF THE LEGG MASON, INC. ARTICLES OF INCORPORATION Issuer For For 3. RE-APPROVAL OF THE LEGG MASON, INC. 1 PLAN. Issuer For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker LIFE TIME FITNESS, INC. 4/26/2007 128,475 53217R207 LTM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BAHRAM AKRADI For GILES H. BATEMAN For JAMES F. HALPIN For GUY C. JACKSON For JOHN B. RICHARDS For STEPHEN R. SEFTON For JOSEPHY H. VASSALLUZZO For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MEDICIS PHARMACEUTICAL CORPORATION 5/22/2007 240,600 584690309 MRX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JONAH SHACKNAI For MICHAEL A. PIETRANGELO For LOTTIE H. SHACKELFORD Against For 2. APPROVAL OF AMENDMENT NO. 3 TO MEDICIS 2 PLAN. Issuer For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF MEDICIS FOR THE FISCAL YEAR ENDING DECEMBER, 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MILLIPORE CORPORATION 5/4/2007 72,000 601073109 MIL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld DANIEL BELLUS Withheld ROBERT C. BISHOP Withheld EDWARD M. SCOLNICK Company Name Meeting Date Shares Voted CUSIP Ticker MOHAWK INDUSTRIES, INC. 5/16/2007 34,900 608190104 MHK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MS. BONANNO For MR. KOLB For MR. WELLBORN Against For 2. THE APPROVAL OF THE 2007 LONG-TERM INCENTIVE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MONSTER WORLDWIDE, INC. 5/30/2007 114,500 611742107 MNST Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For SALVATORE IANNUZZI For ROBERT J. CHRENC For GEORGE R. EISELE For JOHN GAULDING For MICHAEL KAUFMAN For RONALD J. KRAMER For PHILIP R. LOCHNER, JR. For DAVID A. STEIN For For 2. RATIFICATION OF THE APPOINTMENT OF BDO SEIDMAN, LLP AS MONSTER WORLDWIDE, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MORNINGSTAR, INC. 5/22/2007 232,100 617700109 MORN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOE MANSUETTO For DON PHILLIPS For CHERYL FRANCIS For STEVE KAPLAN For JACK NOONAN For FRANK PTAK For PAUL STURM For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS MORNINGSTAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker NATIONAL SEMICONDUCTOR CORPORATION 10/6/2006 204,100 637640103 NSM Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A - ELECTION OF DIRECTOR: BRIAN L. HALLA Issuer For For 1B - ELECTION OF DIRECTOR: STEVEN R. APPLETON Issuer For For 1C - ELECTIONOF DIRECTOR: GARY P. ARNOLD Issuer For For 1D - ELECTION OF DIRECTOR: RICHARD J. DANZIG Issuer For For 1E - ELECTION OF DIRECTOR: JOHN T. DICKSON Issuer For For 1F - ELECTION OF DIRECTOR: ROBERT J. FRANKENBERG Issuer For For 1G - ELECTION OF DIRECTOR: E. FLOYD KVAMME Issuer For For 1H - ELECTION OF DIRECTOR: MODESTO A. MAIDQUE Issuer For For 1I - ELECTION OF DIRECTOR: EDWARD R. MCCRACKEN Issuer For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker NOVELLUS SYSTEMS, INC. 5/11/2007 249,600 670008101 NVLS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RICHARD S. HILL For NEIL R. BONKE For YOUSSEF A. EL-MANSEY For DAVID LITSTER For YOSHIO NISHI For GLEN G. POSSLEY For ANN D. RHOADS For WILLIAM R. SPIVEY For DELBERT A. WHITAKER Against For 2. PROPOSAL TO RATIFY AND APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2 Issuer Against For 3. PROPOSAL TO INCREASE THE NUMBER OF SHARES ISSUABLE PURSUANT TO THE COMPANY'S 1 Issuer For For 4. PROPOSAL TO RATIFY AND APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PENN NATIONAL GAMING, INC. 6/6/2007 155,300 707569109 PENN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT P. LEVY For BARBARA Z. SHATTUCK For For 2. APPROVAL OF 2 PLAN. Issuer Against For 3. APPROVAL OF 2-EMPLOYEE DIRECTORS. Issuer For For 4. APPROVAL OF ANNUAL INCENTIVE PLAN AND PERFORMANCE GOALS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PETSMART, INC. 6/20/2007 234,500 716768106 PETM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RAKESH GANGWAL For BARBARA A. MUNDER For THOMAS G. STEMBERG For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, FOR OUR FISCAL YEAR 2007, ENDING FEBRUARY 3. 2008. Issuer Against For 3. TO APPROVE THE CONTINUATION OF THE PETSMART, INC. EXECUTIVE SHORT TERM INCENTIVE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PHARMACEUTICAL PRODUCT DEVELOPMENT 5/16/2007 219,900 717124101 PPDI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STUART BONDURANT, M.D. For FREDERICK FRANK For TERRY MAGNUSON, PH.D. For F.N. ESHELMAN, PHARM.D. For GENERAL DAVID L. GRANGE For ERNEST MARIO, PH.D For MARYE ANNE FOX, PH.D. For CATHERINE M. KLEMA For JOHN A. MCNEILL, JR. Abstain For 2. IN THEIR DISCRETION THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker POLO RALPH LAUREN 8/10/2006 88,800 731572103 RL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For FRANK A. BENNACK, JR For JOEL L. FLEISHMAN Against For 2. APPROVAL OF THE AMENDMENT TO THE COMPANY'S 1997 LONG-TERM STOCK INCENTIVE PLAN TO CLARIFY THAT NON-EMPLOYEE DIRECTORS ARE ELIGIBLE TO RECEIVE AWARDS UNDER THE PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS TO SERVE FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker QIAGEN N.V. 6/20/2007 463,300 N72482107 QGEN Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1a. Director Issuer For For 1. PROPOSAL TO ADOPT THE ANNUAL ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2006 ("FISCAL YEAR 2006"). Issuer For For 2. PROPOSAL TO APPROVE THE PERFORMANCE OF THE MANAGING BOARD DURING FISCAL YEAR 2006, INCLUDING A DISCHARGE FROM LIABILITY WITH RESPECT TO THE EXERCISE OF THEIR DUTIES DURING FISCAL YEAR 2006. Issuer For For 3. PROPOSAL TO APPROVE THE PERFORMANCE OF THE SUPERVISORY BOARD DURING FISCAL YEAR 2006, INCLUDING A DISCHARGE FROM LIABILITY. Issuer For For 4. PROPOSAL TO (RE-)APPOINT SIX SUPERVISORY DIRECTORS OF THE COMPANY FOR A TERM ENDING ON THE DATE OF THE ANNUAL GENERAL MEETING IN 2008. Issuer For For 5. PROPOSAL TO REAPPOINT FOUR MANAGING DIRECTORS OF THE COMPANY FOR A TERM ENDING ON THE DATE OF THE ANNUAL GENERAL MEETING IN 2008. Issuer For For 6. PROPOSAL TO REAPPOINT ERNST & YOUNG ACCOUNTANTS AS AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer For For 7. PROPOSAL TO EXTEND THE AUTHORITY OF THE MANAGING BOARD UNTIL DECEMBER 20, 2008, AS MORE FULLY DESCRIBED IN THE STATEMENT. Issuer For For 8. PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 2(THE "AMENDED PLAN"). Issuer Company Name Meeting Date Shares Voted CUSIP Ticker RED HAT, INC 8/17/2006 266,600 756577102 RHAT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DR. W. STEVE ALBRECHT For DR. MARYE ANNE FOX For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2007. Issuer For For 3. TO APPROVE THE COMPANY'S 2 PLAN. Issuer For For 4. TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2004 LONG-TERM INCENTIVE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ROYAL CARIBBEAN CRUISES, LTD. 5/31/2007 105,800 V7780T103 RCL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld WILLIAM L. KIMSEY For GERT W. MUNTHE For THOMAS J. PRITZKER For BERNT REITAN For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SANDISK CORPORATION 5/24/2007 107,200 80004C101 SNDK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DR. ELI HARARI For IRWIN FEDERMAN For STEVEN J. GOMO For EDDY W. HARTENSTEIN For CATHERINE P. LEGO For MICHAEL E. MARKS For DR. JAMES D. MEINDL For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 30, 2007. Issuer For Against 3. TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING PERFORMANCE VESTING SHARES. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker SHIRE PLC SPECIAL 4/16/2007 151,600 82481R106 SHPG.ADR.Y Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1a. Director Issuer For For 1. TO APPROVE THE ACQUISITION BY THE COMPANY OF NEW RIVER PHARMACEUTICALS, INC. AND APPROVE THE INCREASE IN THE BORROWING LIMITS OF THE COMPANY. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SHIRE PLC 6/20/2007 151,600 82481R106 SHPG.ADR.Y Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1a. Director Issuer For 1. TO RECEIVE THE DIRECTORS' REPORT AND ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2006. Issuer For 2. TO RE-ELECT DR JAMES HENRY CAVANAUGH AS A DIRECTOR. Issuer For 3.TO RE-ELECT DR BARRY JOHN PRICE AS A DIRECTOR. Issuer For 4. TO ELECT MS KATHLEEN ANNE NEALON AS A DIRECTOR. Issuer For 5. TO ELECT DR JEFFREY MARC LEIDEN AS A DIRECTOR. Issuer For 6. TO RE-ELECT MR MATTHEW WILLIAM EMMENS AS A DIRECTOR. Issuer For 7. TO RE-ELECT MR DAVID JOHN KAPPLER AS A DIRECTOR. Issuer For 8. TO RE-ELECT MR PATRICK LANGLOIS AS A DIRECTOR. Issuer For 9. TO RE-APPOINT DELOITTE & TOUCHE LLP AS AUDITORS OF THE COMPANY. Issuer For 10. TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITORS. Issuer For 11. TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED DECEMBER 31, 2006. Issuer For 12. TO AUTHORISE THE ALLOTMENT OF SHARES. Issuer For S13. TO AUTHORISE THE DISAPPLICATION OF PRE-EMPTION RIGHTS. Issuer For S14. TO AUTHORISE MARKET PURCHASES. Issuer For S15. TO AUTHORISE DONATIONS TO EU POLITICAL ORGANISATIONS AND THE INCURRING OF EU POLITICAL EXPENDITURE. Issuer For S16. TO APPROVE THE RULES OF THE 2 PLAN AND TO AUTHORISE THE DIRECTORS TO MAKE MODIFICATIONS AND TO ESTABLISH FURTHER PLANS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SIGMA-ALDRICH CORPORATION 5/1/2007 160,100 826552101 SIAL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For NINA V. FEOROFF For DAVID R. HARVEY For W. LEE MCCOLLUM For JAI P. NAGARKATTI For AVI M. NASH For WILLIAM C. O'NEIL, JR. For STEVEN M. PAUL For J. PEDRO REINHARD For TIMOTHY R.G. SEAR For D. DEAN SPATZ For BARRETT A. TOAN For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker T. ROWE PRICE GROUP, INC. 4/12/2007 114,000 74144T108 TROW Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For EDWARD C. BERNARD For JAMES TO. BRADY For J. ALFRED BROADDUS, JR. For DONALD B. HEBB, JR For JAMES A.C. KENNEDY For BRIAN C. ROGERS For DR. ALFRED SOMMER For DWIGHT S. TAYLOR For ANNE MARIE WHITTEMORE For For 2. APPROVAL OF THE 2007 NON-EMPLOYEE DIRECTOR EQUITY PLAN. Issuer For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS PRICE GROUP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer For For 4. IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AND FURTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS AND POSTPONEMENTS THEREOF. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker THE TALBOTS, INC 5/24/2007 238,500 874161102 TLB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ARNOLD B. ZETCHER For JOHN W. GLEESON For TSUTOMU KAJITA For MOTOYA OKADA For GARY M. PFEIFFER For YOSHIHIRO SANO For SUSAN M. SWAIN For ISAO TSURUTA For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHEE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2007 FISCAL YEAR. Issuer Against For 3. TO APPROVE AN AMENDMENT TO THE TALBOTS, INC. 2 BASED INCENTIVE PLAN TO INCREASE BY 2,500, SHARES. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker TIFFANY & CO. 5/17/2007 157,100 886547108 TIF Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Issuer For For 1B. ELECTION OF DIRECTOR: ROSE MARIE BRAVO Issuer For For 1C: ELECTION OF DIRECTOR: WILLIAM R. CHANEY Issuer For For 1D: ELECTION OF DIRECTOR: GARY E. COSTLEY Issuer For For 1E. ELECTION OF DIRECTOR: ABBY F. KOHNSTAMM Issuer For For 1F. ELECTION OF DIRECTOR: CHARLES K. MARQUIS Issuer Against For 1G. ELECTION OF DIRECTOR: J. THOMAS PRESBY Issuer For For 1H. ELECTION OF DIRECTOR: JAMES E. QUINN Issuer For For 1I. ELECTION OF DIRECTOR: WILLIAM A. SHUTZER Issuer For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker URBAN OUTFITTERS, INC. 5/22/2007 327,700 917047102 URBN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RICHARD A. HAYNE For SCOTT A. BELAIR For HARRY S. CHERKEN, JR. For JOEL S. LAWSON III For GLEN T. SENK For ROBERT H. STROUSE Against Against 2. SHAREHOLDER PROPOSAL TO ADOPT A REVISED VENDOR CODE OF CONDUCT. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker WATERS CORPORATION 5/15/2007 68,500 941848103 WAT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOSHUA BEKENSTEIN For M.J.BERENDT, PH.D. For DOUGLAS A. BERTHIAUME For EDWARD CONRAD For L.H. GLIMCHER, M.D. For CHRISTOPHER A. KUEBLER For WILLIAM J. MILLER For JOANN A. REED For THOMAS P. SALICE For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker WEIGHT WATCHERS INTERNATIONAL 5/7/2007 73,600 948626106 WTW Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld PHILIPPE J. AMOUYAL For DAVID P. KIRCHHOFF For SAM K. REED For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker WILLIAMS-SONOMA, INC. 5/16/2007 116,900 969904101 WSM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For W. HOWARD LESTER For ADRIAN D.P. BELLAMY For PATRICK J. CONNOLLY For ADRIAN T. DILLON For ANTHONY A. GREENER For MICHAEL R. LYNCH For RICHARD TO. ROBERTSON For DAVID B. ZENOFF For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 3, 2008. Issuer Name of Fund: Buffalo Science & Technology Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date Shares Voted CUSIP Ticker ABBOTT LABORATORIES 4/27/2007 25,600 2824100 ABT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For R.S. AUSTIN Withheld W.M. DALEY For W.J. FARRELL For H.L. FULLER For R.A. GONZALEZ For D.A.L. OWEN For B. POWELL JR. For W.A. REYNOLDS For R.S. ROBERTS For S.C. SCOTT III For W.D. SMITHBURG For G.F. TILTON For M.D. WHITE For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS. Issuer Against Against 3. SHAREHOLDER PROPOSAL-ADVISORY NOTE Security Holder For Against 4. SHAREHOLDER PROPOSAL-THE ROLES OF CHAIR AND CEO Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker ADTRAN, INC. 5/8/2007 102,800 00738A106 ADTN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARK C. SMITH For THOMAS R. STANTON For H. FENWICK HUSS For WILLIAM L. MARKS For JAMES E. MATTHEWS For BALAN NAIR For ROY J. NICHOLS For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ADTRAN FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ALIGN TECHNOLOGY 5/23/2007 133,100 16255101 ALGN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For H. KENT BOWEN For DAVID E. COLLINS For JOSEPH LACOB For C. RAYMOND LARKIN, JR. For GEORGE J. MORROW For THOMAS M. PRESCOTT For GREG J. SANTORA For WARREN S. THALER For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ALIGN TECHNOLOGY, INC'S. INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ALTERA CORPORATION 5/8/2007 111,150 21441100 ALTR Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: JOHN P. DAANE. Issuer For For 1B. ELECTION OF DIRECTOR: ROBERT W. REED Issuer For For 1C. ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR. Issuer For For 1D. ELECTION OF DIRECTOR: KEVIN MCGARITY Issuer For For 1E. ELECTION OF DIRECTOR: JOHN SHOEMAKER Issuer For For 1F. ELECTION OF DIRECTOR: SUSAN WANG Issuer Against For 2. TO APPROVE AN AMENDMENT TO THE 1 TO INCREASE BY 1,000, FOR ISSUANCE UNDER THE PLAN. Issuer For For 3.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker AMERICAN MEDICAL SYSTEMS HOLDINGS, INC. 5/30/2007 71,900 02744M108 AMMD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARTIN J. EMERSON For ALBERT JAY GRAF For ROBERT MCLELLAN, M.D. For For 2. PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG AS INDEPENDENT AUDITORS FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker AMN HEALTHCARE SERVICES 4/18/2007 56,300 1744101 AHS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVEN C. FRANCIS For SUSAN R. NOWAKOWSKI For JEFFREY HARRIS For WILLIAM F. MILLER III For ANDREW M. STERN For DOUGLAS D. WHEAT For PAUL E. WEAVER Against For 2. APPROVAL OF THE AMENDMENTS TO THE COMPANY'S EQUITY PLAN. Issuer For For 3. RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker AMYLIN PHARMACEUTICALS, INC. 5/23/2007 68,600 32346108 AMLN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVEN R. ALTMAN For TERESA BECK For DANIEL M. BRADBURY For JOSEPH C. COOK, JR. For KARIN EASTHAM For JAMES R. GAVIN III For GINGER L. GRAHAM For HOWARD E. GREENE, JR. For JAY S. SKYLER For JOSEPH P. SULLIVAN For JAMES N. WILSON Against For 2. TO APPROVE AN INCREASE OF 250,000, OF SHARES OF THE COMPANY'S COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Issuer Against For 3. TO APPROVE AN INCREASE OF 1,000, OF SHARES OF THE COMPANY'S COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE COMPANY'S 2 Issuer For For 4. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker APPLIED MATERIALS, INC. 3/14/2007 102,400 38222105 AMAT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHAEL H. ARMACOST For ROBERT H. BRUST For DEBORAH A. COLEMAN For PHILIP V. GERDINE For THOMAS J. IANNOTTI For CHARLES Y.S.LIU For JAMES C. MORGAN For GERHARD H. PARKER For WILLEM P. ROELANDTS For MICHAEL R. SPLINTER Against For 2. TO APPROVE THE AMENDED AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. Issuer Against For 3. TO APPROVE THE AMENDED AND RESTATED EMPLOYEES' STOCK PURCHASE PLAN. Issuer For For 4. TO APPROVE THE AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. Issuer For For 5. TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BARR PHARMACEUTICALS 11/9/2006 32,100 68306109 BRL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRUCE L. DOWNEY For PAUL M. BISARO Withheld GEORGE P. STEPHAN For HAROLD N. CHEFITZ For RICHARD R. FRANKOVIC For PETER R. SEAVER For JAMES S. GILMORE, III For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE SIX MONTH PERIOD ENDING DECEMBER 31, 2006. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BARR PHARMACEUTICALS 5/17/2007 48,900 68306109 BRL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRUCE L. DOWNEY For PAUL M. BISARO Withheld GEORGE P. STEPHAN For HAROLD N. CHEFITZ For RICHARD R. FRANKOVIC For PETER R. SEAVER For JAMES S. GILMORE, III For For 2. TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THEYEAR ENDING DECEMBER 31, 2007. Issuer For For 3. TO APPROVE THE BARR PHARMACEUTICALS, INC. 2 AWARD PLAN. Issuer For For 4. TO APPROVE THE BARR PHARMACEUTICALS, INC. 2 INCENTIVE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BAYER AG 4/27/2007 26,300 72730302 BAY Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. SUBMISSION OF THE APPROVED FINANCIAL STATEMENTS AND CONSOLIDATED FINANCIAL STATEMENTS, THE MANAGEMENT REPORTS FOR BAYER AG AND FOR THE BAYER GROUP, AND THE REPORT OF THE SUPERVISORY BOARD FOR FISCAL YEAR 2006; RESOLUTION ON DISTRIBUTION OF THE PROFIT. Issuer For For 2. RATIFICATION OF THE ACTIONS OF THE MEMBERS OF THE BOARD OF MANAGEMENT. Issuer For For 3. RATIFICATION OF THE ACTIONS OF THE MEMBERS OF THE SUPERVISORY BOARD. Issuer For For 4. ELECTIONS TO THE SUPERVISORY BOARD Issuer For For 4A. DR. PAUL ACHLEITNER Issuer For For 4B. DR. CLEMENS BORSIG Issuer For For 4C. PROF. DR. HANS-OLAF HENKEL Issuer For For 4D. DR. KLAUS KLEINFELD Issuer For For 4E. DR. HELMUT PANKE Issuer For For 4F. DR. MANFRED SCHNEIDER Issuer Against For 4G. DR. -ING. EKKEHARD D. SCHULZ Issuer For For 4H. DR. KLAUS STURANY Issuer For For 4I. DR. JURGEN WEBER Issuer For For 4J. PROF. DR. ERNST-LUDWIG WINNACKER Issuer Against For 5. REVOCATION OF THE EXISTING AUTHORIZED CAPITAL II, CREATION OF NEW AUTHORIZED CAPITAL II WITH THE OPTION OF EXCLUDING SUBSCRIPTION RIGHTS AND AMENDMENT TO SECTION 4 (3) OF THE ARTICLES OF INCORPORATION (CAPITAL STOCK). Issuer For For 6. AUTHORIZATION TO BUY BACK AND SELL COMPANY SHARES; EXCLUSION OF SUBSCRIPTION RIGHTS. Issuer For For 7. APPROVAL OF DOMINATION AND PROFIT AND LOSS TRANSFER AGREEMENT BETWEEN THE COMPANY AND BAYER SCHERING GMBH. Issuer For For 8. APPOINTMENT OF AUDITOR. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BEA SYSTEMS, INC 7/19/2006 163,200 73325102 BEAS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For L. DALE CRANDALL For WILLIAM H. JANEWAY For R.T. SCHLOSBERG III Against For 2. TO APPROVE THE ADOPTION OF THE BEA SYSTEMS, INC. 2 PLAN IN REPLACEMENT OF THE COMPANY'S 1 COMPANY'S 2000 NON-QUALIFIED STOCK INCENTIVE PLAN. Issuer Against For 3. TO RATIFY AND APPROVE THE BEA SYSTEMS, INC. SENIOR EXECUTIVE BONUS PLAN IN CONFORMITY WITH THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. Issuer For For 4. TO RATIFY AND APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING JANUARY 31, 2007. Issuer Against Against 5. STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER PROPOSAL PROTOCOL. Security Holder For Against 6. STOCKHOLDER PROPOSAL REGARDING REPEAL OF THE CLASSIFIED BOARD OF DIRECTORS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker BROADCOM CORPORATION 5/2/2007 60,800 111320107 BROM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld GEORGE L. FARINSKY For MAUREEN E. GRZELAKOWSKI For NANCY H. HANDEL For JOHN MAJOR For SCOTT A. MCGREGOR Withheld ALAN E. ROSS For HENRY SAMUELI, PH.D For ROBERT E. SWITZ Withheld WERNER F. WOLFEN Against For 2. TO APPROVE AN AMENDMENT AND RESTATEMENT OF BROADCOM'S 1998 EMPLOYEE STOCK PURCHASE PLAN, AS PREVIOUSLY AMENDED AND RESTATED, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For 3. TO APPROVE THE BROADCOM CORPORATION EXECUTIVE OFFICER PERFORMANCE BONUS PLAN UNDER WHICH INCENTIVE BONUSES, QUALIFYING AS PERFORMANCE-BASED COMPENSATION WITHIN THE MEANING OF SECTION 162 (M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, MAY BE PROVIDED TO CERTAIN EXECUTIVE OFFICERS. Issuer Against For 4. TO APPROVE AN AMENDMENT AND RESTATEMENT OF BROADCOM'S 1998 STOCK INCENTIVE PLAN, AS PREVIOUSLY AMENDED AND RESTATED, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer For Against 6. TO CONSIDER A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker C.R. BARD, INC. 4/18/2007 19,200 67383109 BCR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For THEODORE E. MARTIN For ANTHONY WELTERS For TONY L. WHITE For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CABOT MICROELECTRONICS CORPORATION 3/6/2007 108,100 12709P103 CCMP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For H. LAURANCE FULLER For EDWARD J. MOONEY For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CADENCE DESIGN SYSTEMS, INC. 5/9/2007 102,850 127387108 CDNS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHAEL J. FISTER For DONALD L. LUCAS For A.S. VINCENTELLI For GEORGE M. SCALISE For JOHN B. SHOVEN For ROGER S. SIBONI For LIP-BU TAN For JOHN A.C. SWAINSON For For 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CADENCE DESIGN SYSTEMS, INC. 1 Issuer For For 3. APPROVAL OF AMENDMENT TO THE AMENDED AND RESTATED CADENCE DESIGN SYSTEMS, INC. 1 Issuer For Against 4. STOCKHOLDER PROPOSAL REGARDING ELECTION OF DIRECTORS BY A MAJORITY VOTE. Security Holder For For 5. RATIFICATION OF SELECTION OF KPMG LLP AS INDEPENDENT AUDITORS OF CADENCE FOR ITS FISCAL YEAR ENDING DECEMBER 29, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CHARLES RIVER LABORATORIES INTERNATIONAL, INC. 5/8/2007 51,600 159864107 CRL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES C. FOSTER For STEPHEN D. CHUBB For GEORGE E. MASSARO For GEORGE M. MILNE, JR. For DOUGLAS E. ROGERS For SAMUEL O THEIR For WILLIAM H. WALTRIP Against For 2. PROPOSAL TO APPROVE THE COMPANY'S 2 THE ISSUANCE OF UP TO 6,300, Issuer For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CHECKFREE CORPORATION 11/1/2006 38,000 162813109 CKFR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARK A. JOHNSON For EUGENE F. QUINN For For 2. APPROVAL OF THE CHECKFREE CORPORATION 2 PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CISCO SYSTEMS, INC 11/15/2006 84,400 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld CAROL A. BARTZ For M. MICHELE BURNS For MICHAEL D. CAPELLAS Withheld LARRY R. CARTER Withheld JOHN T. CHAMBERS For DR. JOHN L. HENNESSY For RICHARD M. KOVACEVICH For RODERICK C. MCGEARY Withheld STEVEN M. WEST Withheld JERRY YANG For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 28, 2007. Issuer For Against 3. PROPOSAL SUBMITTED BY A SHAREHOLDER URGING THE BOARD OF DIRECTORS TO ADOPT A POLICY THAT A SIGNIFICANT PORTION OF FUTURE EQUITY COMPENSATION GRANTS TO SENIOR EXECUTIVES SHALL BE SHARES OF STOCK THAT REQUIRE THE ACHIEVEMENT OF PERFORMANCE GOALS AS A PREREQUISITE TO VESTING, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Security Holder For Against 4. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD'S COMPENSATION COMMITTEE INITIATE A REVIEW OF CISCO'S EXECUTIVE COMPENSATION POLICIES AND TO MAKE AVAILABLE, UPON REQUEST, A REPORT OF THAT REVIEW BY JANUARY 1, 2007, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Security Holder Against Against 5. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker CORNING INCORPORATED 4/26/2007 127,800 219350105 GLW Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld ROBERT F. CUMMINGS, JR. For EUGENE C. SIT For WILLIAM D. SMITHBURG For HANSEL E. TOOKES II For WENDELL P. WEEKS For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer For Against 3. SHAREHOLDER PROPOSAL RELATING TO THE ELECTION OF EACH DIRECTOR ANNUALLY. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker COVANCE INC. 5/3/2007 25,900 222816100 CVD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOSEPH L. HERRING For IRWIN LERNER For For 2. APPROVAL OF 2 Issuer For For 3. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CREE, INC. 11/3/2006 53,500 225447101 CREE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CHARLES M. SWOBODA For JOHN W. PALMOUR, PH.D For DOLPH W. VON ARX For JAMES E. DYKES For CLYDE R. HOSEIN For ROBERT J. POTTER, PH.D For HARVEY A. WAGNER For THOMAS H. WERNER For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JUNE 24, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker DELL INC. 7/21/2006 29,550 24702R101 DELL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DONALD J. CARTY For MICHAEL S. DELL For WILLIAM H. GRAY, III For SALLIE L. KRAWCHECK For ALAN (A.G.) LAFLEY For JUDY C. LEWENT For KLAUS S. LUFT For ALEX J. MANDL For MICHAEL A. MILES For SAMUEL A. NUNN, JR. For KEVIN B. ROLLINS For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Issuer For Against SHI. GLOBAL HUMAN RIGHTS STANDARD Security Holder Against Against SH2. DECLARATION OF DIVIDEND Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker DOLBY LABORATORIES, INC. 2/6/2007 56,800 25659T107 DLB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RAY DOLBY For BILL JASPER For PETER GOTCHER For SANFORD ROBERTSON For ROGER SIBONI For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 28, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker EBAY INC. 6/14/2007 65,700 278642103 EBAY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld PHILIPPE BOURGUIGNON For THOMAS J. TIERNEY Withheld MARGARET C. WHITMAN Against For 2. APPROVAL OF AN AMENDMENT TO OUR 1 TO FURTHER SATISFY THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Issuer Against For 3. APPROVAL OF AN AMENDMENT TO OUR 1 TO EXTEND THE TERM OF THE PURCHASE PLAN. Issuer For For 4. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker EMC CORPORATION 5/3/2007 142,800 268648102 EMC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHAEL W. BROWN For JOHN R. EGAN For DAVID N. STROHM For For 2. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Against For 3. TO APPROVE AN AMENDED AND RESTATED EMC CORPORATION 2 TO INCREASE BY 100,000,000. Issuer Against For 4. TO APPROVE AND AMENDMENT TO EMC'S 1 PLAN TO INCREASE BY 25,000,000. Issuer For For 5. TO ELIMINATE EMC'S CLASSIFIED BOARD STRUCTURE AND PROVIDE FOR THE ANNUAL ELECTION OF EACH DIRECTOR. Issuer For Against 6. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO EMC'S AUDIT COMMITTEE, AS DESCRIBED IN EMC'S PROXY STATEMENT. Security Holder For Against 7. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO ELECTION OF DIRECTORS BY MAJORITY VOTE, AS DESCRIBED IN EMC'S PROXY STATEMENT. Security Holder For Against 8. TO ACT UPON A SHAREHOLDER PROPOSALRELATING TO SIMPLE MAJORITY VOTE, AS DESCRIBED IN EMC'S PROXY STATEMENT. Security Holder For Against 9. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO PAY-FOR-SUPERIOR PERFORMANCE, AS DESCRIBED IN EMC'S PROXY STATEMENT. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker ENTEGRIS, INC 5/9/2007 120,708 29362U104 ENTG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GIDEON ARGOV For MICHAEL A. BRADLEY For MICHAEL P.C. CARNS For DANIEL W. CHRISTMAN For JAMES E. DAUWALTER For GARY F. KLINGL For ROGER D. MCDANIEL For PAUL L.H. OLSON For THOMAS O. PYLE For BRIAN F. SULLIVAN Company Name Meeting Date Shares Voted CUSIP Ticker EQUINIX, INC. 6/7/2007 20,000 29444U502 EQIX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVEN T. CLONTZ For STEVEN P. ENG For GARY F. HROMADKO For SCOTT G. KRIENS For IRVING F. LYONS, III For STEPHEN M. SMITH For PETER F. VAN CAMP For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer For For 3. TO APPROVE LONG-TERM INCENTIVE PERFORMANCE TERMS FOR CERTAIN EXECUTIVES. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker EV3, INC. 5/15/2007 107,700 26928A200 EVVV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For J.K. BAKEWELL For R.B. EMMITT For D.A. SPENCER Against For 2. APPROVE THE SECOND AMENDED AND RESTATED 2 PLAN. Issuer For For 3. RATIFY SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker F5 NETWORKS, INC 3/22/2007 20,400 315616102 FFIV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DEBORAH L. BEVIER For ALAN J. HIGGINSON For JOHN MCADAM Against For 2. PROPOSAL TO APPROVE AN AMENDMENT TO 2 PLAN. Issuer For For 3. PROPOSAL TO RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDNET AUDITOR FOR FISCAL YEAR 2007. Issuer For Against 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker FILENET CORPORATION 10/3/2006 30,000 316869106 FILE Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. PROPOSAL TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF AUGUST 9, 2006, BY AND AMONG FILENET CORPORATION, INTERNATIONAL BUSINESS MACHINES CORPORATION AND NASSAU ACQUISITION CORP. Issuer For For 2. PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker FISHER SCIENTIFIC INTERNATIONAL INC. SPECIAL MEETING 8/30/2006 17,200 338032204 FSH Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1a. Director Issuer For For 1. APPROVAL AND ADOPTION OF THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 7, 2006, BY AND AMONG THERMO ELECTRON CORPORATION, THRUMPET MERGER CORPORATION AND FISHER. Issuer For For 2. ADJOURNMENT OF THE FISHER SPECIAL MEETING, IF NECESSARY TO SOLICIT ADDITIONAL PROXIES. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker FORMFACTOR, INC. 5/17/2007 50,100 346375108 FORM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DR. THOMAS J. CAMPBELL For DR. IGOR Y. KHANDROS For LOTHAR MAIER For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FORMFACTOR FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker GILEAD SCIENCES, INC 5/9/2007 21,650 375558103 GILD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For PAUL BERG For JOHN F. COGAN Withheld ETIENNE F. DAVIGNON For JAMES M. DENNY For CARLA A. HILLS For JOHN W. MADIGAN For JOHN C. MARTIN Withheld GORDON E. MOORE For NICHOLAS G. MOORE For GAYLE E. WILSON For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Against For 3. TO APPROVE THE PROPOSED AMENDMENT TO GILEAD'S 2 PLAN. Issuer For For 4. TO APPROVE THE PROPOSED AMENDMENT TO GILEAD'S EMPLOYEE STOCK PURCHASE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker HEWITT ASSOCIATES, INC. 1/31/2007 117,500 42822Q100 HEW Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld STEVEN A. DENNING For MICHAEL E. GREENLEES For STEVEN P. STANBROOK For For 2. TO AMEND AND RESTATE THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE PROVISIONS RELATING TO THE COMPANY'S CLASS B AND CLASS C COMMON STOCK. Issuer For For 3. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker IMMUCOR, INC 11/15/2006 72,650 452526106 BLUD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROSWELL S. BOWERS For DR. G. DE CHIRICO For RALPH A. EATZ For MICHAEL S. GOLDMAN For JOHN A. HARRIS For HIROSHI HOKETSU For JOSEPH E. ROSEN For For 2. IN THEIR DISCRETION, UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING OF SHAREHOLDERS OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker IMS HEALTH INCORPORATED 5/4/2007 89,900 449934108 RX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES D. EDWARDS For WILLIAM C. VAN FAASEN For BRET W. WISE For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Against Against 3. APPROVAL OF THE SHAREHOLDER PROPOSAL RELATING TO THE ELECTION OF EACH DIRECTOR ANNUALLY. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker INTEL CORPORATION 5/16/2007 86,150 458140100 INTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: CRAIG R. BARRETT Issuer For For 1B. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Issuer For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Issuer For For 1D. ELECTION OF DIRECTOR: D. JAMES GUZY Issuer For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Issuer For For 1F. ELECTION OF DIRECTOR PAUL S. OTELLINI Issuer For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Issuer For For 1H. ELECTION OF DIRECTOR DAVID S. POTTRUCK Issuer For For 1I. ELECTION OF DIRECTOR: JANE E. SHAW Issuer For For 1J. ELECTION OF DIRECTOR: JOHN L. THORNTON Issuer For For 1K. ELECTION OF DIRECTOR: DAVID B. YOFFIE Issuer For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against For 3. AMENDMENT AND EXTENSION OF THE 2 Issuer Against For 4. APPROVAL OF THE 2 Issuer Against Against 5. STOCKHOLDER PROPOSAL REQUESTING LIMITATION ON EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker INTERMUNE, INC. 5/15/2007 56,000 45884X103 ITMN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld DAVID S. KABAKOFF, PHD For MICHAEL L. SMITH For DANIEL G. WELCH Against For 2. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2000 EQUITY INCENTIVE PLAN, INCLUDING AN INCREASE IN THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 1,500,000 SHARES. Issuer For For 3. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR INTERMUNE, INC. FOR ITS FISCAL YEAR ENDING DECEMBER, 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker LIFECELL CORPORATION 6/28/2007 118,900 531927101 LIFC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For PAUL G. THOMAS For MICHAEL E. CAHR For DAVID FITZGERALD For JAMES G. FOSTER For MICHAEL R. MINOGUE For ROBERT P. ROCHE, JR. For MARTIN P. SUTTER For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MANHATTAN ASSOCIATES, INC. 5/18/2007 53,700 562750109 FORM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld JOHN J. HUNTZ, JR. For THOMAS E. NOONAN For PETER F. SINISGALLI Against For 2. APPROVAL OF THE MANHATTAN ASSOCIATES, INC. 2 PLAN. Issuer For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2004. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MEDICIS PHARMACEUTICAL CORPORATION 5/22/2007 62,700 584690309 MRX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JONAH SHACKNAI For MICHAEL A. PIETRANGELO For LOTTIE H. SHACKELFORD Against For 2. APPROVAL OF AMENDMENT NO. 3 TO MEDICIS 2 PLAN. Issuer For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF MEDICIS FOR THE FISCAL YEAR ENDING DECEMBER, 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MENTOR CORPORATION 9/13/2006 42,100 587188103 MNT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOSEPH E. WHITTERS For MICHAEL L. EMMONS For WALTER W. FASTER For JOSHUA H. LEVINE For MICHAEL NAKONECHNY For RONALD J. ROSSI For JEFFREY W. UBBEN For For 2. TO APPROVE A DECREASE IN THE AUTHORIZED NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS FROM NINE TO SEVEN. Issuer For For 3. TO APPROVE AN AMENDMENT TO THE 2005 LONG-TERM INCENTIVE PLAN TO INCREASE THE AGGREGATE NUMBER OF SHARES OF THE COMPANY'S COMMON INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Issuer For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MICROCHIP TECHNOLOGY 8/18/2006 31,900 595017104 MCHP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVE SANGHI For ALBERT J. HUGO-MARTINEZ For L.B. DAY For MATTHEW W. CHAPMAN For WADE F. MEYERCORD Against For 2. PROPOSAL TO APPROVE AN AMENDMENT TO OUR 2 THAT WILL REMOVE THE 30% LIMITATION ON THE NUMBER OF SHARES THAT CAN BE GRANTED AS RESTRICTED STOCK UNITS SO THAT WE CAN CONTINUE GRANTING RESTRICTED STOCK UNITS INSTEAD OF STOCK OPTIONS AS OUR PRIMARY EQUITY COMPENSATION INCENTIVE. Issuer For For 3. PROPOSAL TO APPROVE AN EXECUTIVE MANAGEMENT INCENTIVE COMPENSATION PLAN TO REPLACE OUR EXISTING PLAN AS IT APPLIES TO EXECUTIVE OFFICERS TO ENHANCE OUR ABILITY TO OBTAIN TAX DEDUCTIONS FOR "PERFORMANCE-BASED COMPENSATION" UNDER 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. Issuer For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MICROSOFT CORPORATION 11/14/2006 67,900 594918104 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: WILLIAM H. GATES III Issuer For For 1B. ELECTION OF DIRECTOR: STEVEN A. BALLMER Issuer For For 1C. ELECTION OF DIRECTOR: JAMES I. CASH JR. Issuer For For 1D. ELECTION OF DIRECTOR: DINA DUBLON Issuer For For 1E. ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Issuer For For 1F. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Issuer For For 1G. ELECTION OF DIRECTOR: CHARLES H. NOSKI Issuer For For 1H. ELECTION OF DIRECTOR: HELMUT PANKE Issuer For For 1I. ELECTION OF DIRECTOR: JON A. SHIRLEY Issuer For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Issuer Against Against 3. SHAREHOLDER PROPOSAL -RESTRICTION ON SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS Security Holder Against Against 4. SHAREHOLDER PROPOSAL-SEXUAL ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY POLICY. Security Holder Against Against 5. SHAREHOLDER PROPOSAL-HIRING OF PROXY ADVISOR. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker MKS INSTRUMENTS, INC. 5/7/2007 81,600 55306N104 MKSI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CRISTINA H. AMON For RICHARD S. CHUTE For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MOLEX INCORPORATED 10/27/2006 20,300 608554101 MOLX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHELLE L. COLLINS For DAVID L. LANDSITTEL For JOE W. LAYMON Withheld FRED L. KREHBIEL For For 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS: RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS OF MOLEX FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MONSTER WORLDWIDE, INC. 5/30/2007 41,900 611742107 MNST Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For SALVATORE IANNUZZI For ROBERT J. CHRENC For GEORGE R. EISELE For JOHN GAULDING For MICHAEL KAUFMAN For RONALD J. KRAMER For PHILIP R. LOCHNER, JR. For DAVID A. STEIN For For 2. RATIFICATION OF THE APPOINTMENT OF BDO SEIDMAN, LLP AS MONSTER WORLDWIDE, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MOTOROLA, INC 5/7/2007 144,400 620076109 MOT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For E. ZANDER For D. DORMAN For J. LEWENT For T. MEREDITH For N. NEGROPONTE For S. SCOTT III For R. SOMMER For J. STENGEL For D. WARNER III For J. WHITE For M. WHITE Against For 2. APPROVAL OF AMENDMENT TO THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999. Issuer For Against 3. SHAREHOLDER PROPOSAL RE: SHAREHOLDER VOTE ON EXECUTIVE PAY. Security Holder For Against 4. SHAREHOLDER PROPOSAL RE: RECOUP UNEARNED MANAGEMENT BONUSES. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker MOTOROLA, INC GOLD PROXY 5/7/2007 144,400 620076109 MOT Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. TO ELECT MR. CARL C. ICAHN AS A DIRECTOR. Issuer Against Abstain 2. APPROVAL OF AMENDMENT TO THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999. For For 3. SHAREHOLDER PROPOSAL RE: SHAREHOLDER VOTE ON EXECUTIVE PAY. Issuer For Abstain 4. SHAREHOLDER PROPOSAL RE: RECOUP UNEARNED MANAGEMENT BONUSES. Company Name Meeting Date Shares Voted CUSIP Ticker NATIONAL INSTRUMENTS CORPORATION 5/8/2007 93,150 636518102 NATI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES J. TRUCHARD For CHARLES J. ROESSLEIN Against For 2. PROPOSAL TO INCREASE THE NUMBER OF SHARES RESERVED UNDER NI'S 1994 EMPLOYEE STOCK PURCHASE PLAN BY 3,000,000 SHARES. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker NEUROMETRIX, INC. 5/23/2007 134,000 641255104 NURO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DAVID E. GOODMAN, M.D. For W. MARK LORTZ For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker NOKIA CORPORATION 5/3/2007 94,700 654902204 NOK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GEORG EHRNROOTH For LALITA D. GUPTE For DANIEL R. HESSE For DR. BENGT HOLMSTROM For DR. HENNING KAGERMANN For OLLI-PEKKA KALLASVUO For PER KARLSSON For JORMA OLLILA For DAME MARJORIE SCARDINO For KEIJO SUILA For VESA VAINO For For 1. APPROVAL OF THE INCOME STATEMENTS AND BALANCE SHEETS. Issuer For For 2. APPROVAL OF A DIVIDEND OF EUR 0.43 PER SHARE. Issuer For For 3. APPROVAL OF THE DISCHARGE OF THE CHAIRMAN, THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT FROM LIABILITY. Issuer For For 4. APPROVAL OF THE AMENDMENT OF THE ARTICLES OF ASSOCIATION. Issuer For For 5.APPROVAL OF THE REMUNERATION TO BE PAID TO THE MEMBERS OF THE BOARD. Issuer For For 6. APPROVAL OF THE COMPOSITION OF THE BOARD OF DIRECTORS. Issuer For For 8. APPROVAL OF THE REMUNERATION TO BE PAID TO THE AUDITOR. Issuer For For 9.APPROVAL OF THE RE-ELECTION OF PRICEWATERHOUSECOOPERS OY AS THE AUDITORS FOR FISCAL YEAR 2007. Issuer For For 10. APPROVAL OF THE GRANT OF STOCK OPTIONS TO SELECTED PERSONNEL. Issuer For For 11. APPROVAL OF THE REDUCTION OF THE SHARE ISSUE PREMIUM. Issuer For For 12. APPROVAL OF THE PROPOSAL OF THE BOARD ON THE RECORDING OF THE SUBSCRIPTION PRICE FOR SHARES ISSUED BASED ON STOCK OPTIONS Issuer For For 13.APPROVAL OF THE AUTHORIZATION TO THE BOARD ON THE ISSUANCE OF SHARES AND SPECIAL RIGHTS ENTITLING TO SHARES. Issuer For For 14.AUTHORIZATION TO THE BOARD TO REPURCHASE NOKIA SHARES. Issuer Against 15. MARK THE "FOR" BOX IF YOU WISH TO INSTRUCT NOKIA'S LEGAL COUNSELS TO VOTE IN THEIR DISCRETION ON YOUR BEHALF ONLY UPON ITEM 15 *NOTE* VOTING OPTIONS FOR PROPS 5-6, 8-9 ARE "FOR" OR "ABSTAIN" Company Name Meeting Date Shares Voted CUSIP Ticker NOVELLUS SYSTEMS, INC. 5/11/2007 49,000 670008101 NVLS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RICHARD S. HILL For NEIL R. BONKE For YOUSSEF A. EL-MANSEY For DAVID LITSTER For YOSHIO NISHI For GLEN G. POSSLEY For ANN D. RHOADS For WILLIAM R. SPIVEY For DELBERT A. WHITAKER Against For 2. PROPOSAL TO RATIFY AND APPOVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2 Issuer Against For 3. PROPOSAL TO INCREASE THE NUMBER OF SHARES ISSUABLE PURSUANT TO THE COMPANY'S 1 Issuer For For 4. PROPOSAL TO RATIFY AND APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ORACLE CORPORATION 10/9/2006 86,300 68389X105 ORCL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JEFFREY O. HENLEY For LAWRENCE J. ELLISON Withheld DONALD L. LUCAS For MICHAEL J. BOSKIN Withheld JACK F. KEMP For JEFFREY S. BERG For SAFRA A. CATZ For HECTOR GARCIA-MOLINA For H. RAYMOND BINGHAM For CHARLES E. PHILLIPS, JR For NAOMI O. SELIGMAN Against For 2. PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2007 EXECUTIVE BONUS PLAN. Issuer For For 3. PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2007. Issuer Against For 4. PROPOSAL FOR THE APPROVAL OF THE AMENDED AND RESTATED 1993 DIRECTORS' STOCK PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PHARMACEUTICAL PRODUCT DEVELOPMENT 5/16/2007 85,000 717124101 PPDI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STUART BONDURANT, M.D. For FREDERICK FRANK For TERRY MAGNUSON, PH.D. For F.N. ESHELMAN, PHARM.D. For GENERAL DAVID L. GRANGE For ERNEST MARIO, PH.D For MARYE ANNE FOX, PH.D. For CATHERINE M. KLEMA For JOHN A. MCNEILL, JR. Abstain For 2. IN THEIR DISCRETION THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker QIAGEN N.V. 6/20/2007 152,200 N72482107 QGEN Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1a. Director Issuer For For 1. PROPOSAL TO ADOPT THE ANNUAL ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2006 ("FISCAL YEAR 2006"). Issuer For For 2. PROPOSAL TO APPROVE THE PERFORMANCE OF THE MANAGING BOARD DURING FISCAL YEAR 2006, INCLUDING A DISCHARGE FROM LIABILITY WITH RESPECT TO THE EXERCISE OF THEIR DUTIES DURING FISCAL YEAR 2006. Issuer For For 3. PROPOSAL TO APPROVE THE PERFORMANCE OF THE SUPERVISORY BOARD DURING FISCAL YEAR 2006, INCLUDING A DISCHARGE FROM LIABILITY. Issuer For For 4. PROPOSAL TO (RE-)APPOINT SIX SUPERVISORY DIRECTORS OF THE COMPANY FOR A TERM ENDING ON THE DATE OF THE ANNUAL GENERAL MEETING IN 2008. Issuer For For 5. PROPOSAL TO REAPPOINT FOUR MANAGING DIRECTORS OF THE COMPANY FOR A TERM ENDING ON THE DATE OF THE ANNUAL GENERAL MEETING IN 2008. Issuer For For 6. PROPOSAL TO REAPPOINT ERNST & YOUNG ACCOUNTANTS AS AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer For For 7. PROPOSAL TO EXTEND THE AUTHORITY OF THE MANAGING BOARD UNTIL DECEMBER 20, 2008, AS MORE FULLY DESCRIBED IN THE STATEMENT. Issuer For For 8. PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 2(THE "AMENDED PLAN"). Issuer Company Name Meeting Date Shares Voted CUSIP Ticker RED HAT, INC 8/17/2006 64,400 756577102 RHAT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DR. W. STEVE ALBRECHT For DR. MARYE ANNE FOX For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2007. Issuer For For 3. TO APPROVE THE COMPANY'S 2 PLAN. Issuer For For 4. TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2004 LONG-TERM INCENTIVE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SANDISK CORPORATION 5/24/2007 48,400 80004C101 SNDK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DR. ELI HARARI For IRWIN FEDERMAN For STEVEN J. GOMO For EDDY W. HARTENSTEIN For CATHERINE P. LEGO For MICHAEL E. MARKS For DR. JAMES D. MEINDL For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 30, 2007. Issuer For Against 3. TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING PERFORMANCE VESTING SHARES. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker SCHERING-PLOUGH CORPORATION 5/18/2007 84,700 806605101 SGP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld HANS W. BECHERER For THOMAS J. COLIGAN For FRED HASSAN For C. ROBERT KIDDER For PHILIP LEDER, M.D. For EUGENE R. MCGRATH Withheld CARL E. MUNDY, JR. For ANTONIO M. PEREZ For PATRICIA F. RUSSO For JACK L. STAHL For KATHRYN C. TURNER For ROBERT F.W. VAN OORDT For ARTHUR F. WEINBACH For For 2. RATIFY THE DESIGNATION OF DELOITTE & TOUCHE LLP TO AUDIT THE BOOKS AND ACCOUNTS FOR 2007. Issuer For For 3. APPROVE AMENDMENTS TO THE CERTIFICATE OF INCORPORATION AND BY-LAWS TO REDUCE SHAREHOLDER SUPERMAJORITY VOTE REQUIREMENTS TO A MAJORITY VOTE. Issuer For For 4. APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELECT DIRECTORS BY A MAJORITY VOTE RATHER THAN A PLURALITY VOTE. Issuer Against Against 5. SHAREHOLDER PROPOSAL RELATING TO EQUITY GRANTS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker SEMTECH CORPORATION 6/14/2007 145,500 816850101 SMTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GLEN M. ANTLE For W. DEAN BAKER For JAMES P. BURRA For BRUCE C. EDWARDS For ROCKELL N. HANKIN For JAMES T. LINDSTROM For MOHAN R. MAHESWARAN Withheld JOHN L. PIOTROWSKI Withheld JAMES T. SCHRAITH For For 2. PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR THE CURRENT FISCAL YEAR. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SHIRE PLC SPECIAL 4/16/2007 23,400 82481R106 SHPG.ADR.Y Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1a. Director Issuer For For 1. TO APPROVE THE ACQUISITION BY THE COMPANY OF NEW RIVER PHARMACEUTICALS, INC. AND APPROVE THE INCREASE IN THE BORROWING LIMITS OF THE COMPANY. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SHIRE PLC 6/20/2007 24,800 82481R106 SHPG.ADR.Y Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1a. Director Issuer For 1. TO RECEIVE THE DIRECTORS' REPORT AND ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2006. Issuer For 2. TO RE-ELECT DR JAMES HENRY CAVANAUGH AS A DIRECTOR. Issuer For 3.TO RE-ELECT DR BARRY JOHN PRICE AS A DIRECTOR. Issuer For 4. TO ELECT MS KATHLEEN ANNE NEALON AS A DIRECTOR. Issuer For 5. TO ELECT DR JEFFREY MARC LEIDEN AS A DIRECTOR. Issuer For 6. TO RE-ELECT MR MATTHEW WILLIAM EMMENS AS A DIRECTOR. Issuer For 7. TO RE-ELECT MR DAVID JOHN KAPPLER AS A DIRECTOR. Issuer For 8. TO RE-ELECT MR PATRICK LANGLOIS AS A DIRECTOR. Issuer For 9. TO RE-APPOINT DELOITTE & TOUCHE LLP AS AUDITORS OF THE COMPANY. Issuer For 10. TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITORS. Issuer For 11. TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED DECEMBER 31, 2006. Issuer For 12. TO AUTHORISE THE ALLOTMENT OF SHARES. Issuer For S13. TO AUTHORISE THE DISAPPLICATION OF PRE-EMPTION RIGHTS. Issuer For S14. TO AUTHORISE MARKET PURCHASES. Issuer For S15. TO AUTHORISE DONATIONS TO EU POLITICAL ORGANISATIONS AND THE INCURRING OF EU POLITICAL EXPENDITURE. Issuer For S16. TO APPROVE THE RULES OF THE 2 PLAN AND TO AUTHORISE THE DIRECTORS TO MAKE MODIFICATIONS AND TO ESTABLISH FURTHER PLANS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SIGMA-ALDRICH CORPORATION 5/1/2007 40,000 826552101 SIAL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For NINA V. FEOROFF For DAVID R. HARVEY For W. LEE MCCOLLUM For JAI P. NAGARKATTI For AVI M. NASH For WILLIAM C. O'NEIL, JR. For STEVEN M. PAUL For J. PEDRO REINHARD For TIMOTHY R.G. SEAR For D. DEAN SPATZ For BARRETT A. TOAN For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SYMANTEC CORPORATION 9/13/2006 104,800 871503108 SYMC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHAEL BROWN For WILLIAM T. COLEMAN For DAVID L. MAHONEY For ROBERT S. MILLER For GEORGE REYES For DAVID ROUX For DANIEL H. SCHULMAN For JOHN W. THOMPSON For V. PAUL UNRUH Against For 2. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2 PLAN, INCLUDING AN INCREASE OF 40,000, RESERVED FOR ISSUANCE UNDER THE PLAN, THE MODIFICATION OF THE SHARE POOL AVAILABLE UNDER THE PLAN TO REFLECT A RATIO-BASED POOL, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For 3. TO RATIFY THE SELECTION OF KPMG LLP AS SYMANTEC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Issuer Company Name Meeting Date Shares Voted CUSIP Ticker TEVA PHARMACEUTICAL INDUSTRIES 10/5/2006 33,000 881624209 TEVA Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer Against For 1. TO APPROVE THE REMUNERATION OF MR. ELI HURVITZ IN HIS CAPACITY AS CHAIRMAN OF THE BOARD OF TEVA, IN AN AMOUNT OF THE NIS EQUIVALENT OF $300,000 PER ANNUM PLUS VAT, TO BE ADJUSTED BY THE INCREASE OF THE ISRAELI CONSUMER PRICE INDEX, TOGETHER WITH AN OFFICE AND SECRETARIAL AND CAR SERVICES, SUCH REMUNERATIONIS TO BE EFFECTIVE AS OF JULY 3, 2006. Issuer Against For 2. TO APPROVE THE REMUNERATION OF DR. PHILLIP FROST IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD OF TEVA AND CHAIRMAN OF THE BOARD'S SCIENCE AND TECHNOLOGY COMMITTEE, IN AN AMOUNT OF THE NIS EQUIVALENT OF $275,000 PER ANNUM PLUS VAT, TO BE ADJUSTED BY THE INCREASE OF THE ISRAELI CONSUMER PRICE INDEX. SUCH REMUNERATION TO BE EFFECTIVE AS OF JULY 3, 2006. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker TEXAS INSTRUMENTS INCORPORATED 4/19/2007 67,000 882508104 TXN Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: J.R. ADAMS Issuer For For 1B. ELECTION OF DIRECTOR: D.L. BOREN Issuer For For 1C. ELECTION OF DIRECTOR: D.A. CARP Issuer For For 1D. ELECTION OF DIRECTOR: C.S. COX Issuer For For 1E. ELECTION OF DIRECTOR: T.J. ENGIBOUS Issuer For For 1F. ELECTION OF DIRECTOR: D.R.GOODE Issuer For For 1G. ELECTION OF DIRECTOR: P.H. PATSLEY Issuer For For 1H. ELECTION OF DIRECTOR: W.R. SANDERS Issuer For For 1I. ELECTION OF DIRECTOR: R.J. SIMMONS Issuer For For 1J. ELECTION OF DIRECTOR: R.K. TEMPLETON Issuer For For 1K. ELECTION OF DIRECTOR: C.T. WHITMAN Issuer For For 2. BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker TRIMBLE NAVIGATION LIMITED 5/17/2007 61,800 896239100 TRMB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVEN W. BERGLUND For ROBERT S. COOPER For JOHN B. GOODRICH For WILLIAM HART For ULF J. JOHANSSON For BRADFORD W. PARKINSON For NICKOLAS W. VANDE STEEG For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR THE CURRENT FISCAL YEAR ENDING DECEMBER 28, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker TRINITY BIOTECH PLC 6/14/2007 112,746 896438306 TRIB Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None O1. TO RECEIVE AND CONSIDER THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2 AUDITORS THEREIN. For None O2. TO RE-ELECT MR. PETER COYNE AS A DIRECTOR WHO RETIRES BY ROTATION AND BEING ELIGIBLE OFFERS HIMSELF FOR RE-ELECTION. For None O3. TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE AUDITOR'S REMUNERATION. For None S4. THAT THE COMPANY AND/OR SUBSIDIARY OF THE COMPANY BE GENERALLY AUTHORISED TO MAKE ONE OR MORE MARKET PURCHASES (WITHIN THE MEANING OF SECTION 212 OF THE COMPANIES ACT, 1990), ALL AS MORE FULLY DESCRIBED IN THE NOTICE OF MEETING. For None S5. THAT SUBJECT TO THE PASSING OF RESOLUTION 4 ABOVE AND TO THE PROVISIONS OF THE COMPANIES ACT 1 ACT, 1990, THE RE-ISSUE PRICE RANGE AT WHICH A TREASURY SHARE MAY BE RE-ISSUED OFF-MARKET, ALL IS MORE FULLY DESCRIBED IN THE NOTICE OF MEETING. Company Name Meeting Date Shares Voted CUSIP Ticker VARIAN MEDICAL SYSTEMS, INC. 2/15/2007 32,700 92220P105 VAR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN SEELY BROWN For R. ANDREW ECKERT For MARK R. LARET For KENT J. THIRY For For 2. TO APPROVE THE VARIAN MEDICAL SYSTEMS, INC. SECOND AMENDED AND RESTATED 2 Issuer For For 3. TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. MANAGEMENT INCENTIVE PLAN. Issuer For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker WATERS CORPORATION 5/15/2007 26,500 941848103 WAT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOSHUA BEKENSTEIN For M.J.BERENDT, PH.D. For DOUGLAS A. BERTHIAUME For EDWARD CONRAD For L.H. GLIMCHER, M.D. For CHRISTOPHER A. KUEBLER For WILLIAM J. MILLER For JOANN A. REED For THOMAS P. SALICE For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker WYETH 4/26/2007 41,800 983024100 WYE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT ESSNER Against JOHN D. FEERICK For FRANCES D. FERGUSSON, PH.D For VICTOR F. GANZI For ROBERT LANGER, SC.D. For JOHN P. MASCOTTE For RAYMOND J. MCGUIRE For MARY LAKE POLAN, M.D., PH.D., M.P.H For BERNARD POUSSOT For GARY L. ROGERS For IVAN G. SEIDENBERG Against WALTER V. SHIPLEY For JOHN R. TORELL III For For 2. VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Issuer For For 3. VOTE TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTE REQUIREMENTS. Issuer For For 4. VOTE TO AMEND AND RESTATE THE 2 COMPLIANCE. Issuer Against Against 5. DISCLOSURE OF ANIMAL WELFARE POLICY. Security Holder Against Against 6. REPORT ON LIMITING SUPPLY OF PRESCRIPTION DRUGS IN CANADA Security Holder Against Against 7. DISCLOSURE OF POLITICAL CONTRIBUTIONS Security Holder Against Against 8. RECOUPMENT OF INCENTIVE BONUSES. Security Holder For Against 9. INTERLOCKING DIRECTORSHIPS Security Holder 10. PROPOSAL WITHDRAWN. NO VOTE REQUIRED. For Against 11. SEPARATING THE ROLES OF CHAIRMAN AND CEO. Security Holder Against Against 12. STOCKHOLDER ADVISORY VOTE ON COMPENSATION. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker YAHOO! INC. 6/12/2007 67,800 130496.1 YHOO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For TERRY S. SEMEL For JERRY YANG For ROY J. BOSTOCK For RONALD W. BURKLE For ERIC HIPPEAU For VYOMRDH JOSHI For ARTHUR H. KERN For ROBERT A. KOTICK For EDWARD R. KOZEL For GARY L. WILSON Against For 2. AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED 1995 STOCK PLAN. Issuer Against For 3. AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 1 PURCHASE PLAN. Issuer For For 4. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For Against 5. STOCKHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR-PERFORMANCE. Security Holder For Against 6. STOCKHOLDER PROPOSAL REGARDING INTERNET CENSORSHIP. Security Holder Against Against 7. STOCKHOLDER PROPOSAL REGARDING BOARD COMMITTEE ON HUMAN RIGHTS. Security Holder Name of Fund: Buffalo Micro Cap Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date Shares Voted CUSIP Ticker A.C. MOORE ARTS & CRAFTS, INC 8/3/2006 66,600 00086T103 ACMR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOSEPH F. CORADINO For WILLIAM KAPLAN For LORI J. SCHAFER For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2006, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker A.C. MOORE ARTS & CRAFTS, INC 6/7/2007 51,300 00086T103 ACMR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHAEL J. JOYCE For NEIL A. MCLACHLAN For For 2. APPROVAL OF THE A.C. MOORE ARTS & CRAFTS, INC. 2 PLAN, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Issuer For For 3. APPROVAL OF THE A.C. MOORE ARTS & CRAFTS, INC. 2 PLAN, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Issuer For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF A.C. MOORE ARTS & CRAFTS, INC. FOR THE YEAR ENDING DECEMBER 31, 2007, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ALIGN TECHNOLOGY 5/23/2007 122,100 16255101 ALGN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For H. KENT BOWEN For DAVID E. COLLINS For JOSEPH LACOB For C. RAYMOND LARKIN, JR. For GEORGE J. MORROW For THOMAS M. PRESCOTT For GREG J. SANTORA For WARREN S. THALER For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ALIGN TECHNOLOGY, INC'S. INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ALTUS PHARMACEUTICALS, INC. 7/27/2006 15,000 02216N105 ALTU Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN P. RICHARDS For STEWART HEN For HARRY H. PENNER, JR For For 2. PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2006. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ANGIODYNAMICS, INC 10/24/2006 61,600 03475V101 ANGO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For EAMONN P. HOBBS For PETER J. GRAHAM For DAVID P. MEYERS Against For 2. TO APPROVE THE AMENDMENT TO THE ANGIODYNAMICS, INC. 2004 STOCK AND INCENTIVE AWARD PLAN. Issuer For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ANGIODYNAMICS, INC. FOR THE FISCAL YEAR ENDING JUNE 2, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ANGIODYNAMICS, INC 1/29/2007 61,600 03475V101 ANGO Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director For For 1. PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF COMMON STOCK OF ANGIODYNAMICS, INC. PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 27, 2006, AS AMENDED DECEMBER 7, 2006, BY AND AMONG ANGIODYNAMICS, INC., ROYAL I, LLC AND RITA MEDICAL SYSTEMS, INC. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BOSTON PRIVATE FINANCIAL HOLDINGS, INC. 4/25/2007 24,100 101119105 BPFH Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For EUGENE S. COLANGELO For ALLEN L. SINAI For TIMOTHY L. VAILL For STEPHEN M. WATERS Company Name Meeting Date Shares Voted CUSIP Ticker CACHE, INC 11/8/2006 54,750 127150308 CACH Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ANDREW M. SAUL For BRIAN WOOLF For GENE G. GAGE For ARTHUR S. MINTZ For MORTON J. SCHRADER For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 30, 2006. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CAPELLA EDUCATION 5/9/2007 28,000 139594105 CPLA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GORDON A. HOLMES For S. JOSHUA LEWIS For JODY G. MILLER For JAMES A. MITCHELL For JON Q. REYNOLDS, JR. For STEPHEN G. SHANK For DAVID W. SMITH For JEFFREY W. TAYLOR For SANDRA E. TAYLOR For DARRELL R. TUKUA For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CARDIAC SCIENCE CORPORATION 10/27/2006 120,584 14141A108 CSCX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For J.F. O'DONNELL, SR. Company Name Meeting Date Shares Voted CUSIP Ticker CBIZ, INC. 5/17/2007 123,600 124805102 CBZ Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RICK L. BURDICK For STEVEN L. GERARD For For 2. APPROVAL OF THE 2 Issuer For For 3. UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE SAID MEETING, OR ANY ADJOURNMENT THEREOF. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CLAYTON HOLDINGS INC. 7/26/2006 59,000 18418N107 CLAY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARGARET SUE ELLIS For FRANK P. FILIPPS For STEPHEN M. LAMANDO For For 2. TO RATIFY THE APPOINTMENT OF GRANT THORTON LLP AS CLAYTON'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CLAYTON HOLDINGS INC 6/7/2007 61,858 18418N107 CLAY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRIAN L. LIBMAN For MICHAEL M. SONDERBY For For 2. TO RATIFY THE APPOINTMENT OF GRANT THORTON LLP AS CLAYTON'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker COHEN & STEERS 5/4/2007 29,700 19247A100 CNS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARTIN COHEN For ROBERT H. STEERS For RICHARD E. BRUCE For PETER L. RHEIN For RICHARD P. SIMON For EDMOND D. VILLANI For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CONCORDE CAREER COLLEGES, INC. ( SPECIAL) 8/24/2006 56,200 20651H201 CCDC Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JUNE 21, 2006, BY AND AMONG CONCORDE CAREER COLLEGES, INC. LIBERTY PARTNERS HOLDINGS 28, LLC, AND TEACH ACQUISITION CORPORATION , AS IT MAY BE AMENDED FROM TIME TO TIME. Issuer For For 2. TO ADJOURN OR POSTPONE THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER DESCRIBED IN PROPOSAL 1. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CRA INTERNATIONAL, INC 4/20/2007 23,700 12618T105 CRAI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES C. BURROWS For CARL SHAPIRO Against For 2. TO APPROVE CRA'S CASH INCENTIVE PLAN. Issuer For For 3. TO RATIFY THE APPOINTMENT OF KPMG, LLC AS CRA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker THE DIXIE GROUP, INC. 5/2/2007 81,300 255519100 DXYN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For J. DON BROCK For DANIEL K. FRIERSON For PAUL K. FRIERSON For WALTER W. HUBBARD For JOHN W. MURREY, III For LOWRY F. KLINE Company Name Meeting Date Shares Voted CUSIP Ticker DTS, INC. 5/17/2007 67,500 23335C101 DTSI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DANIEL E. SLUSSER For JOSEPH A. FISCHER For For 2. TO RATIFY AND APPROVE PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR FISCAL YEAR 2007. Issuer For For 3. TO APPROVE THE 2 162(M) OF THE INTERNAL REVENUE CODE. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ECOLLEGE.COM 9/6/2006 47,000 27887E100 ECLG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For OAKLIEGH THORNE For JACK W. BLUMENSTEIN Withheld CHRISTOPHER E. GIRGENTI For DOUGLAS H. KELSALL For JERI L. KORSHAK For ROBERT H. MUNDHEIM For For 2. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2006. Issuer Against For 3. IN ACCORDANCE WITH THE DISCRETION OF THE PROXY HOLDERS, TO ACT UPON ALL MATTERS INCIDENT TO THE CONDUCT OF THE MEETING AND UPON OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker EDUCATE, INC. 6/12/2007 151,900 28138P100 EEEE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Against For 1. TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 28, 2007, BY AND AMONG EDGE ACQUISITION, LLC, EDGE ACQUISITION CORPORATION AND EDUCATE, INC. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ENTEGRIS, INC 5/9/2007 85,841 29362U104 ENTG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GIDEON ARGOV For MICHAEL A. BRADLEY For MICHAEL P.C. CARNS For DANIEL W. CHRISTMAN For JAMES E. DAUWALTER For GARY F. KLINGL For ROGER D. MCDANIEL For PAUL L.H. OLSON For THOMAS O. PYLE For BRIAN F. SULLIVAN Company Name Meeting Date Shares Voted CUSIP Ticker EV3, INC. 5/15/2007 48,100 26928A200 EVVV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For J.K. BAKEWELL For R.B. EMMITT For D.A. SPENCER Against For 2. APPROVE THE SECOND AMENDED AND RESTATED 2 PLAN. Issuer For For 3. RATIFY SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker FIRST ADVANTAGE CORPORATION 4/26/2007 22,100 31845F100 FADV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For PARKER KENNEDY For ANAND NALLATHAMBI For J. DAVID CHATHAM For BARRY CONNELLY For FRANK MCMAHON Withheld DONALD NICKELSON For DONALD ROBERT For JILL KANIN-LOVERS For D. VAN SKILLING For DAVID WALKER For For 2. TO APPROVE AN AMENDMENT TO THE AMENDED AND RESTATED FIRST ADVANTAGE CORPORATION 2, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker FIRSTSERVICE CORPORATION 6/25/2007 30,800 33761N109 FSRV Vote MRV Proposal Proposed by Issuer or Security Holder For 2. Director Issuer For DAVID R. BEATTY For BRENDAN CALDER For PETER F. COHEN For BERNARD I. GHERT For MICHAEL D. HARRIS For JAY S. HENNICK For STEVEN S. ROGERS For For 1. IN RESPECT OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, AS THE AUDITORS OF THE CORPORATION AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Issuer For For 3. APPROVING AMENDMENTS TO THE STOCK OPTION PLANS OF THE CORPORATION, ALL AS MORE PARTICULARLY SET FORTH DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker GOLF GALAXY, INC 8/9/2006 77,300 381639103 GGXY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DAVID E. BLOOM For THOMAS C. HEALY For WILLIAM C. MULLIGAN For DOUGLAS C. NEVE Against For 2. TO AMEND GOLF GALAXY, INC'S AMENDED AND RESTATED 2 PLAN TO INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker GOLF GALAXY, INC 2/13/2007 95,600 381639103 GGXY Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. ADOPT AND APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED NOVEMBER 13, 2006, BY AND BETWEEN GOLF GALAXY, DICK'S SPORTING GOODS, INC. AND YANKEES ACQUISITION CORP., A WHOLLY-OWNED SUBSIDIARY OF DICK'S SPORTING GOODS, INC., ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For 2. ADJOURN THE SPECIAL MEETING IF NECESSARY OR APPROPRIATE TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE AGREEMENT AND PLAN OF MERGER. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker HEIDRICK & STRUGGLES INTERNATIONAL, INC. 5/24/2007 32,400 422819102 HSII Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RICHARD I. BEATTIE Withheld ANTONIO BORGES For JOHN A. FAZIO For For 2. TO ADOPT THE HEIDRICK & STRUGGLES 2, A CONSOLIDATION AMENDMENT AND RESTATEMENT OF EXISTING PLANS. Issuer For For 3. TO APPROVE THE HEIDRICK & STRUGGLES INCENTIVE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker HENNESSY ADVISORS, INC. 1/25/2007 25,000 425885100 HNNA.OB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Issuer For NEIL J. HENNESSY For TERESA M. NILSEN For DANIEL B. STEADMAN For CHARLES W. BENNETT For HENRY HANSEL For BRIAN A. HENNESSY For RODGER OFFENBACH For DANIEL G. LIBARLE For THOMAS L. SEAVEY Company Name Meeting Date Shares Voted CUSIP Ticker HUDSON HIGHLAND GROUP, INC. 5/1/2007 56,300 443792106 HHGP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JENNIFER LAING For JON F. CHAIT For RICHARD J. STOLZ For For 2. RATIFICATION OF THE APPOINTMENT OF BDO SEIDMAN, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ICON PLC 9/29/2006 24,400 45103T107 ICLR Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For O1. TO RECEIVE THE ACCOUNTS AND REPORTS. For For S2. TO INCREASE THE AUTHORISED SHARE CAPITAL. Issuer For For S3. TO APPROVE THE CAPITALISATION AND BONUS ISSUE. Issuer For For S4. TO AUTHORISE THE COMPANY TO ALLOT SHARES. Issuer For For S5. TO DISAPPLY THE STATUTORY PRE-EMPTION RIGHTS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker INNERWORKINGS, INC. 5/31/2007 94,400 45773Y105 INWK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN R. WALTER For STEVEN E. ZUCCARINI For PETER J. BARRIS Withheld SHARYAR BARADARAN For JACK M. GREENBERG For LINDA S. WOLF For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP, AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker JUPITERMEDIA CORPORATION 6/4/2007 62,900 48207D101 JUPM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ALAN M. MECKLER For CHRISTOPHER S. CARDELL For MICHAEL J. DAVIES For GILBERT F. BACH For WILLIAM A. SHUTZER For JOHN R. PATRICK For For 2. APPROVAL OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker THE KNOT, INC. 5/23/2007 40,500 499184109 KNOT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For SANDRA STILES For CHARLES BAKER For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM: TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CALENDAR YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker LIFECELL CORPORATION 6/28/2007 51,000 531927101 LIFC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For PAUL G. THOMAS For MICHAEL E. CAHR For DAVID FITZGERALD For JAMES G. FOSTER For MICHAEL R. MINOGUE For ROBERT P. ROCHE, JR. For MARTIN P. SUTTER For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker LIFECORE BIOMEDICAL, INC. 11/16/2006 90,500 532187101 LCBM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DENNIS J. ALLINGHAM For ORWIN L. CARTER, PH.D For MARTIN J. EMERSON For THOMAS H. GARRETT For LUTHER T. GRIFFITH Withheld RICHARD W. PERKINS Withheld JOHN E. RUNNELLS For For 2. PROPOSAL TO RATIFY AND APPROVE THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FRIM OF THE COMPANY FOR THE CURRENT FISCAL YEAR ENDING JUNE 30, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker LOOPNET,INC 5/23/2007 64,800 543524300 LOOP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For WILLIAM BYRNES For THOMAS E. UNTERMAN For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS LOOPNET, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT. Issuer For For 3. TO APPROVE THE MATERIAL PROVISIONS OF THE 2 PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MARINEMAX, INC. 2/28/2007 37,600 567908108 H2O Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For HILLIARD M. EURE III For JOSEPH A. WATTERS DEAN S. WOODMAN For For 2. PROPOSAL TO APPROVE OUR 2 Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MARKETAXESS HOLDINGS, INC. 6/7/2007 137,500 57060D108 MKTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RICHARD M. MCVEY For STEPHEN P. CASPER For DAVID G. GOMACH For CARLOS M. HERNANDEZ For RONALD M. HERSCH For WAYNE D. LYSKI For JEROME S. MARKOWITZ For T. KELLEY MILLET For NICOLAS S. ROHATYN For JOHN STEINHARDT For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MCCORMICK & SCHMICK'S SEAFOOD RESTAURANT 5/29/2007 30,726 579793100 MSSR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For EMANUEL N. HILARIO For E.H. JURGENSEN, JR. For J.RICE EDMONDS For JEFFREY D. KLEIN Withheld DAVID B. PITTAWAY For JAMES R. PARISH For DOUGLAS L. SCHMICK For For 2. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MEASUREMENT SPECIALITIES, INC. 9/14/2006 27,700 583421102 MEAS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For R. BARRY UBER For SATISH RISHI For For 2. TO APPROVE THE THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY. Issuer Against For 3. TO APPROVE THE MEASUREMENT SPECIALTIES, INC. 2 PLAN. Issuer For For 4. TO APPROVE THE MEASUREMENT SPECIALTIES, INC. 2 PURCHASE PLAN. Issuer For For 5. TO RATIFY THE SELECTION BY THE COMPANY OF KPMG LLP, INDEPENDENT PUBLIC ACCOUNTANTS, TO AUDIT THE FINANCIAL STATEMENTS OF THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MERIDIAN BIOSCIENCE, INC. 1/18/2007 34,750 589584101 VIVO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES A. BUZARD For JOHN A. KRAEUTLER For GARY P. KREIDER For WILLIAM J. MOTTO For DAVID C. PHILLIPS For ROBERT J. READY For For 2. TO APPROVE THE MERIDIAN BIOSCIENCE, INC. OFFICERS' PERFORMANCE COMPENSATION PLAN AND ANNUAL NET EARNINGS AS THE FACTOR USED TO DETERMINE THE AMOUNT OF CASH BONUS PAYMENTS TO BE AWARDED UNDER THE BUSINESS ACHIEVEMENT LEVELS UNDER THE PLAN. Issuer For For 3. TO RATIFY THE APPOINTMENT OF GRANT THORTON LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MERIT MEDICAL SYSTEMS 5/23/2007 55,400 589889104 MMSI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For REX C. BEAN For RICHARD W. EDELMAN For DR. MICHAEL STILLABOWER For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MONACO COACH CORP. 5/17/2007 77,900 60886R103 MNC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN F. COGAN For RICHARD E. COLLIVER For ROBERT P. HANAFEE, JR For DENNIS D. OKLAK For ROGER A. VANDENBERG For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2007 FISCAL YEAR. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MORTON'S RESTAURANT 5/10/2007 73,100 619430101 MRT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN J. CONNOLLY For ROBERT A. GOLDSCHMIDT For ALAN A. TERAN Withheld JUSTIN B. WENDER For For 2. PROPOSAL TO RATIFY THE RE-APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MWI VETERINARY SUPPLY, INC. 2/7/2007 23,800 55402X105 MWIV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For KEITH E. ALESSI For BRUCE C. BRUCKMANN For JAMES F. CLEARY, JR. For JOHN F. MCNAMARA For CRAIG OLSON For ROBERT N. REBHOLTZ, JR. For WILLIAM J. ROBISON For For 2. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For For 3. APPROVAL OF AMENDMENT TO THE COMPANY'S 2005 STOCK-BASED INCENTIVE COMPENSATION PLAN TO PERMIT NON-EMPLOYEE DIRECTORS TO PARTICIPATE AND RECEIVE AWARDS. Issuer For For 4. APPROVAL OF THE AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker NEOWARE, INC. 11/30/2006 55,700 64065P102 NWRE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For KLAUS P. BESIER For DENNIS FLANAGAN For DAVID D. GATHMAN For MICHAEL G. KANTROWITZ For JOHN P. KIRWIN, III For CHRISTOPHER G. MCCANN For JOHN M. RYAN Against For 2. APPROVE THE COMPANY'S AMENDED AND RESTATED 2 PLAN. Issuer For For 3. RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING JUNE 30, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker NEUROMETRIX, INC. 5/23/2007 50,100 641255104 NURO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DAVID E. GOODMAN, M.D. For W. MARK LORTZ For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker NXSTAGE MEDICAL, INC. 5/30/2007 43,500 67072V103 NXTM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JEFFREY H. BURBANK For P.O. CHAMBON, MD, PH.D For DANIEL A. GIANNINI For CRAIG W. MOORE For REID S. PERPER For PETER P. PHILDIUS Withheld DAVID S. UTTERBERG For For 2. TO AMEND OUR 2 NUMBER OF SHARES OF COMMON STOCK WHICH MAY BE ISSUED PURSUANT TO SUCH PLAN BY AN ADDITIONAL 50,000 SHARES. Issuer For For 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker OXFORD INDUSTRIES, INC. 10/10/2006 23,000 691497309 OXM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For J. HICKS LANIER For THOMAS C. GALLAGHER For CLARENCE H. SMITH For For 2. PROPOSAL TO APPROVE AN AMENDMENT TO THE OXFORD INDUSTRIES, INC. LONG-TERM STOCK INCENTIVE PLAN. Issuer For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO SERVE AS THE COMPANY'S INDEPENDENT AUDITORS DURING THE FISCAL YEAR ENDING JUNE 1, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PACKETEER, INC. 5/23/2007 96,400 695210104 PKTR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DAVE COTE For GREGORY E. MYERS For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS PACKETEER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer Against For 3. IN THEIR DISCRETION, THE PROXYHOLDERS ARE AUTHORIZED TO VOTE UPON ANY OTHER BUSINESS THAT MY PROPERLY COME BEFORE THE MEETING AND ANY ADJOURNMENT OR POSTPONEMENT THEREOF. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PDF SOLUTIONS, INC. 5/30/2007 66,700 693282105 PDFS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For SUSAN H. BILLAT For JOHN K. KIBARIAN, PH.D. For For 2. PROPOSAL TO RATIFY THE APPOINTMENT BY THE COMMITTEE OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PRA INTERNATIONAL 6/12/2007 35,600 69353C101 PRAI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MELVIN D. BOOTH For ROBERT E. CONWAY For GREGORY P. SPIVY For For 2. RATIFICATION OF AUDITORS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PRIVATEBANCORP, INC. 4/26/2007 10,800 742962103 PVTB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT F. COLEMAN For JAMES M. GUYETTE For PHILIP M. KAYMAN For WILLIAM J. PODL For WILLIAM R. RYBAK Company Name Meeting Date Shares Voted CUSIP Ticker SANDERS MORRIS HARRIS GROUP INC. 5/24/2007 81,400 80000Q104 SMHG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GEORGE L. BALL For RICHARD E. BEAN For CHARLES W. DUNCAN, III For SCOTT B. MCCLELLAND For BEN T. MORRIS For A.W. NIEMI, JR., PH.D For NOLAN RYAN For DON A. SANDERS For W. BLAIR WALTRIP Company Name Meeting Date Shares Voted CUSIP Ticker SPECTRANETICS CORPORATION 6/19/2007 81,200 84760c107 SPNC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld MARTIN T. HART For JOSEPH M. RUGGIO, M.D. Against For 2. APPROVAL OF AMENDMENT TO 2 Issuer For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker STEINER LEISURE LIMITED 6/13/2007 15,400 P8744Y102 STNR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CYNTHIA R. COHEN For CHARLES D. FINKELSTEIN For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE 2 Issuer Company Name Meeting Date Shares Voted CUSIP Ticker STELLENT, INC 8/1/2006 92,200 85856W105 STEL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT F. OLSON For WILLIAM B. BINCH For KENNETH H. HOLEC For ALAN B. MENKES For PHILIP E. SORAN For RAYMOND A. TUCKER For For 2. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker THOMAS WEISEL PARTNERS GROUP LLC, INC. 5/23/2007 43,600 884481102 TWPG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For THOMAS W. WEISEL For MATTHEW R. BARGER For MICHAEL W. BROWN For B. KIPLING HAGOPIAN For TIMOTHY A. KOOGLE For MICHAEL G. MCCAFFERY For For 2. RATIFY APPOINTMENT OF INDEPENDENT AUDITORS: TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Against For 3. TO AMEND THE COMPANY'S EQUITY INCENTIVE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker THQ INC. 7/20/2006 29,400 872443403 THQI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRIAN J. FARRELL For LAWRENCE BURSTEIN For HENRY T. DENERO For BRIAN P. DOUGHERTY For JEFFREY W. GRIFFITHS For JAMES L. WHIMS Against For 2. APPROVAL OF THE THQ INC. 2006 LONG-TERM INCENTIVE PLAN. Issuer Against For 3. APPROVAL OF THE THQ INC. EMPLOYEE STOCK PURCHASE PLAN. Issuer For For 4. RATIFICATION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM: TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING MARCH 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker TRINITY BIOTECH PLC 6/14/2007 63,800 896438306 TRIB Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For None O1. TO RECEIVE AND CONSIDER THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2 AUDITORS THEREIN. For None O2. TO RE-ELECT MR. PETER COYNE AS A DIRECTOR WHO RETIRES BY ROTATION AND BEING ELIGIBLE OFFERS HIMSELF FOR RE-ELECTION. For None O3. TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE AUDITOR'S REMUNERATION. For None S4. THAT THE COMPANY AND/OR SUBSIDIARY OF THE COMPANY BE GENERALLY AUTHORISED TO MAKE ONE OR MORE MARKET PURCHASES (WITHIN THE MEANING OF SECTION 212 OF THE COMPANIES ACT, 1990), ALL AS MORE FULLY DESCRIBED IN THE NOTICE OF MEETING. For None S5. THAT SUBJECT TO THE PASSING OF RESOLUTION 4 ABOVE AND TO THE PROVISIONS OF THE COMPANIES ACT 1 ACT, 1990, THE RE-ISSUE PRICE RANGE AT WHICH A TREASURY SHARE MAY BE RE-ISSUED OFF-MARKET, ALL IS MORE FULLY DESCRIBED IN THE NOTICE OF MEETING. Company Name Meeting Date Shares Voted CUSIP Ticker TRUMP ENTERTAINMENT RESORTS, INC. 5/2/2007 84,000 89816T103 TRMP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MORTON E. HANDEL For JAMES B. PERRY For DONALD J. TRUMP For For 2. RATIFICATION OF AUDITORS, TO RATIFY THE BOARD'S APPOINTMENT OF ERNST & YOUNG, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (INDEPENDENT AUDITORS) FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker TUESDAY MORNING CORPORATION 5/16/2007 67,400 899035505 TUES Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BENJAMIN D. CHERESKIN Withheld KATHLEEN MASON For W.J. HUNCKLER, III For ROBIN P. SELATI For HENRY F. FRIGON For BRUCE A. QUINNELL For For 2. RATIFICATION OF THE SELCTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Buffalo Funds By /s/ Kent W. Gasaway Kent W. Gasaway, President and Treasurer Date August3, 2007
